--------------------------------------------------------------------------------

Exhibit 10.1



FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 10, 2018, is entered into by and among STANDARD MOTOR PRODUCTS, INC., a
New York corporation (the “U.S. Borrower”), SMP MOTOR PRODUCTS LTD. / PRODUITS
AUTOMOBILES SMP LTÉE, a corporation organized under the laws of Canada (the
“Canadian Borrower”), the Lenders (as defined below) party hereto, and JPMORGAN
CHASE BANK, N.A., as Administrative Agent (as defined in the Credit Agreement).


RECITALS



A.
The U.S. Borrower, the Canadian Borrower, the other Loan Parties from time to
time party to the Credit Agreement, the Administrative Agent, and the financial
institutions from time to time party thereto as lenders (each individually, a
“Lender” and collectively, the “Lenders”) have previously entered into that
certain Credit Agreement, dated as of October 28, 2015 (as amended, amended and
restated, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders have made certain loans and
financial accommodations available to each Borrower.  Terms used herein without
definition shall have the meanings ascribed to them in the Credit Agreement.




B.
The Loan Parties have requested that Administrative Agent and the Lenders amend
the Credit Agreement, to, among other things, extend the Maturity Date, and
Administrative Agent and the Lenders are willing to amend the Credit Agreement
pursuant to the terms and conditions set forth herein.




C.
The Loan Parties are entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Administrative
Agent’s or any Lender’s rights or remedies as set forth in the Credit Agreement
and the other Loan Documents are being waived or modified by the terms of this
Amendment.



AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.           Amendment to Credit Agreement. Effective as of the First Amendment
Effective Date (defined below), the Credit Agreement (excluding the schedules
and exhibits thereto, which shall remain in full force and effect, unless
expressly amended pursuant to this Amendment) is hereby amended as set forth in
Annex A attached hereto such that all of the newly inserted double underlined
text (indicated textually in the same manner as the following example:
double-underlined text) and any formatting changes attached hereto shall be
deemed to be inserted and all stricken text (indicated textually in the same
manner as the following example: stricken text) shall be deemed to be deleted
therefrom.  In addition, (i) each of Schedules 3.15, 6.01, and 6.04 to the
Credit Agreement is hereby deleted and replaced in its entirety by the
corresponding schedule attached as Annex B, and (iii) Exhibit B to the Credit
Agreement is hereby deleted and replaced in its entirety by the corresponding
exhibit attached as Annex C.



--------------------------------------------------------------------------------

2.            Conditions Precedent to Effectiveness of this Amendment.  The
following shall have occurred before this Amendment is effective as of the date
first written above (the “First Amendment Effective Date”), in each case, in
form and substance reasonably satisfactory to the Administrative Agent:


a.            Amendment.  Administrative Agent shall have received (i) a
counterpart of this Amendment executed by each of the Borrowers and each of the
Lenders and (ii) a counterpart of an amendment to the U.S. Security Agreement
executed on behalf of the U.S. Borrower dated as of the First Amendment
Effective Date (the “First Amendment to the Security Agreement”).


b.            Fee Letter.  Administrative Agent shall have received that certain
Fee Letter, dated as of the First Amendment Effective Date (the “First Amendment
Fee Letter”), fully executed by the U.S. Borrower.


c.            Representations and Warranties.  The representations and
warranties set forth herein, and in the Credit Agreement and the other Loan
Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date hereof (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date, and that any representation or warranty which is
subject to any materiality qualifier shall be required to be true and correct in
all respects).


d.            Opinions of Counsel.  Administrative Agent shall have received a
written opinion of (i) Ashurst LLP, counsel to the Loan Parties, and (ii) Borden
Ladner Gervals LLP, Canadian counsel to the Canadian Borrower, in each case
addressed to the Administrative Agent, the Issuing Bank and the Lenders and in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.  The Loan Parties hereby request such counsel to deliver such opinions.


e.            Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Borrower, dated the First Amendment Effective Date and
executed by its Secretary or Assistant Secretary, which shall (A) certify the
resolutions of its Board of Directors (or, in the case of the Canadian Borrower,
its sole shareholder), members or other body authorizing the execution, delivery
and performance of the Loan Documents being delivered on the First Amendment
Effective Date to which it is a party, (B) identify by name and title and bear
the signatures of the applicable governing officers of such Borrower authorized
to sign the Loan Documents to which it is a party, and (C) contain appropriate
attachments, including the certificate or articles of incorporation or
organization of each Borrower certified by the relevant authority of the
jurisdiction of organization of such Borrower and a true and correct copy of its
by-laws or operating, management or partnership agreement, or other
organizational or governing documents, and (ii) a good standing certificate for
each Borrower from its jurisdiction of organization or the substantive
equivalent available in the jurisdiction of organization for each Borrower from
the appropriate governmental officer in such jurisdiction.


f.             Lien Searches.  The Administrative Agent shall have received the
results of a recent lien search in each jurisdiction where the Loan Parties are
organized, and such search shall reveal no Liens on any of the assets of the
Loan Parties except for Liens permitted by Section 6.02 of the Credit Agreement.


g.           Borrowing Base Certificate.  The Administrative Agent shall have
received a Borrowing Base Certificate which calculates the Aggregate Borrowing
Base, the U.S. Borrowing Base and the Canadian Borrowing Base, in each case, as
of a date specified by the Administrative Agent.


2

--------------------------------------------------------------------------------

h.            USA Patriot Act, Etc.  The Administrative Agent and the Lenders
shall have received (i) all documentation and other information regarding each
Borrower reasonably requested in connection with applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act,
and the Beneficial Ownership Regulation, and (ii) a Beneficial Ownership
Certification in relation to each Borrower (provided that, upon the execution
and delivery by such Lender of its signature page to this Agreement, the
condition set forth in this clause (h) shall be deemed to be satisfied).


i.            Fees.  The Lenders and the Administrative Agent shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including the reasonable and documented fees and expenses of
legal counsel), on or before the First Amendment Effective Date.


j.             Certification of Customer Programs.  The Administrative Agent
shall have received a certificate regarding the Customer Programs, in form and
substance reasonably satisfactory to the Administrative Agent, signed by an
officer of the Company, dated as of the First Amendment Effective Date,
providing the information described in Section 5.01(o)(ii) of the Credit
Agreement.


3.            Representations and Warranties.  Each Loan Party represents and
warrants as follows:


a.           Authority.  Such Loan Party has the requisite corporate power and
authority to execute and deliver this Amendment, and to perform its obligations
hereunder.  The execution, delivery, and performance by such Loan Party of this
Amendment have been duly approved by all necessary corporate action, have
received all necessary governmental approval, if any, and do not contravene any
law or any contractual restriction binding on such Loan Party.


b.            Enforceability.  This Amendment has been duly executed and
delivered by such Loan Party.  This Amendment is the legal, valid, and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, and is in full force and effect.


c.            Representations and Warranties.  The representations and
warranties of the Loan Parties set forth in the Loan Documents shall be true and
correct in all material respects with the same effect as though made on and as
of the date hereof (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date, and
that any representation or warranty which is subject to any materiality
qualifier shall be required to be true and correct in all respects).


d.            No Default.  No event has occurred and is continuing that
constitutes a Default or Event of Default.


4.            Choice of Law.  This Amendment shall be governed by and construed
in accordance with the internal laws (and not the law of conflicts) of the State
of New York, but giving effect to federal laws applicable to national banks. All
other provisions of Sections 9.09 and 9.10 of the Credit Agreement are
incorporated herein as if expressly set forth herein, mutatis mutandis.


5.            Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument.  Delivery of
an executed counterpart of a signature page to this Amendment by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of the Amendment.


3

--------------------------------------------------------------------------------

6.            Reference to and Effect on the Loan Documents.


a.           Upon and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the other
Loan Documents to “the Credit Agreement”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as modified and amended hereby.


b.           Except as specifically set forth in this Amendment, the Credit
Agreement and all other Loan Documents are and shall continue to be in full
force and effect and are hereby in all respects ratified, and confirmed and
shall constitute the legal, valid, binding, and enforceable obligations of each
Borrower and the other Loan Parties to Administrative Agent and the Lenders
without defense, offset, claim, or contribution.


c.            The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power, or remedy of Administrative Agent or any Lender under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.


7.           Reaffirmation and Ratification.  Each of the Loan Parties as
borrower, debtor, grantor, chargor, pledgor, assignor, guarantor, or in any
other capacity in which such Loan Party grants Liens or security interests in
its property, assets or undertakings or acts as a guarantor or co-obligor, as
the case may be, hereby (a) restates, ratifies and reaffirms each and every term
and condition set forth in the Credit Agreement, as amended hereby, the U.S.
Security Agreement, as amended on the date hereof, and the other Loan Documents
to which it is a party, (b) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under the Credit Agreement, as
amended hereby, the U.S. Security Agreement, as amended by the First Amendment
to the Security Agreement, and the other Loan Documents to which it is a party,
and (c) to the extent such Loan Party granted Liens on or security interests in
any of its property, assets or undertakings pursuant to any such Loan Document
as security for or otherwise guaranteed the Obligations, ratifies and reaffirms
such guarantee and grant of security interests and Liens and confirms and agrees
that such security interests and Liens shall continue in full force and effect
and ranks as continuing security for the payment and discharge of the
liabilities and obligations secured or guaranteed thereunder (as the case may
be) including, without limitation, all of the Obligations and the Secured
Obligations, in each case, as amended hereby. Each of the Loan Parties hereby
agrees and consents to this Amendment and to the documents and agreements
referred to herein. The U.S. Borrower hereby ratifies its liability for the
Obligations and the Secured Obligations, and the Canadian Borrower hereby
ratifies its liability for the Foreign Obligations and Foreign Secured
Obligations.  The Required Lenders hereby authorize the Administrative Agent to
enter into the First Amendment to the Security Agreement and any other Loan
Documents relating to this First Amendment.


8.             Integration.  This Amendment, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.


9.            Severability.  In case any provision in this Amendment shall be
invalid, illegal, or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality, and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.


4

--------------------------------------------------------------------------------

10.          Submission of Amendment.  The submission of this Amendment to the
parties or their agents or attorneys for review or signature does not constitute
a commitment by Administrative Agent or any Lender to waive any of their
respective rights and remedies under the Loan Documents, and this Amendment
shall have no binding force or effect until all of the conditions to the
effectiveness of this Amendment have been satisfied as set forth herein.


[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]


5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.




 
U.S. BORROWER:
      
STANDARD MOTOR PRODUCTS, INC.
    

 
By:
 

 
Name:
 
Title:
      
CANADIAN BORROWER:
      
SMP MOTOR PRODUCTS LTD. /
 
PRODUITS AUTOMOBILES SMP LTÉE

       
By:
 

 
Name:
 
Title:


[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A.,
 
individually as a Lender and as Administrative Agent and an Issuing Bank
    

 
By
 

 
Name:
 
Title:



[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH, as a Lender
   

 
By
 

 
Name:
 
Title:



[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

 
BANK OF AMERICA, N.A.,
as a Lender
   

 
By
 

 
Name:
 
Title:



[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

 
BANK OF AMERICA, N.A. (acting through its Canada Branch), as a Lender
   

 
By
 

 
Name:
 
Title:



[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
   

 
By:
 

 
Name:
 
Title:



[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

 
WELLS FARGO CAPITAL FINANCE CORPORATION CANADA,
as a Lender
   

 
By:
 

 
Name:
 
Title:
   



[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

 
HSBC BANK USA, NATIONAL ASSOCIATION,
as Lender
   

 
By:
 

 
Name:
 
Title:



[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------

 
BRANCH BANKING & TRUST COMPANY,
as a Lender
   

 
By:
 

 
Name:
 
Title:



[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------


ANNEX A TO FIRST AMENDMENT


[[EXECUTION COPY]]

--------------------------------------------------------------------------------

[image0.jpg]


CREDIT AGREEMENT


dated as of


October 28, 2015


among


STANDARD MOTOR PRODUCTS, INC., as the U.S. Borrower


SMP MOTOR PRODUCTS LTD. / PRODUITS AUTOMOBILES SMP LTÉE, as the Canadian
Borrower


The Lenders Party Hereto


and


JPMORGAN CHASE BANK, N.A.,


as Administrative Agent
,



--------------------------------------------------------------------------------



[J.P. MORGAN SECURITIES LLC,]


JPMORGAN CHASE BANK, N.A.,



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

as Sole Bookrunner and Joint Lead Arranger



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION


as Joint Lead Arrangers



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION


as Co-Syndication Agents



--------------------------------------------------------------------------------

CHASE BUSINESS CREDIT


ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS




Page
   
ARTICLE I
DEFINITIONS
1
     

 
Section 1.01.
Defined Terms
1
         
Section 1.02.
Classification of Loans and Borrowings
[64]69
         
Section 1.03.
Terms Generally
[64]70
         
Section 1.04.
Accounting Terms; GAAP
[65]71
         
Section 1.05.
Interest Rates; LIBOR Notifications
71
         
Section 1.06.

Pro Forma Adjustments for Acquisitions and Dispositions
[66]72
         
Section [1.06.]1.07.
Status of Obligations
[66]72
         
Section [1.07.]1.08.
Currency Translations; Change of Currency
[66]73
       

ARTICLE II
THE CREDITS
[67]73

         
Section 2.01.
Commitments
[67]73
         
Section 2.02.
Loans and Borrowings
[67]73
         
Section 2.03.
Requests for Borrowings
[68]74
         
Section 2.04.
Protective Advances
[69]75
         
Section 2.05.
Overadvances
[70]76
         
Section 2.06.
Letters of Credit
[71]77
         
Section 2.07.
Funding of Borrowings
[77]83
         
Section 2.08.
Interest Elections
[78]83
         
Section 2.09.
Termination and Reduction of Commitments; Increase in Commitments
[79]85
         
Section 2.10.
Repayment of Loans; Evidence of Debt
[81]87
         
Section 2.11.
Prepayment of Loans
[83]88
         
Section 2.12.
Fees
[84]89
         
Section 2.13.
Interest
[85]90
         
Section 2.14.
Alternate Rate of Interest
[86]91
         
Section 2.15.
Increased Costs
[87]93
         
Section 2.16.
Break Funding Payments
[88]95
         
Section 2.17.
Withholding of Taxes; Gross-Up
[88]95
         
Section 2.18.
Payments Generally; Allocation of Proceeds; Sharing of Set-offs
[93]99



-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)




Page

         
Section 2.19.
Mitigation Obligations; Replacement of Lenders
[97]103
         
Section 2.20.
Defaulting Lenders
[98]104
         
Section 2.21.
Returned Payments
[99]105
         
Section 2.22.
Banking Services and Swap Agreements
[100]105
         
Section 2.23.
MIRE Event
106
       

ARTICLE III
REPRESENTATIONS AND WARRANTIES
[100]106

         
Section 3.01.
Organization; Powers
[100]106
         
Section 3.02.
Authorization; Enforceability
[100]106
         
Section 3.03.
Governmental Approvals; No Conflicts
[100]107
         
Section 3.04.
Financial Condition; No Material Adverse Effect
[101]107
         
Section 3.05.
Properties
[101]107
         
Section 3.06.
Litigation
[101]108
         
Section 3.07.
Compliance with Laws and Agreements; No Default
[102]108
         
Section 3.08.
Investment Company Status
[102]108
         
Section 3.09.
Taxes
[102]108
         
Section 3.10.
ERISA; Canadian Pension Plans
[102]109
         
Section 3.11.
Disclosure
[103]109
         
Section 3.12.
Material Agreements; Trade Relations
[104]110
         
Section 3.13.
Solvency
[104]110
         
Section 3.14.
Insurance
[104]110
         
Section 3.15.
Capitalization and Subsidiaries
[104]111
         
Section 3.16.
Security Interest in Collateral
[105]111
         
Section 3.17.
Employment Matters
[105]111
         
Section 3.18.
Federal Reserve Regulations
[106]112
         
Section 3.19.
Use of Proceeds
[106]112
         
Section 3.20.
No Burdensome Restrictions
[106]112
         
Section 3.21.
Anti-Corruption Laws and Sanctions
[106]112
         
Section 3.22.
Environmental Matters
[106]113
         
Section 3.23.
Common Enterprise
[107]113



-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





Page
   

ARTICLE IV
CONDITIONS
[107]113
     

 
Section 4.01.
Effective Date
[107]113
         
Section 4.02.
Each Credit Event
[110]116
       

ARTICLE V
AFFIRMATIVE COVENANTS
[111]117

         
Section 5.01.
Financial Statements; Borrowing Base and Other Information
[111]117
         
Section 5.02.
Notices of Material Events
[116]122
         
Section 5.03.
Existence; Conduct of Business
[117]123
         
Section 5.04.
Payment of Obligations
[117]123
         
Section 5.05.
Maintenance of Properties
[117]123
         
Section 5.06.
Books and Records; Inspection Rights
[117]124
         
Section 5.07.
Compliance with Laws and Material Contractual Obligations
[118]124
         
Section 5.08.
Use of Proceeds
[118]124
         
Section 5.09.
Accuracy of Information
[119]125
         
Section 5.10.
Insurance
[119]125
         
Section 5.11.
Casualty and Condemnation
[120]126
         
Section 5.12.
Appraisals
[120]126
         
Section 5.13.
Depository Banks
[120]126
         
Section 5.14.
Additional Collateral; Further Assurances
[120]126
         
Section 5.15.
Post-Closing Obligations
[122]129
       

ARTICLE VI
NEGATIVE COVENANTS
[124]130

         
Section 6.01.
Indebtedness
[124]131
         
Section 6.02.
Liens
[126]133
         
Section 6.03.
Fundamental Changes
[128]134
         
Section 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
[128]135
         
Section 6.05.
Asset Sales
[131]138
         
Section 6.06.
Sale and Leaseback Transactions
[133]139
         
Section 6.07.
Swap Agreements
[134]140
         
Section 6.08.
Restricted Payments; Certain Payments of Indebtedness
[134]140
         
Section 6.09.
Transactions with Affiliates
[135]141
         
Section 6.10.
Restrictive Agreements
[136]142
         
Section 6.11.
Amendment of Material Documents
[136]143



-iii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





Page
   

 
Section 6.12.
Inactive Subsidiaries
[136]143
         
Section 6.13.
Fixed Charge Coverage Ratio
[136]143
         
Section 6.14.
Canadian Pension Plans
[136]143
       

ARTICLE VII
EVENTS OF DEFAULT
[137]143

   
ARTICLE VIII
THE ADMINISTRATIVE AGENT
[140]147

         
Section 8.01.
Appointment
[140]147
         
Section 8.02.
Rights as a Lender
[141]147
         
Section 8.03.
Duties and Obligations
[141]148
         
Section 8.04.
Reliance
[142]148
         
Section 8.05.
Actions through Sub-Agents
[142]148
         
Section 8.06.
Resignation
[142]149
         
Section 8.07.
Non-Reliance
[143]150
         
Section 8.08.
Other Agency Titles
[144]150
         
Section 8.09.
Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties
[144]151
         
Section 8.10.
Flood Laws
[145]151
       

ARTICLE IX
MISCELLANEOUS
[145]151

         
Section 9.01.
Notices
[145]151
         
Section 9.02.
Waivers; Amendments
[147]153
         
Section 9.03.
Expenses; Indemnity; Damage Waiver
[150]156
         
Section 9.04.
Successors and Assigns
[152]158
         
Section 9.05.
Survival
[156]162
         
Section 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution
[157]163
         
Section 9.07.
Severability
[157]163
         
Section 9.08.
Right of Setoff
[158]163
         
Section 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
[158]163
         
Section 9.10.
WAIVER OF JURY TRIAL
[159]164
         
Section 9.11.
Headings
[159]164
         
Section 9.12.
Confidentiality
[159]165
         
Section 9.13.
Several Obligations; Non-reliance; Violation of Law
[160]166



-iv-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





Page
   

 
Section 9.14.
USA PATRIOT Act
[160]166
         
Section 9.15.
Canadian Anti-Money Laundering Legislation
[161]166
         
Section 9.16.
Disclosure
[161]167
         
Section 9.17.
Appointment for Perfection
[161]167
         
Section 9.18.
Interest Rate Limitation
[161]167
         
Section 9.19.
[[Reserved]    162]Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
167
         
Section 9.20.
Obligations of Foreign Subsidiaries
[162]168
         
Section 9.21.
No Advisory or Fiduciary Responsibility
[162]168
         
Section 9.22.
Waiver of Immunity
[163]169
         
Section 9.23.
Marketing Consent
[163]169
         
Section 9.24.
Judgment Currency
[163]169
       

ARTICLE X
LOAN GUARANTY
[164]170

         
Section 10.01.
Guaranty
[164]170
         
Section 10.02.
Guaranty of Payment
[165]170
         
Section 10.03.
No Discharge or Diminishment of Loan Guaranty
[165]171
         
Section 10.04.
Defenses Waived
[166]171
         
Section 10.05.
Rights of Subrogation
[166]172
         
Section 10.06.
Reinstatement; Stay of Acceleration
[166]172
         
Section 10.07.
Information
[166]172
         
Section 10.08.
Termination
[167]172
         
Section 10.09.
Taxes
[167]173
         
Section 10.10.
Maximum Liability
[167]173
         
Section 10.11.
Contribution
[167]173
         
Section 10.12.
Liability Cumulative
[168]174
         
Section 10.13.
Keepwell
[168]174
       

ARTICLE XI
THE BORROWER REPRESENTATIVE
[169]175

         
Section 11.01.
Appointment; Nature of Relationship
[169]175
         
Section 11.02.
Powers
[169]175
         
Section 11.03.
Employment of Agents
[169]175



-v-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





Page

         
Section 11.04.
Notices
[169]175
         
Section 11.05.
Successor Borrower Representative
[170]175
         
Section 11.06.
Execution of Loan Documents; Borrowing Base Certificate
[170]176
         
Section 11.07.
Reporting
[170]176
         
Section 11.08.
Process Agent
[170]176



-vi-

--------------------------------------------------------------------------------

SCHEDULES:


Commitment Schedule
     
Schedule 1.01
–
Existing Letters of Credit
Schedule 3.05
–
Properties
Schedule 3.06
–
Disclosed Matters
Schedule 3.10
–
Canadian Plans
Schedule 3.12
–
Material Agreements
Schedule 3.14
–
Insurance
Schedule 3.15
–
Capitalization and Subsidiaries
Schedule 3.22
–
Environmental Matters
Schedule 6.01
–
Existing Indebtedness
Schedule 6.02
–
Existing Liens
Schedule 6.04
–
Existing Investments
Schedule 6.10
–
Existing Restrictions



EXHIBITS:


Exhibit A
–
Form of Assignment and Assumption
Exhibit B
–
Form of Borrowing Base Certificate
Exhibit C
–
Form of Compliance Certificate
Exhibit D
–
Form of Joinder Agreement
Exhibit E-1
–
Forms of U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes)
Exhibit E-2
–
Form of U.S. Tax Certificate (For Foreign Participants that are not Partnerships
for U.S. Federal Income Tax Purposes)
Exhibit E-3
–
Form of U.S. Tax Certificate (For Foreign Participants that are Partnerships for
U.S. Federal Income Tax Purposes)
Exhibit E-4
–
Form of U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)



-vii-

--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of October 28, 2015 (as it may be amended, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”) among STANDARD MOTOR PRODUCTS, INC., a New York corporation (the
“Company” and the “U.S. Borrower”), SMP MOTOR PRODUCTS LTD. / PRODUITS
AUTOMOBILES SMP LTÉE, a corporation organized under the laws of Canada (the
“Canadian Borrower”), the other Loan Parties party hereto, the Lenders party
hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.


The parties hereto agree as follows:


ARTICLE I


Definitions


SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:


“ABR”, when used in reference to (a) a rate of interest, refers to the Alternate
Base Rate, and (b) any Loan or Borrowing, refers to whether such Loan, or the
Loans comprising such Borrowing, bear interest at a rate determined by reference
to the Alternate Base Rate.


“Account” has the meaning assigned to such term, as applicable and as the
context may require, in the U.S. Security Agreement, the Canadian Security
Agreement and/or any other Security Agreement.


“Account Debtor” means (i) any Person obligated on an Account or (ii) for the
purposes of a Customer Draft, the drawer or maker of such Customer Draft.


“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party or any
Subsidiary (a) acquires any going concern business or all or substantially all
of the assets of any Person (each, a “Target”), whether through purchase of
assets, merger, amalgamation or otherwise or (b) directly or indirectly acquires
(in one transaction or in a series of transactions) at least a majority (in
number of votes) of the Equity Interests of such Target which has ordinary
voting power for the election of directors or other similar management personnel
of such Target (other than Equity Interests having such power only by reason of
the happening of a contingency) or a majority of the outstanding Equity
Interests of such Target.


“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
[upwards]upward, if necessary, to the next 1/[16]100 of 1%) equal to (a) the
LIBO Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.


“Administrative Agent” means Chase, in its capacity as administrative agent
hereunder and under the other Loan Documents, and including any of its
Affiliates or any domestic or foreign branch of Chase or such Affiliate
performing any of the functions of the Administrative Agent at any time, and
their successors in such capacity as provided in Article VIII.


1

--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.


“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.


“Aggregate Borrowing Base” means, as of any date of determination, an amount
equal to (a) the U.S. Borrowing Base as of such date plus (b) the lesser of (i)
the Canadian Sublimit and (ii) the Canadian Borrowing Base as of such date.


“Aggregate Canadian Revolving Exposure” means, at any time, the aggregate
Canadian Revolving Exposure of all the Lenders at such time.


“Aggregate Canadian Revolving Sub-Commitments” means, at any time, the aggregate
Canadian Revolving Sub-Commitments of all the Lenders at such time.


“Aggregate Commitments” means, at any time, the aggregate Commitments of all of
the Lenders, as increased or reduced from time to time pursuant to the terms and
conditions hereof.  As of the Effective Date, the amount of the Aggregate
Commitments is $250,000,000.


“Aggregate Credit Exposure” means, at any time, the aggregate Revolving Exposure
of all the Lenders at such time.


“Aggregate LC Exposure” means, at any time, the sum of the Commercial LC
Exposure and the Standby LC Exposure of all the Lenders at such time.


“Aggregate U.S. Revolving Exposure” means, at any time, the aggregate U.S.
Revolving Exposure of all the Lenders at such time.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the [Federal Funds
Effective]NYFRB Rate in effect on such day plus ½ of 1% and (c) the Adjusted
LIBO Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the purpose of this definition, the Adjusted LIBO Rate for any day shall be
based on the LIBO [Rate]Screen Rate (or if the LIBO Screen Rate is not available
for such one month Interest Period, the Interpolated Rate) at approximately
11:00 a.m. London time on such day.  Any change in the Alternate Base Rate due
to a change in the Prime Rate, the [Federal Funds Effective]NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the [Federal Funds Effective]NYFRB Rate or the
Adjusted LIBO Rate, respectively.  If the Alternate Base Rate is being used as
an alternate rate of interest pursuant to Section 2.14 hereof, then the
Alternate Base Rate shall be the greater of clause (a) and (b) above and shall
be determined without reference to clause (c) above.  For the avoidance of
doubt, if the Alternate Base Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.


2

--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or any of their respective Subsidiaries
from time to time concerning or relating to bribery or corruption.


“Applicable Percentage” means, as applicable and as the context may require,
with respect to any Lender (a) with respect to its Aggregate Credit Exposure, a
percentage equal to a fraction the numerator of which is such Lender’s
Commitment and the denominator of which is the Aggregate Commitments, provided
that, if the Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon such Lender’s share of the Aggregate Credit
Exposure at that time, (b) with respect to its U.S. Revolving Exposure, a
percentage equal to a fraction, the numerator of which is such Lender’s
Commitment and the denominator of which is the Aggregate Commitments, provided
that, if the Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon such Lender’s share of the Aggregate U.S.
Revolving Exposure at that time, (c) with respect to its Canadian Revolving
Exposure, a percentage equal to a fraction, the numerator of which is such
Lender’s Canadian Revolving Sub-Commitment and the denominator of which is the
Aggregate Canadian Revolving Sub-Commitments, provided that, if the Canadian
Revolving Sub-Commitments have terminated or  expired, the Applicable
Percentages shall be determined based upon such Lender’s share of the aggregate
Canadian Revolving Exposure at that time, (d) with respect to U.S. Protective
Advances and U.S. Overadvances, a percentage equal to a fraction, the numerator
of which is such Lender’s Commitment and the denominator of which is the
Aggregate Commitments, provided that, if the Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon such Lender’s
share of the aggregate U.S. Revolving Exposure at that time; (e) with respect to
Canadian Protective Advances and Canadian Overadvances, a percentage equal to a
fraction, the numerator of which is such Lender’s Canadian Revolving
Sub-Commitment and the denominator of which is the Aggregate Canadian Revolving
Sub-Commitments, provided that, if the Canadian Revolving Sub-Commitments have
terminated or  expired, the Applicable Percentages shall be determined based
upon such Lender’s share of the aggregate Canadian Revolving Exposure at that
time, and (f) with respect to its Aggregate LC Exposure, a percentage equal to a
fraction the numerator of which is such Lender’s Commitment and the denominator
of which is the Aggregate Commitments, provided that, if the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
such Lender’s share of the Aggregate LC Exposure at that time); provided, that
each Lender shall have the same Applicable Percentage with respect to each of
the Aggregate Credit Exposure, U.S. Revolving Exposure, Canadian Revolving
Exposure and Aggregate LC Exposure; provided further that, in accordance with
Section 2.20, so long as any Lender shall be a Defaulting Lender, such
Defaulting Lender’s Commitment shall be disregarded in the calculations under
clauses (a) through (f) above.


“Applicable Rate” means, for any day, with respect to any Loan, the applicable
rate per annum set forth below under the caption “ABR/Canadian Prime Rate
Margin” or “Eurodollar/CDOR Margin”, as the case may be, based upon the Average
4Q Availability for the period of four consecutive Fiscal Quarters ended on the
relevant Determination Date; provided that the “Applicable Rate” shall be the
applicable rates per annum set forth below in Category 1 during the period from
the Effective Date to, and including, the first Determination Date:


3

--------------------------------------------------------------------------------

Average 4Q
Availability
ABR/
Canadian
Prime Rate
Margin
Eurodollar /
CDOR Margin
Category 1
 
> $60,000,000
 
0.25%
1.25%
Category 2
 
< $60,000,000 but
 
> $40,000,000
 
0.50%
1.50%
Category 3
 
< $40,000,000
 
0.75%
1.75%



For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
each Determination Date based upon the Borrowing Base Certificate delivered with
respect to such Determination Date pursuant to Section 5.01(g) and (b) each
change in the Applicable Rate resulting from a change in the Average 4Q
Availability shall be effective during the period commencing on and including
the fifth Business Day after delivery to the Administrative Agent of the
Borrowing Base Certificate and ending on the date immediately preceding the
effective date of the next such change; provided that if the Borrowers shall
fail to deliver any Borrowing Base Certificate pursuant to Section 5.01(g) with
respect to any Determination Date as and when due and such failure shall
continue unremedied for a period of three (3) Business Days, at the option of
the Administrative Agent or at the request of the Required Lenders, Average 4Q
Availability shall be deemed to be in Category 3 during the period from the
expiration of the time for delivery thereof until the date five (5) days after
such Borrowing Base Certificate is delivered.


If any financial statements or Borrowing Base Certificate shall prove to have
been inaccurate (regardless of whether any Commitments are in effect or any
amounts are outstanding hereunder when such inaccuracy is discovered), and such
inaccuracy shall have resulted in the payment or accrual of any interest or fees
at rates lower than those that would have been paid or accrued for any period,
then the applicable Borrowers shall pay to the Administrative Agent, for
distribution to the Lenders or Issuing Banks (or former Lenders or Issuing
Banks) as their interests may appear, the interest and fees that would have
accrued and would have been required to be paid but were not accrued or paid as
a result of such inaccuracy.


“Applicable Trigger Amount” means, with respect to any test of Availability
hereunder by reference to the Applicable Trigger Amount at a specified Level,
the following:


4

--------------------------------------------------------------------------------

Level
 
Maximum Credit
Amount
Floor
I
Greater of:
8.0% of the Maximum Credit Amount
$20,000,000
II
Greater of:
10.0% of the Maximum Credit Amount
$25,000,000
III
Greater of:
12.5% of the Maximum Credit Amount
$31,250,000
IV
Greater of:
20.0% of the Maximum Credit Amount
$50,000,000



“Approved Fund” has the meaning assigned to such term in Section 9.04.


“Arrangers” means, collectively, [J.P. Morgan Securities LLC]JPMorgan Chase
Bank, N.A., Bank of America, N.A., and Wells Fargo Bank, National Association.


“Asbestos Claims” means claims seeking to impose liability on the Company in
connection with any alleged exposure to asbestos.


“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.


“Availability” means, at any time, an amount equal to the lesser of (a) the
Aggregate Commitments minus the Aggregate Credit Exposure, and (b) the sum of
(i) an amount equal to (A) the U.S. Borrowing Base minus (B) the sum of (x) the
Aggregate U.S. Revolving Exposure plus (y) the Canadian Over-Usage Amount, plus
(ii) an amount not less than zero but otherwise equal to (1) the lesser of (x)
the Canadian Borrowing Base and (y) the Canadian Sublimit, minus (2) the
Aggregate Canadian Revolving Exposure.


“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
all of the Aggregate Commitments.


“Available Commitment” means, at any time, the Aggregate Commitments minus the
Aggregate Credit Exposure (calculated, with respect to any Defaulting Lender, as
if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings).


“Average 4Q Availability” means, for each period of four consecutive Fiscal
Quarters ending on a relevant Determination Date, an amount equal to the average
daily Availability during such period of four consecutive Fiscal Quarters ending
on such Determination Date.  Average 4Q Availability shall be calculated by the
Administrative Agent and such calculation shall be deemed correct absent
manifest error[; provided that the average daily Availability for each of the
following periods shall be deemed to be the corresponding amount set forth
below:].


5

--------------------------------------------------------------------------------

[Applicable Period]
[Amount]
   
[Fiscal Quarter ended  on or about March 31, 2015]
[$131,671,000]
   
[Fiscal Quarter ended on or about June 30, 2015]
[$140,858,000]
   
[Fiscal Quarter ended on or about September 30, 2015]
[$166,754,000]
   
[Period commencing October 1, 2015 and ended October 27, 2015]
[$149,242,000]
   



 “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Banking Services” means each and any of the following bank services provided to
any Loan Party or its Subsidiaries by any Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards, (c)
merchant processing services, (d) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts, overdraft facilities, any direct debit
scheme or arrangement, overdrafts and interstate depository network services)
and (e) foreign exchange and currency management services.


“Banking Services Obligations” means any and all obligations of the Loan Parties
and their respective Subsidiaries, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.


“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.


“Bankruptcy Code” means title 11 of the United States Code, as amended.


“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
interim receiver, receiver-manager, monitor, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business, appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, unless such  ownership interest results in
or provides such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permits such Person (or such Governmental Authority or
instrumentality), to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.


6

--------------------------------------------------------------------------------

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“BIA” means the Bankruptcy and Insolvency Act (Canada), as amended.


[“]Board” means the Board of Governors[ of the Federal Reserve System of the
U.S.]


“Bookrunner” means [J.P. Morgan Securities LLC]JPMorgan Chase Bank, N.A.


“Borrower” or “Borrowers” means, individually or collectively, as the context
may require, the U.S. Borrower and/or the Canadian Borrower.


“Borrower Representative” means the Company, as more particularly described in
Article XI.


“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans and CDOR Loans
as to which a single Interest Period is in effect, (b) a Protective Advance and
(c) an Overadvance.


“Borrowing Base” means, individually and collectively as the context may
require, the U.S. Borrowing Base and the Canadian Borrowing Base. 
Notwithstanding anything contained herein to the contrary, for purposes of
determining each Borrowing Base, (a) the value of Inventory acquired by any Loan
Party from any other Loan Party shall be the lower of cost (determined on a
first-in, first-out basis) or market of either the selling Loan Party or the
purchasing Loan Party, whichever is lower, (b) the Net Orderly Liquidation Value
of any Equipment or Inventory and the Value of any Eligible Real Property may be
adjusted by Administrative Agent from time to time to reflect the results of the
most recent appraisal thereof and (c) the Accounts, Inventory, Equipment,
Customer Drafts (if any) and Real Estate of any Target acquired in connection
with any Acquisition shall not be included in, as applicable, Eligible Canadian
Accounts, Eligible U.S. Accounts, Eligible U.S. Customer Drafts, Eligible
Canadian Inventory, Eligible U.S. Inventory, Eligible Canadian Equipment,
Eligible U.S. Equipment or Eligible Real Property until (x) the Administrative
Agent shall have received satisfactory results (as determined by the
Administrative Agent in its Permitted Discretion) of appraisals, field
examinations and audits pertaining to the assets to be included in the
determination of the Aggregate Borrowing Base and (y) such assets become subject
to the first priority perfected Liens of Administrative Agent and otherwise meet
the eligibility criteria which apply to such assets.


7

--------------------------------------------------------------------------------

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B (with such changes thereto as may be
required by the Administrative Agent in its Permitted Discretion from time to
time to reflect the components of and reserves against the Borrowing Base as
provided for hereunder) or another form that is acceptable to the Administrative
Agent in its Permitted Discretion, in each case, reflecting, among other things,
the Aggregate Borrowing Base, the U.S. Borrowing Base and the Canadian Borrowing
Base.


“Borrowing Base Reporting Date” means (a) during any period that is not an
Increased Reporting Period, 10 Business Days after each of (i) the end of each
Fiscal Quarter of the Company and (ii) solely to the extent that the Aggregate
Credit Exposure exceeded 25% of the Maximum Credit Amount at any time during the
immediately preceding twelve-month period, the end of each Fiscal Month of the
Company, and (b) during any Increased Reporting Period, Wednesday of each week.


“Borrowing Request” means a request by the Borrower Representative for a
Borrowing in accordance with Section 2.03.


“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York or Houston, Texas are authorized or
required by law to remain closed; provided that, (a) when used in connection
with a Eurodollar Loan, the term “Business Day” shall also exclude any day on
which banks are not open for general business in London and (b) when used in
connection with any Loan or Letter of Credit (x) denominated in Canadian Dollars
or (y) made or issued under the Canadian Subfacility in Dollars or in Canadian
Dollars, the term “Business Day” shall also exclude any day on which commercial
banks in Toronto, Ontario are not open for general business or are authorized or
required by law to remain closed.


“CAD” or “Canadian Dollars” or “Cdn$” means the lawful currency of Canada.


“Canada” means the country of Canada and any province or territory thereof.


“Canadian Benefit Plan” means any material plan, fund, program, or policy,
whether oral or written, formal or informal, funded or unfunded, insured or
uninsured, registered or unregistered, providing employee benefits, including
medical, hospital care, dental, sickness, accident, disability, life insurance,
pension, retirement or savings benefits, maintained or sponsored by or under
which any Foreign Loan Party or any Subsidiary of any Foreign Loan Party has any
liability with respect to any of their respective employees or former employees,
but excluding any Canadian Pension Plans and any plan maintained by the
Government of Canada or the Government of any province of Canada including the
Canada Pension Plan, the Quebec Pension Plan, Employment Insurance and workers’
compensation benefits plans and excluding any stock option or share purchase
plan that is an employee benefit plan that is required to be registered under
any applicable Canadian federal or provincial employee benefit legislation,
whether or not registered under any such laws.


8

--------------------------------------------------------------------------------

“Canadian Blocked Person” means any Person that is a “politically exposed
foreign person” or “terrorist group” or similar person whose property or
interests in property are blocked or subject to blocking pursuant to, or as
described in, any Canadian Economic Sanctions and Export Control Laws.


“Canadian Borrower” has the meaning assigned to such term in the preamble to
this Agreement.


“Canadian Borrowing Base” means, at the time of any determination (x) prior to
the Canadian Borrowing Base Effective Date, an amount equal to zero ($0) and (y)
on or after the Canadian Borrowing Base Effective Date, the sum of:


(a)           an amount equal to the product of the applicable Receivables
Advance Rate multiplied by the book value of the Eligible Canadian Accounts,
plus


(b)          an amount equal to the product of the Customer Draft Advance Rate
multiplied by the book value of the Eligible Canadian Customer Drafts, plus


(c)           an amount equal to the product of the Receivables Advance Rate
multiplied by the book value of the Eligible Canadian Extended Customer Drafts,
plus


(d)          an amount equal to the lesser of (i) 65% of the book value of
Eligible Canadian Inventory valued at the lower of cost (determined on a first
in, first out basis) or market; or (ii) 85% times the sum of (x) the product of
the Finished Goods NOLV Rate times Eligible Canadian Inventory consisting of
finished goods, and (y) the product of the Raw Materials NOLV Rate times
Eligible Canadian Inventory consisting of raw materials (including cores
Inventory), with the value of the components of Eligible Canadian Inventory
valued at the lower of cost (determined on a first-in, first-out basis) or
market, plus


([c]e)      the Canadian Fixed Asset Component, minus


([d]f)       without duplication, applicable Reserves.


Subject to the provisions hereof expressly permitting the Administrative Agent
to adjust Reserves and adjust any of the eligibility criteria (or to establish
new eligibility criteria) with respect to assets included in the determination
of the Canadian Borrowing Base, the Canadian Borrowing Base at any time shall be
determined by reference to the most recent Borrowing Base Certificate delivered
to the Administrative Agent pursuant to Section 5.01(g) (or, prior to the first
such delivery, delivered to the Administrative Agent pursuant to Section
4.01(k)).  The Administrative Agent may, in its Permitted Discretion, in
addition to the foregoing, reduce the advance rates set forth above during the
continuation of an Event of Default.


9

--------------------------------------------------------------------------------

“Canadian Borrowing Base Effective Date” means the first date that (a) the
Administrative Agent shall have received (i) a Canadian Borrowing Base Election,
(ii) satisfactory results of field exams and appraisals with respect to
Accounts, Customer Drafts and Inventory to be included in the determination of
the Canadian Borrowing Base, setting forth, as applicable, the relevant Net
Orderly Liquidation Values with respect to such[ Accounts and] Inventory in
accordance with the requirements of this Agreement, and (iii) a Borrowing Base
Certificate reflecting a calculation of the Canadian Borrowing Base (including
the Eligible Canadian Accounts, Eligible Canadian Customer Drafts, Eligible
Canadian Extended Customer Drafts, and Eligible Canadian Inventory included in
the determination thereof), and (b) each of the eligibility criteria set forth
in the definition of “Eligible Canadian Accounts”, “Eligible Canadian Customer
Drafts”, “Eligible Canadian Extended Customer Drafts” and “Eligible Canadian
Inventory” shall be satisfied with respect to the Accounts, Customer Drafts and
Inventory included in the determination of the Canadian Borrowing Base
(including, without limitation, any such requirement to maintain a first
priority perfected Lien on such Collateral in favor of the Administrative
Agent).


“Canadian Borrowing Base Election” means the election of the Borrowers (at their
sole discretion) to have assets of the Canadian Borrower included in the
determination of the Canadian Borrowing Base, as set forth in a written notice
(reasonably acceptable to the Administrative Agent) of the Borrower
Representative addressed to the Administrative Agent and the Lenders.


“Canadian Collateral” means any and all property of any Foreign Loan Party
covered by the Collateral Documents and any and all other property of any
Foreign Loan Party, now existing or hereafter acquired, that may at any time be
or become subject to a security interest or Lien in favor of the Administrative
Agent, on behalf of itself and the Lenders and other Secured Parties, to secure
the Foreign Secured Obligations.


“Canadian Collection Account” shall have the meaning assigned to such term in
the Canadian Security Agreement


“Canadian Defined Benefit Plan” means a Canadian Pension Plan, which contains a
“defined benefit provision,” as defined in subsection 147.1(1) of the ITA.


“Canadian Economic Sanctions and Export Control Laws” means any Canadian laws,
regulations or orders governing transactions in controlled goods or technologies
or dealings with countries, entities, organizations, or individuals subject to
economic sanctions and similar measures.


“Canadian Fixed Asset Component” means, at the time of any determination (a)
prior to the Canadian Fixed Asset Effective Date, an amount equal to zero ($0)
and (b) on or after the Canadian Fixed Asset Effective Date,  an amount equal to
the least of (i) the result of (A) 85% of the Net Orderly Liquidation Value of
Eligible Canadian Equipment minus (B) the sum of (1) Reserves established by the
Administrative Agent in its Permitted Discretion and (2) the aggregate amount of
Fixed Asset Amortization attributable to Eligible Canadian Equipment included in
the determination of clause (A), (ii) an amount not less than zero but otherwise
equal to the result of (A) $50,000,000 minus (B) the U.S. Fixed Asset Component
and (iii) $2,000,000.  Notwithstanding anything to the contrary contained herein
and in addition to the eligibility criteria set forth in the definition of
Eligible Canadian Equipment, the Canadian Fixed Asset Component shall be zero
($0) until the Administrative Agent shall have received satisfactory results of
field exams and appraisals with respect to Equipment to be included in the
determination of the Canadian Fixed Asset Component and setting forth the Net
Orderly Liquidation Value with respect to such Equipment in accordance with the
requirements of this Agreement.


10

--------------------------------------------------------------------------------

“Canadian Fixed Asset Effective Date” means the first date that (a) the
Administrative Agent shall have received (i) a Canadian Borrowing Base Election,
(ii) a Canadian Fixed Asset Election, (iii) satisfactory results of field exams
and appraisals with respect to Equipment to be included in the determination of
the Canadian Fixed Asset Component, setting forth the Net Orderly Liquidation
Value with respect to such Equipment in accordance with the requirements of this
Agreement, and (iv) a Borrowing Base Certificate reflecting a calculation of the
Canadian Fixed Asset Component (including the Eligible Canadian Equipment
included in the determination thereof), and (b) each of the eligibility criteria
set forth in the definition of “Eligible Canadian Equipment” shall be satisfied
with respect to the Equipment included in the determination of the Canadian
Fixed Asset Component (including, without limitation, any such requirement to
maintain a first priority perfected Lien on such Collateral in favor of the
Administrative Agent).


“Canadian Fixed Asset Election” means, at any time after the Borrower
Representative shall have delivered a Canadian Borrowing Base Election, the
election of the Borrowers (at their sole discretion) to have Equipment of the
Canadian Borrower included in the determination of the Canadian Fixed Asset
Component, as set forth in a written notice (reasonably acceptable to the
Administrative Agent) of the Borrower Representative addressed to the
Administrative Agent and the Lenders.


“Canadian Loans” means the Canadian Revolving Loans.


“Canadian MEPP” means any plan that is a multi-employer pension plan as defined
under the applicable Canadian pension standards legislation.


“Canadian Overadvance” means any Overadvance made to or for the benefit of the
Canadian Borrower.


“Canadian Over-Usage Amount” means, as of any date of determination, an amount
not less than zero but otherwise equal to the amount (if any) by which the
Aggregate Canadian Revolving Exposure on such date exceeds the Canadian
Borrowing Base as of such date.


“Canadian Pension Plan” means any plan, program or arrangement that is a pension
plan that is required to be registered under any applicable Canadian federal,
territorial or provincial pension legislation, whether or not registered under
any such laws, which is, or has been, maintained or contributed to by, or to
which there is or may be an obligation to contribute by, a Loan Party or
Subsidiary operating in Canada in respect of any Person’s employment in Canada
with such Loan Party or Subsidiary, other than any Canadian MEPP or plans
established by statute, which shall include the Canada Pension Plan maintained
by the government of Canada and the Quebec Pension Plan maintained by the
Province of Quebec.


“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN Index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto[, Ontario] time
on such day (or, in the event that the PRIMCAN Index is not published by
Bloomberg, any other information services that publishes such index from time to
time, as selected by the Administrative Agent in its reasonable discretion) and
(ii) the average rate for thirty (30[-]) day Canadian Dollar bankers’
acceptances that appears on the Reuters Screen CDOR Page (or, in the event such
rate does not appear on such page or screen, on any successor or substitute page
or screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time, as selected by
the [Bank]Administrative Agent in its reasonable discretion) at 10:15 a.m.
Toronto[, Ontario] time on such day, plus 1% per annum; provided, that[,] if any
the above rates shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. Any change in the Canadian Prime Rate due to a
change in the PRIMCAN Index or the CDOR[ Rate] shall be effective from and
including the effective date of such change in the PRIMCAN Index or CDOR[ Rate],
respectively.


11

--------------------------------------------------------------------------------

“Canadian Prime Rate Loan” or “Canadian Prime Rate Borrowing” means a Loan or
Borrowing, respectively, denominated in Canadian Dollars the rate of interest
applicable to which is based upon the Canadian Prime Rate.


“Canadian Protective Advance” means a Protective Advance made to, on behalf of
or in respect of the Canadian Borrower.


“Canadian Revolving Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal Dollar Amount of such Lender’s Canadian
Revolving Loans at such time, plus (b) an amount equal to its Applicable
Percentage of the aggregate principal Dollar Amount of Canadian Overadvances and
Canadian Protective Advances outstanding at such time.


“Canadian Revolving Loan” means a Revolving Loan made by the Lenders to the
Canadian Borrower.


“Canadian Revolving Sub-Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Canadian Revolving Loans and to
acquire participations in Canadian Overadvances, and Canadian Protective
Advances, expressed as an amount representing the maximum aggregate permitted
amount of such Lender’s Canadian Revolving Exposure hereunder, as such
sub-commitment may be reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The initial amount
of each Lender’s Canadian Revolving Sub-Commitment is set forth on the
Commitment Schedule, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Canadian Revolving Sub-Commitment, as applicable. 
The Canadian Revolving Sub-Commitment is a part of, and not in addition to, the
Commitment of each such Lender.


“Canadian Security Agreements” means each pledge or security agreement or deed
of hypothec entered into by and among one or more Foreign Loan Parties and the
Administrative Agent, for the benefit of the Lenders and the other Secured
Parties, as the same may be amended, restated, supplemented or otherwise
modified from time to time.


“Canadian Subfacility” means, extensions of credit made to the Canadian Borrower
up to the Canadian Sublimit, pursuant to each Lender’s Canadian Revolving
Sub-Commitment.


“Canadian Sublimit” means $10,000,000.  The Canadian Sublimit is a part of, and
not in addition to, the Aggregate Commitments.


“Canadian Subsidiary” means any Subsidiary of the Company that has been formed
or is organized under the laws of Canada or any province or territory thereof.


12

--------------------------------------------------------------------------------

“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP, but excluding in each case any
such expenditures that (i) are made to restore, repair, replace or rebuild
property to the condition of such property immediately prior to any casualty
event, to the extent such expenditure is made with identifiable insurance
proceeds, condemnation awards or damage recovery proceeds relating to any such
casualty event, or (ii) are financed with the proceeds of any Disposition of
fixed or capital assets to the extent such expenditure is made within twelve
(12) months of such Disposition.  Notwithstanding the foregoing, Permitted
Acquisitions shall not constitute Capital Expenditures.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


“Cash Dominion Period” means each period (a) commencing at such time that is the
earliest of (i) an Event of Default has occurred, (ii) Availability shall be
less than the Applicable Trigger Amount (Level III) or (iii) at the Borrower
Representative’s election in writing to the Administrative Agent to commence a
“Cash Dominion Period” (such event described in this clause (a)(iii), a
“Borrower Initiated Dominion Period”) and (b) ending (i) solely in the case of a
Borrower Initiated Dominion Period, on the date that the Administrative Agent
shall have received a written notice from the Borrower Representative electing
to terminate such Borrower Initiated Dominion Period, or (ii) on the date that
(x) Availability is not less than the Applicable Trigger Amount (Level III) and
(y) no Event of Default has occurred and is continuing, in each case of clauses
(x) and (y), for a period of sixty (60) consecutive days.  Notwithstanding
anything to the contrary contained herein, no more than three (3) Cash Dominion
Periods may end during the term of this Agreement.  The Borrower Representative
confirms that as of the Effective Date, the Borrower Representative has elected
to commence a Cash Dominion Period for the U.S. only.


“CCAA” means the Companies’ Creditors Arrangement Act (Canada), as amended.


“CDOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the CDOR Rate.


“CDOR Rate” means, for the relevant Interest Period, the [Canadian Dollar
deposit offered rate which, in turn means on any day the sum of (a) the annual
rate of interest determined with reference to the arithmetic average of the
discount rate quotations of all institutions listed in respect of the relevant
interest period for Canadian Dollar-denominated bankers’ acceptances displayed
and identified as such] on the “Reuters Screen CDOR Page” as defined in the
International [Swaps and Derivatives] Association, Inc. definitions, as modified
and amended from time to time ([the “CDOR Screen Rate”), as of 10:00 a.m.
Toronto, Ontario local] time on the first day of[ the applicable interest
period] and, if such day is not a Business Day, then on the immediately
preceding Business Day (as adjusted by[ the] Administrative Agent after 10:[00
a.m. Toronto local] time to reflect any error in the posted rate of interest or
in the posted average annual rate of interest)sum of (a) the CDOR Screen
Rate plus (b) 0.10% per annum; provided that[ (x) if] the CDOR Screen Rate shall
be less than zero, [such rate] shall be deemed to be zero [and (y)] if the CDOR
Screen Rate is not available on the Reuters Screen CDOR Page on any particular
day, then the Canadian deposit offered rate component of such rate on that day
shall be calculated as the cost of funds quoted by the Administrative Agent to
raise Canadian Dollars for the applicable interest period at or about 10:00 a.m.
Toronto[, Ontario local] time on such day for commercial loans or other
extensions of credit to businesses of comparable credit risk; or if such day is
not a Business Day, then as quoted by the Administrative Agent on the
immediately preceding Business Day.


13

--------------------------------------------------------------------------------

“CDOR Screen Rate” means on any day for the relevant Interest Period, the annual
rate of interest equal to the average rate applicable to Canadian Dollar
Canadian bankers’ acceptances for the applicable period that appears on the
“Reuters Screen CDOR Page” as defined in the International Swap Dealer
Association, Inc. definitions, as modified and amended from time to time (or, in
the event such rate does not appear on such page or screen, on any successor or
substitute page or screen that displays such rate, or on the appropriate page of
such other information service that publishes such rate from time to time, as
selected by the Administrative Agent in its reasonable discretion), rounded to
the nearest 1/100th of 1% (with .005% being rounded up), as of 10:15 a.m.
Toronto time on the first day of such Interest Period and, if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by
Administrative Agent after 10:15 a.m. Toronto time to reflect any error in the
posted rate of interest or in the posted average annual rate of interest).  If
the CDOR Screen Rate shall be less than zero, the CDOR Screen Rate shall be
deemed to be zero for purposes of this Agreement.


“CFC” means each Person that is a “controlled foreign corporation” within the
meaning of Section 957(a) of the Code.


“CFC Holdco” means an entity substantially all of the assets of which consist of
equity interests of one or more CFCs.


“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than the Existing Stockholder
Group, of Equity Interests representing more than 30% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Company; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Company by Persons who were neither (i) nominated,
appointed or approved for consideration by shareholders for election by the
board of directors of the Company nor (ii) appointed by directors so nominated,
appointed or approved; (c) the acquisition of direct or indirect Control of the
Company by any Person or group other than the Existing Stockholder Group; or (d)
the Company shall cease to own, free and clear of all Liens (other than
non-consensual Permitted Encumbrances which arise as a matter of any Requirement
of Law), all of the outstanding voting Equity Interests of the Canadian Borrower
on a fully diluted basis.


14

--------------------------------------------------------------------------------

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following:  (a) the adoption or taking effect of
any law, rule, regulation or treaty; (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority; or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline, requirement or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements or directives thereunder or issued
in connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.


“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity and including any of its domestic or foreign branches, and
its successors.


“Chattel Paper” has the meaning assigned to such term, as applicable and as the
context may require, in the U.S. Security Agreement, the Canadian Security
Agreement or such other Security Agreement.


“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are U.S. Revolving Loans or
Canadian Revolving Loans.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Collateral” means any and all Canadian Collateral, U.S. Collateral and all
other property owned, leased or operated by a Person covered by the Collateral
Documents and any and all other property of any Loan Party, now existing or
hereafter acquired, that may at any time be, become or be intended to be,
subject to a security interest or Lien in favor of the Administrative Agent, on
behalf of itself and the Lenders and other Secured Parties, to secure any of the
Secured Obligations.


“Collateral Access Agreement” has the meaning assigned to such term, as
applicable and as the context may require, in the U.S. Security Agreement, the
Canadian Security Agreement or such other Security Agreement.


“Collateral Documents” means, collectively, the Security Agreements, the
Mortgages (if any), any intercreditor agreement, any deposit account control
agreement, any securities account control agreement, and any other agreements,
instruments and documents executed in connection with this Agreement that are
intended to create, perfect or evidence Liens to secure the  Obligations,
including, without limitation, all other security agreements, pledge agreements,
mortgages, deeds of trust, the Guarantees contained in this Agreement or any
joinder or supplement hereto or any other Guarantee of all or any portion of the
Obligations, subordination agreements, pledges, and collateral assignments,
whether theretofore, now or hereafter executed by any Borrower or any of its
Subsidiaries and delivered to the Administrative Agent.


“Collection Account” means, individually and collectively as the context may
require, the U.S. Collection Account and the Canadian Collection Account.


15

--------------------------------------------------------------------------------

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn Dollar Amount of all outstanding commercial Letters of Credit plus (b)
the aggregate Dollar Amount of all LC Disbursements relating to commercial
Letters of Credit that have not yet been reimbursed by or on behalf of the
Borrowers.  The Commercial LC Exposure of an Issuing Bank (in its capacity as
such) shall be the Commercial LC Exposure in respect of commercial Letters of
Credit issued by such Issuing Bank.  The Commercial LC Exposure of any Lender at
any time shall be its Applicable Percentage of the aggregate Commercial LC
Exposure at such time.


“Commitments” means, with respect to each Lender, the commitment, if any, of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Overadvances, and Protective Advances, in each case, expressed as an
amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be reduced or increased
from time to time pursuant to (a) Section 2.09 and (b) assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
is set forth on the Commitment Schedule, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.


“Commitment Schedule” means the Schedule attached hereto identified as such.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Communications” has the meaning assigned to such term in Section 9.01(d).


“Company” has the meaning assigned to such term in the preamble to this
Agreement.


“Compliance Certificate” means a certificate executed by a Financial Officer of
the Borrower Representative in substantially the form of Exhibit C.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated Total Assets” of any Person means, at any date, the total assets
of such Person and its Subsidiaries at such date determined on a consolidated
basis in conformity with GAAP minus (a) any minority interest in any Person that
would be reflected on a consolidated balance sheet of such Person and its
Subsidiaries at such date prepared in conformity with GAAP and (b) any
securities issued by such Person held as treasury securities.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.


“Credit Party” means the Administrative Agent, the Issuing Bank or any other
Lender.


16

--------------------------------------------------------------------------------

“Customer Draft Advance Rate” means, at any time, a rate equal to 85% less the
applicable Dilution Reserve in respect of Eligible U.S. Customer Drafts or
Eligible Canadian Customer Drafts, as applicable.


“Customer Drafts” means the negotiable drafts issued by an Account Debtor in
connection with a Customer Program.


“Customer Program” means a program established between an Account Debtor and a
financial institution reasonably acceptable to Administrative Agent, pursuant to
which such Account Debtor consolidates multiple invoices from a supplier into a
single large payment and issues a negotiable draft to a Loan Party which draft
is purchased from the Loan Party by such financial institution for an agreed
upon purchase price.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent  to funding (specifically
identified and including the particular Default, if any) has not been satisfied;
(b) has notified any Borrower or any Credit Party in writing, or has made a
public statement, to the effect that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular Default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become, or
has a Parent that has become, the subject of (i) a Bankruptcy Event or (ii) a
Bail-In Action.


“Determination Date” means the last day of each Fiscal Quarter, commencing with
the first full Fiscal Quarter ending after the Effective Date.


“Dilution Factors” means, without duplication, with respect to any period, (a)
with respect to Accounts, the aggregate amount of all deductions, credit memos,
returns, adjustments, allowances, bad debt write-offs, charge-offs and other
non-cash credits and account adjustments, and (b) with respect to Customer
Drafts, the discounted purchase price of Customer Drafts under Customer
Programs, in each case which are recorded to reduce Accounts or Customer Drafts,
as applicable, in a manner consistent with current and historical accounting
practices of the Borrowers.  The Dilution Factors shall be determined separately
for Eligible Canadian Accounts[ and], Eligible U.S. Accounts, Eligible U.S.
Customer Drafts, and Eligible Canadian Customer Drafts.


17

--------------------------------------------------------------------------------

“Dilution Ratio” means, for any relevant period of determination (as selected by
the Administrative Agent in its reasonable judgment), the amount (expressed as a
percentage) equal to (a) with respect to Accounts, (i) the aggregate amount of
the applicable Dilution Factors for such period with respect to the relevant
Accounts divided by ([b]ii) the aggregate amount of sales comprising such
relevant Accounts for such period, (b) with respect to Customer Drafts of the
U.S. Borrower, (i) the aggregate amount of the applicable Dilution Factors for
such period with respect to the Customer Drafts of the U.S. Borrower divided by
(ii) the aggregate face value of Customer Drafts of the U.S. Borrower for such
period, or (c) with respect to Customer Drafts of the Canadian Borrower, (i) the
aggregate amount of the applicable Dilution Factors for such period with respect
to the Customer Drafts of the Canadian Borrower divided by (ii) the aggregate
face value of Customer Drafts of the Canadian Borrower for such period.  The
Dilution Ratio shall be determined separately for Eligible Canadian Accounts[
and], Eligible U.S. Accounts, Eligible U.S. Customer Drafts, and Eligible
Canadian Customer Drafts.


“Dilution Reserve” means, at any date, an amount sufficient to reduce the
Receivables Advance Rate (determined by reference to clause (b) of such
definition) against Eligible Canadian Accounts or Eligible U.S. Accounts or the
Customer Draft Advance Rate against Eligible U.S. Customer Drafts or Eligible
Canadian Customer Drafts, as applicable, by 1 percentage point for each
percentage point by which the applicable Dilution Ratio exceeds 5%.


“Dividing Person” has the meaning assigned to it in the definition of
“Division.”


“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.


“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division.  A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.


“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule 3.06.


“Disposition” or “Dispose” means the sale, transfer, lease or other disposition
(in one transaction or in a series of transactions) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.


18

--------------------------------------------------------------------------------

“Disqualified Stock” means any Equity Interests which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) cash,
(ii) debt securities or (iii) any Equity Interests referred to in (a) above, in
each case at any time prior to the first anniversary of the Maturity Date. 
Notwithstanding the foregoing, any Equity Interests that would constitute
Disqualified Stock solely because holders of the Equity Interests have the right
to require the issuer of such Equity Interests to repurchase such Equity
Interests upon the occurrence of a change of control or an asset sale will not
constitute Disqualified Stock if the terms of such Equity Interests provide that
the issuer may not repurchase or redeem any such Equity Interests pursuant to
such provisions unless such repurchase or redemption is permitted under the
terms of this Agreement.


“Document” has the meaning assigned to such term in the U.S. Security Agreement,
Canadian Security Agreement or such other Security Agreement as the context may
require.


“Dollar Amount” means (a) with regard to any Obligation or calculation
denominated in U.S. Dollars, the amount thereof, and (b) with regard to any
Obligation or calculation denominated in any other currency, the amount of U.S.
Dollars which is equivalent to the amount so expressed in such currency at the
Spot Rate on the relevant date of determination.


“Dollars”, “dollars” or “$” refers to lawful money of the U.S.


“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the U.S. (other than a CFC or a CFC Holdco).


“Draft Monetization” means the sale of Customer Drafts more than ten (10) days
prior to the maturity date of such drafts to an acceptable financial
institution, provided that, no later than sixty (60) days (or such later date as
agreed to by the Administrative Agent in its sole discretion) after the First
Amendment Effective Date the Administrative Agent shall have entered into a
satisfactory intercreditor agreement regarding the payment of the purchase price
for the Customer Drafts being sold to such financial institution.


19

--------------------------------------------------------------------------------

“EBITDA” means, with respect to any Person for any fiscal period, without
duplication, an amount equal to (a) consolidated net income of such Person for
such period determined in accordance with GAAP, minus (b) the sum of (i) income
tax credits, (ii) gain from extraordinary items for such period, (iii) any
aggregate net gain (but not any aggregate net loss) during such period arising
from the sale, exchange or other disposition of capital assets by such Person
(including any fixed assets, whether tangible or intangible, all Inventory sold
in conjunction with the disposition of fixed assets and all securities);
provided that, in connection with any gain realized upon the sale of the
building and related land located at 37-18 Northern Boulevard, Long Island City,
NY 11101, EBITDA shall not be reduced by that portion of the gain realized upon
such sale which is equal to the cash taxes paid by the Company due to such gain,
and (iv) any other non-operating, non-cash gains that have been added in
determining consolidated net income, in each case to the extent included in the
calculation of consolidated net income of such Person for such period in
accordance with GAAP, but without duplication, plus (c) the sum of (i) any
provision for income taxes, (ii) Interest Expense, (iii) loss from extraordinary
items for such period, (iv) the amount of non-cash charges (including
depreciation and amortization) for such period, (v) amortized debt discount for
such period, and (vi) the amount of any deduction to consolidated net income as
the result of any grant to any members of the management of such Person of any
Equity Interests, in each case to the extent included in the calculation of
consolidated net income of such Person for such period in accordance with GAAP,
but without duplication.  For purposes of this definition, the following items
shall be subtracted from (or with respect to any deficit in item (1) below,
added back to) the calculation of consolidated net income of a Person for
purposes of calculating EBITDA:  (1) the income (or deficit) of any other Person
accrued prior to the date it became a Subsidiary of, or was merged or
consolidated into, such Person or any of such Person’s Subsidiaries; (2) the
undistributed earnings of any Subsidiary of such Person to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation or
requirement of law applicable to such Subsidiary; (3) any restoration to income
of any reserve established for specific non-recurring items, except to the
extent that provision for such reserve was made out of income accrued during
such period; (4) any write-up of any asset; (5) any net gain from the collection
of the proceeds of life insurance policies; (6) any net gain arising from the
acquisition of any securities, or the extinguishment, under GAAP, of any
Indebtedness, of such Person; (7) in the case of a successor to such Person by
consolidation, amalgamation or merger or as a transferee of its assets, any
earnings of such successor prior to such consolidation, amalgamation, merger or
transfer of assets; and (8) any deferred credit representing the excess of
equity in any Subsidiary of such Person at the date of acquisition of such
Subsidiary over the cost to such Person of the investment in such Subsidiary. 
For purposes of this definition, and without duplication of amounts added back
pursuant to clause (c)(iii) of the first sentence of this definition, the
following items shall be added back to consolidated net income of a Person for
purposes of calculating EBITDA:  any one-time charges incurred in connection
with Permitted Acquisitions, consolidation or relocation of facilities, or
dispositions of assets permitted hereunder in an aggregate amount not to exceed
$2,000,000 during any Fiscal Year; provided that, to the extent such one-time
charges in any Fiscal Year are less than such $2,000,000 threshold, such unused
charges may be carried forward and added back to consolidated net income of a
Person for purposes of calculating EBITDA only in the immediately succeeding
Fiscal Year (in addition to the applicable amount for each Fiscal Year) assuming
such one-time charges are actually incurred in the immediately succeeding Fiscal
Year.


“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.


“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


20

--------------------------------------------------------------------------------

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).


“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.


“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.


“Eligible Canadian Accounts” means, without duplication of Eligible Canadian
Customer Drafts or Eligible Canadian Extended Customer Drafts, all of the
Accounts owned by the Canadian Borrower and reflected in the most recent
Borrowing Base Certificate delivered by the Borrower Representative to the
Administrative Agent, except any Account to which any of the exclusionary
criteria set forth below applies.  Administrative Agent shall have the right to
establish, modify or eliminate Reserves against Eligible Canadian Accounts from
time to time in its Permitted Discretion.  In addition, Administrative Agent
reserves the right, at any time and from time to time after the Effective Date,
to adjust any of the criteria set forth below, to establish new criteria and to
adjust advance rates (subject to any express limitations set forth in this
Agreement) with respect to Eligible Canadian Accounts, in its Permitted
Discretion.  Eligible Canadian Accounts shall not include any Account of the
Canadian Borrower:


(a)           that does not arise from the sale of goods or the performance of
services by the Canadian Borrower in the ordinary course of its business;


(b)         (i) upon which the Canadian Borrower’s right to receive payment is
not absolute or is contingent upon the fulfillment of any condition whatsoever,
or (ii) (x) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the Canadian Borrower to seek judicial enforcement in
such jurisdiction of payment of such Account, unless the Canadian Borrower has
filed such report or qualified to do business in such jurisdiction or (y) as to
which the Canadian Borrower is not otherwise able to bring suit or otherwise
enforce its remedies against the Account Debtor through judicial process, or
(iii) if the Account represents a progress billing consisting of an invoice for
goods sold or used or services rendered pursuant to a contract under which the
Account Debtor’s obligation to pay that invoice is subject to the Canadian
Borrower’s completion of further performance under such contract or is subject
to the equitable lien of a surety bond issuer;


(c)          to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account or to the extent that any credits which have been
issued have not been applied to an Account Debtor’s statement or account, but
only to the extent of such defense, counterclaim, setoff, dispute, or credit;


21

--------------------------------------------------------------------------------

(d)           that is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor, including pre-billed
items;


(e)           (x) with respect to which an invoice, reasonably acceptable to
Administrative Agent in form and substance, has not been sent to the applicable
Account Debtor or (y) which remains unpaid more than 60 days after the original
due date therefor;
 

(f)           that (i) is not owned by the Canadian Borrower or (ii) is subject
to any Lien of any other Person, other than (x) Liens in favor of Administrative
Agent, on behalf of itself, the Lenders and the other Secured Parties, securing
the Foreign Secured Obligations and (y) non-consensual Permitted Encumbrances
which arise as a matter of any Requirement of Law;


(g)           that arises from a sale to any director, officer, other employee
or Affiliate of any Loan Party, or to any entity that has any common officer or
director with any Loan Party;


(h)          that is the obligation of an Account Debtor that is (i) any
Governmental Authority of any country other than the U.S. or Canada or (ii) any
Governmental Authority of the U.S. or Canada, or any department, agency, public
corporation, or instrumentality thereof, unless the Financial Administration Act
(Canada), as amended (or the equivalent law of any province or territory of
Canada, if any, in the case of a Governmental Authority of such province or
territory) or the Federal Assignment of Claims Act of 1940, as amended (31
U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), as applicable, have been
complied with to the Administrative Agent’s satisfaction;


(i)           that is the obligation of an Account Debtor which (i) does not
maintain its chief executive office in the U.S. or Canada or (ii) is not
organized under applicable law of the U.S., any state of the U.S. or the
District of Columbia, Canada, or any province or territory of Canada unless, in
any such case, payment thereof is assured by a letter of credit assigned and
delivered to Administrative Agent, reasonably satisfactory to Administrative
Agent as to form, amount and issuer;


(j)            to the extent the Canadian Borrower, any other Loan Party or any
Subsidiary thereof is liable for goods sold or services rendered by the
applicable Account Debtor to the Canadian Borrower, any other Loan Party or any
Subsidiary thereof, but only to the extent of the potential offset;


(k)           that arises with respect to goods that are delivered on a bill and
hold, cash on delivery basis or placed on consignment, guaranteed sale or other
terms by reason of which the payment by the Account Debtor is or may be
conditional;


(l)            that is in default or which has been written off the books of the
Canadian Borrower or otherwise designated as uncollectible; provided that,
without limiting the generality of the foregoing, an Account shall be deemed in
default upon the occurrence of any of the following:


22

--------------------------------------------------------------------------------

(i)            the Account Debtor obligated upon such Account has (1) suspended
business, (2) applied for, suffered, or consented to the appointment of any
receiver, receiver-manager, custodian, trustee, or liquidator of its assets, (3)
had possession of all or a material part of its property taken by any receiver,
receiver-manager, custodian, trustee or liquidator, (4) admitted in writing its
inability, or is generally unable to, pay its debts as they become due, or (5)
become insolvent; or


(ii)            a petition is filed by or against any Account Debtor obligated
upon such Account under any Insolvency Laws;


(m)          that is the obligation of an Account Debtor if fifty percent (50%)
or more of the Dollar Amount of all Accounts and Customer Drafts owing by that
Account Debtor are ineligible under the other criteria set forth in this
definition or under the criteria set forth in the definition of Eligible
Canadian Customer Drafts;


(n)           as to which Administrative Agent’s Lien thereon, on behalf of
itself, the Lenders and the other Secured Parties, is not a first priority
perfected Lien;


(o)           as to which any of the representations or warranties in the Loan
Documents are untrue in any material respect;


(p)           to the extent such Account is evidenced by a judgment, Instrument,
Customer Draft or Chattel Paper;


(q)           to the extent such Account exceeds any credit limit established by
Administrative Agent, in its Permitted Discretion;


(r)            that is payable in any currency other than Dollars or Canadian
Dollars;


(s)          with respect to which the Canadian Borrower has made any agreement,
including any negotiated agreement permitted by Section 6.04(j), with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business but only to the extent of any such
reduction, or any Account which was partially paid and the Canadian Borrower
created a new receivable for the unpaid portion of such Account;


(t)            which does not comply in all material respects with the
requirements of all applicable laws and regulations, whether Federal (U.S. or
Canadian), state, provincial, territorial or local, including without limitation
the Federal Consumer Credit Protection Act, the Federal Truth in Lending Act and
Regulation Z of the Federal Reserve Board; or


(u)           that is otherwise unacceptable to Administrative Agent in its
Permitted Discretion.


23

--------------------------------------------------------------------------------

“Eligible Canadian Customer Drafts” means, without duplication of Eligible
Canadian Accounts or Eligible Canadian Extended Customer Drafts, Customer Drafts
owned by the Canadian Borrower and reflected in the most recent Borrowing Base
Certificate delivered by the Borrower Representative to the Administrative
Agent, except any Customer Draft to which any of the exclusionary criteria set
forth below applies.  Administrative Agent shall have the right to establish,
modify or eliminate Reserves against Eligible Canadian Customer Drafts from time
to time in its Permitted Discretion.  In addition, Administrative Agent reserves
the right, at any time and from time to time after the Effective Date, to adjust
any of the criteria set forth below, to establish new criteria and to adjust
advance rates (subject to any express limitations set forth in this Agreement)
with respect to Eligible Canadian Customer Drafts, in its Permitted Discretion. 
Eligible Canadian Customer Drafts shall not include any Customer Drafts of the
Canadian Borrower:


(a)           if such Customer Draft would not constitute an Eligible Canadian
Account (other than under the criteria set forth in clause (p) of the definition
of Eligible Canadian Accounts);


(b)           upon which the Canadian Borrower’s right to receive payment under
such Customer Draft is not absolute or is contingent upon the fulfillment of any
condition whatsoever;


(c)           to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Customer Draft, but only to the extent of such defense,
counterclaim, setoff, dispute, or credit;


(d)           if such Customer Draft remains unpaid after the earlier of (x) the
date that is 90 days after the date that such Customer Draft is issued or (y)
the date that the Customer Draft is due and payable as stated in such Customer
Draft;


(e)          that (i) is not owned by the Canadian Borrower, (ii) is not in the
possession of the Canadian Borrower or, if requested by the Administrative
Agent, the Administrative Agent, (iii) is subject to any Lien of any other
Person, other than (x) Liens in favor of Administrative Agent, on behalf of
itself, the Lenders and the other Secured Parties, securing the Secured
Obligations and (y) non-consensual Permitted Encumbrances which arise as a
matter of any Requirement of Law, (iv) has been indorsed to any other Person or
(v) if requested by the Administrative Agent, does not bear a legend acceptable
to the Administrative Agent which, among other things, indicates the
Administrative Agent’s Lien on such Customer Draft and states that any transfer
thereof violates the rights of the Administrative Agent;


(f)           that is the obligation of an Account Debtor if fifty percent (50%)
or more of the Dollar Amount of all Accounts and Customer Drafts owing by that
Account Debtor are ineligible under the other criteria set forth in this
definition or under the criteria set forth in the definition of Eligible
Canadian Accounts;


(g)           as to which Administrative Agent’s Lien thereon, on behalf of
itself, the Lenders and the other Secured Parties, is not a first priority
perfected Lien;


(h)           as to which any of the representations or warranties in the Loan
Documents are untrue in any material respect;


(i)            to the extent such Customer Draft is evidenced by a judgment or
Chattel Paper;


24

--------------------------------------------------------------------------------

(j)            to the extent such Customer Draft exceeds any credit limit
established by Administrative Agent, in its Permitted Discretion;


(k)          that is payable in any currency other than Dollars or Canadian
Dollars;


(l)            with respect to which the Canadian Borrower has made any
agreement, including any negotiated agreement permitted by Section 6.04(j), with
the Account Debtor for any reduction thereof;


(m)        which does not comply in all material respects with the requirements
of all applicable laws and regulations, whether Federal (U.S. or Canadian),
state, provincial, territorial or local, including without limitation the
Federal Consumer Credit Protection Act, the Federal Truth in Lending Act and
Regulation Z of the Federal Reserve Board;


(n)         that (i) is not eligible to be sold by the Canadian Borrower and
purchased by a purchaser under a Customer Program which is acceptable to the
Administrative Agent in its Permitted Discretion or the Administrative Agent has
not received a satisfactory intercreditor agreement regarding the payment of the
purchase price for the Customer Drafts being sold under such Customer Program,
or (ii) is subject to any Draft Monetization or otherwise transferred, sold or
factored by the Canadian Borrower; or


(o)           that is otherwise unacceptable to Administrative Agent in its
Permitted Discretion.


“Eligible Canadian Equipment” means the Equipment owned by the Canadian Borrower
and meeting each of the following requirements:


(a)          (i) the Canadian Borrower has good title to such Equipment and (ii)
such Equipment is not subject to any Lien of any other Person, other than (x)
Liens in favor of Administrative Agent, on behalf of itself, the Lenders and the
other Secured Parties, securing the Foreign Secured Obligations and (y)
non-consensual Permitted Encumbrances which arise as a matter of any Requirement
of Law;


(b)           the Canadian Borrower has the right to subject such Equipment to a
Lien in favor of the Administrative Agent, on behalf of itself, the Lenders and
the other Secured Parties;


(c)           such Equipment is subject to a first priority perfected Lien in
favor of the Administrative Agent, on behalf of itself, the Lenders and the
other Secured Parties;


(d)           the full purchase price for such Equipment has been paid by the
Canadian Borrower;


(e)          such Equipment is located in Canada on premises (i) owned by the
Canadian Borrower, or (ii) leased by the Canadian Borrower where (x) the lessor
has delivered to the Administrative Agent a Collateral Access Agreement or (y) a
Reserve for rent, charges, and other amounts due or to become due with respect
to such facility has been established by the Administrative Agent in its
Permitted Discretion;


25

--------------------------------------------------------------------------------

(f)            such Equipment is in good working order and condition (ordinary
wear and tear excepted) and is used or held for use by the Canadian Borrower in
the ordinary course of its business;


(g)          such Equipment (i) is not subject to any agreement which restricts
the ability of the Canadian Borrower to use, sell, transport or dispose of such
Equipment or which restricts the Administrative Agent’s ability to take
possession of, sell or otherwise dispose of such Equipment and (ii) has not been
purchased from a Sanctioned Person;


(h)           such Equipment does not constitute “Fixtures” under the applicable
laws of the jurisdiction in which such Equipment is located;


(i)            such Equipment does not breach any of the representations or
warranties pertaining to Equipment set forth in the Loan Documents in any
material respect; and


(j)            such Equipment is not otherwise unacceptable to Administrative
Agent in its Permitted Discretion.


The Administrative Agent shall have the right to establish, modify or eliminate
Reserves against Eligible Canadian Equipment from time to time in its Permitted
Discretion.  In addition, Administrative Agent reserves the right, at any time
and from time to time after the Effective Date, to adjust any of the criteria
set forth above, to establish new criteria and to adjust advance rates (subject
to any express limitations set forth in this Agreement) with respect to Eligible
Canadian Equipment, in its Permitted Discretion.


“Eligible Canadian Extended Customer Drafts” means, without duplication of
Eligible Canadian Accounts or Eligible Canadian Customer Drafts, a Customer
Draft owned by the Canadian Borrower and reflected in the most recent Borrowing
Base Certificate delivered by the Borrower Representative to the Administrative
Agent, which Customer Draft constitutes an Eligible Canadian Customer Draft
except for the criterion set forth in clause (d)(x) of the definition of
Eligible Canadian Customer Drafts; provided that in no event shall such Customer
Draft constitute an Eligible Canadian Extended Customer Draft after the date
that the Customer Draft is due and payable as stated in such Customer Draft. 
Administrative Agent shall have the right to establish, modify or eliminate
Reserves against Eligible Canadian Extended Customer Drafts from time to time in
its Permitted Discretion.  In addition, Administrative Agent reserves the right,
at any time and from time to time after the Effective Date, to adjust any of the
criteria set forth above, to establish new criteria and to adjust advance rates
(subject to any express limitations set forth in this Agreement) with respect to
Eligible Canadian Extended Customer Drafts, in its Permitted Discretion.


“Eligible Canadian Inventory” means all of the Inventory owned by the Canadian
Borrower and reflected in the most recent Borrowing Base Certificate delivered
by the Borrower Representative to Administrative Agent, except any Inventory to
which any of the exclusionary criteria set forth below applies.  Administrative
Agent shall have the right to establish or modify or eliminate Reserves against
Eligible Canadian Inventory from time to time in its Permitted Discretion.  In
addition, Administrative Agent reserves the right, at any time and from time to
time after the Effective Date, to adjust any of the criteria set forth below, to
establish new criteria and to adjust advance rates (subject to any express
limitations set forth in this Agreement) with respect to Eligible Canadian
Inventory, in its Permitted Discretion.  Eligible Canadian Inventory shall not
include any Inventory of the Canadian Borrower that:


26

--------------------------------------------------------------------------------

(a)           is not owned by the Canadian Borrower free and clear of all Liens
and rights of any other Person (including the rights of a purchaser that has
made progress payments or the rights of a surety that has issued a bond to
assure the Canadian Borrower’s performance with respect to that Inventory),
except the Liens in favor of Administrative Agent, on behalf of itself, the
Lenders and the other Secured Parties, and Permitted Encumbrances in favor of
landlords and bailees to the extent (i) the lessor or such bailee has delivered
to the Administrative Agent a Collateral Access Agreement or (ii) a Reserve for
rent, charges and other amounts due or to become due with respect to such
facility has been established by the Administrative Agent in its Permitted
Discretion;


(b)           (i) is not located on premises owned, leased or rented by the
Canadian Borrower and set forth on Schedule 3.05 (or such other Inventory
locations owned, leased or rented by the Canadian Borrower and otherwise
permitted to be maintained in compliance with the terms of the Security
Agreements), unless Administrative Agent has given its prior consent thereto and
unless either (x) a Collateral Access Agreement with respect thereto has been
delivered to Administrative Agent, or (y) a Reserve for rent, charges and other
amounts due or to become due with respect to such facility has been established
by the Administrative Agent in its Permitted Discretion, or (ii) is stored with
a bailee or warehouseman unless (x) a Collateral Access Agreement with respect
thereto has been received by Administrative Agent or (y) Reserves for rent,
charges and other amounts due or to become due with respect to such facility has
been established by the Administrative Agent in its Permitted Discretion, or
(iii) is located at an owned location subject to a mortgage in favor of a lender
other than Administrative Agent unless a reasonably satisfactory mortgagee
waiver has been delivered to Administrative Agent or Reserves reasonably
satisfactory to Administrative Agent have been established with respect thereto,
or (iv) other than with respect to three (3) locations (inclusive of any such
locations designated in respect of Eligible U.S. Inventory) which Borrowers may
designate in writing to Administrative Agent from time to time, is located at
any site if the aggregate book value of Inventory at any such location is less
than $100,000, or (v) is located outside of Canada, or any province or territory
of Canada;


(c)           is placed on consignment or is in transit, except for Inventory in
transit between locations of Loan Parties in Canada as to which Administrative
Agent’s Liens have been perfected at origin, each intermediate destination and
destination;


(d)          is covered by a negotiable document of title, unless such document
has been delivered to Administrative Agent with all necessary endorsements, free
and clear of all Liens other than (x) Liens in favor of the Administrative
Agent, on behalf of itself, the Lenders and the other Secured Parties and (y)
non-consensual Permitted Encumbrances which arise as a matter of any Requirement
of Law;


(e)           is excess, obsolete, unsalable, shopworn, seconds (excluding
cores), damaged, defective or unfit for sale;


27

--------------------------------------------------------------------------------

(f)            consists of display items or packing or shipping materials,
manufacturing supplies, work in process Inventory or replacement parts, or
bill-and-hold or ship-in-place goods;


(g)           consists of goods which have been returned by the buyer unless
such returned goods consist of (i) cores or (ii) goods which have been restored
to Inventory as first quality, saleable merchandise;


(h)           is not of a type held for sale in the ordinary course of the
Canadian Borrower’s business;


(i)            is not subject to a first priority lien in favor of
Administrative Agent on behalf of itself, the Lenders and the other Secured
Parties;


(j)            breaches any of the representations or warranties pertaining to
Inventory set forth in the Loan Documents in any material respect;


(k)           consists of any costs associated with “freight in” charges or
favorable purchase price variances;


(l)            consists of Hazardous Materials or goods that can be transported
or sold only with licenses that are not readily available;


(m)          is not covered by casualty insurance reasonably acceptable to
Administrative Agent;


(n)           is subject to any patent or trademark license requiring the
payment of royalties or fees or requiring the consent of the licensor for a sale
thereof by Administrative Agent (where such consent has not been obtained);


(o)           any Person other than the Canadian Borrower shall (i) have any
direct or indirect ownership, interest or title or (ii) be indicated on any
purchase order or invoice with respect to such Inventory as having or purporting
to have an interest therein;


(p)           is the subject of a consignment by such Borrower as consignor;


(q)           which has been acquired from a Sanctioned Person;


(r)            which is not reflected in a current perpetual inventory report of
the Canadian Borrower;


(s)            which is subject to reclamation rights that have been asserted by
the seller; or


(t)            is otherwise unacceptable to Administrative Agent in its
Permitted Discretion.


28

--------------------------------------------------------------------------------

“Eligible Real Property” means any Real Estate owned in fee simple by the U.S.
Borrower, provided that (a) the Administrative Agent shall have received (i)
Mortgages covering such Real Estate (together with any such amendments thereto,
as may be reasonably requested by the Administrative Agent, to account for any
increase in the value of such Real Estate) together with (A) title insurance
policies, current as-built surveys, zoning letters and certificates of
occupancy, in each case reasonably satisfactory in form and substance to the
Administrative Agent, (B) evidence that counterparts of the Mortgages have been
recorded in all places to the extent necessary or desirable, in the judgment of
the Administrative Agent, to create a valid and enforceable first priority
perfected Lien (subject to Permitted Encumbrances) on such real estate in favor
of Administrative Agent for the benefit of itself and the other Secured Parties
(or in favor of such other trustee as may be required or desired under local
law); and (C) if requested, an opinion of counsel in each state in which any
such real estate is located in form and substance and from counsel reasonably
satisfactory to Administrative Agent, (ii) Phase I Environmental Site Assessment
Reports, consistent with American Society for Testing and Materials (ASTM)
Standard E 1527-00 and applicable state requirements, on all of such real
estate, prepared by environmental engineers reasonably satisfactory to
Administrative Agent, all in form and substance reasonably satisfactory to
Administrative Agent, in its Permitted Discretion and Administrative Agent shall
have further received (A) such environmental review and audit reports, including
Phase II reports, with respect to such real estate as Administrative Agent may
reasonably request, and Administrative Agent shall be satisfied in its Permitted
Discretion, with the contents of all such environmental reports, and (B) letters
executed by the environmental firms preparing such environmental reports, in
form and substance reasonably satisfactory to Administrative Agent, authorizing
Administrative Agent and Lenders to rely on such reports, (iii) if such real
property is located in any area that has been designated by the Federal
Emergency Management Agency as a “Special Flood Hazard Area”, the U.S. Borrower
has purchased and maintains flood insurance thereon in amounts reasonably
satisfactory to the Administrative Agent and in any event in compliance with
applicable law, including the Flood Disaster Protection Act of 1973, as amended,
(iv) appraisals of such real estate which shall be in form and substance, and
prepared by appraisers, reasonably satisfactory to Administrative Agent and (v)
such other information, documentation (including Environmental Indemnities), and
certifications as may be reasonably required by the Administrative Agent, (b) no
covenant, representation or warranty contained in this Agreement or the
Mortgages with respect to such real property has been breached or is not true in
all material respects (or, to extent qualified by materiality, in not true in
all respects), (c) no portion of such Real Estate (the loss of which shall have,
in the Permitted Discretion of the Administrative Agent, a material and adverse
impact on the use, operation or value of thereof) is subject to any (i) loss or
damage resulting from fire, vandalism, malicious mischief or any other casualty
or physical harm, (ii) exercise of the power of condemnation or eminent domain
or similar action, either temporarily or permanently, or (iii) waste,
impairment, deterioration or abandonment other than as a result of ordinary wear
and tear and (d) such Real Estate is not otherwise unacceptable to
Administrative Agent in its Permitted Discretion.  “Eligible Real Property”
shall not include any Real Estate that is subject to a Sale and Leaseback
Transaction permitted pursuant to Section 6.06.  The Administrative Agent shall
have the right to establish, modify or eliminate Reserves against Eligible Real
Property from time to time in its Permitted Discretion.  In addition,
Administrative Agent reserves the right, at any time and from time to time after
the Effective Date, to adjust any of the criteria set forth above, to establish
new criteria and to adjust advance rates (subject to any express limitations set
forth in this Agreement) with respect to Eligible Real Property, in its
Permitted Discretion.


29

--------------------------------------------------------------------------------

“Eligible U.S. Accounts” means, without duplication of Eligible U.S. Customer
Drafts or Eligible U.S. Extended Customer Drafts, all of the Accounts owned by
the U.S. Borrower and reflected in the most recent Borrowing Base Certificate
delivered by the Borrower Representative to the Administrative Agent, except any
Account to which any of the exclusionary criteria set forth below applies. 
Administrative Agent shall have the right to establish, modify or eliminate
Reserves against Eligible U.S. Accounts from time to time in its Permitted
Discretion.  In addition, Administrative Agent reserves the right, at any time
and from time to time after the Effective Date, to adjust any of the criteria
set forth below, to establish new criteria and to adjust advance rates (subject
to any express limitations set forth in this Agreement) with respect to Eligible
U.S. Accounts, in its Permitted Discretion.  Eligible U.S. Accounts shall not
include any Account of the U.S. Borrower:


(a)           that does not arise from the sale of goods or the performance of
services by the U.S. Borrower in the ordinary course of its business;


(b)          (i) upon which the U.S. Borrower’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever, or
(ii) (x) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the U.S. Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless the U.S. Borrower has filed such
report or qualified to do business in such jurisdiction or (y) as to which the
U.S. Borrower is not otherwise able to bring suit or otherwise enforce its
remedies against the Account Debtor through judicial process, or (iii) if the
Account represents a progress billing consisting of an invoice for goods sold or
used or services rendered pursuant to a contract under which the Account
Debtor’s obligation to pay that invoice is subject to the U.S. Borrower’s
completion of further performance under such contract or is subject to the
equitable lien of a surety bond issuer;


(c)          to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account or to the extent that any credits which have been
issued have not been applied to an Account Debtor’s statement or account, but
only to the extent of such defense, counterclaim, setoff, dispute, or credit;


(d)           that is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor, including pre-billed
items;


(e)           (x) with respect to which an invoice, reasonably acceptable to
Administrative Agent in form and substance, has not been sent to the applicable
Account Debtor or (y) which remains unpaid more than 60 days after the original
due date therefor;


(f)          that (i) is not owned by the U.S. Borrower or (ii) is subject to
any Lien of any other Person, other than (x) Liens in favor of Administrative
Agent, on behalf of itself, the Lenders and the other Secured Parties, securing
the Secured Obligations and (y) non-consensual Permitted Encumbrances which
arise as a matter of any Requirement of Law;


(g)           that arises from a sale to any director, officer, other employee
or Affiliate of any Loan Party, or to any entity that has any common officer or
director with any Loan Party;


30

--------------------------------------------------------------------------------

(h)          that is the obligation of an Account Debtor that is (i) any
Governmental Authority of any country other than the U.S. or Canada or (ii) any
Governmental Authority of the U.S. or Canada, or any department, agency, public
corporation, or instrumentality thereof, unless the Financial Administration Act
(Canada), as amended (or the equivalent law of any province or territory of
Canada, if any, in the case of a Governmental Authority of such province or
territory) or the Federal Assignment of Claims Act of 1940, as amended (31
U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), as applicable, have been
complied with to the Administrative Agent’s satisfaction;


(i)           that is the obligation of an Account Debtor which (i) does not
maintain its chief executive office in the U.S., Canada or Puerto Rico or (ii)
is not organized under applicable law of the U.S., any state of the U.S. or the
District of Columbia, Puerto Rico, Canada, or any province or territory of
Canada unless, in any such case, payment thereof is assured by a letter of
credit assigned and delivered to Administrative Agent, reasonably satisfactory
to Administrative Agent as to form, amount and issuer;


(j)            to the extent the U.S. Borrower or any Subsidiary thereof is
liable for goods sold or services rendered by the applicable Account Debtor to
the U.S. Borrower or any Subsidiary thereof, but only to the extent of the
potential offset;


(k)           that arises with respect to goods that are delivered on a bill and
hold, cash on delivery basis or placed on consignment, guaranteed sale or other
terms by reason of which the payment by the Account Debtor is or may be
conditional;


(l)           that is in default or which has been written off the books of the
U.S. Borrower or otherwise designated as uncollectible; provided that, without
limiting the generality of the foregoing, an Account shall be deemed in default
upon the occurrence of any of the following:


(i)            the Account Debtor obligated upon such Account has (1) suspended
business, (2) applied for, suffered, or consented to the appointment of any
receiver, receiver-manager, custodian, trustee, or liquidator of its assets, (3)
had possession of all or a material part of its property taken by any receiver,
receiver-manager, custodian, trustee or liquidator, (4) admitted in writing its
inability, or is generally unable to, pay its debts as they become due, or (5)
become insolvent; or


(ii)           a petition is filed by or against any Account Debtor obligated
upon such Account under any Insolvency Laws;


(m)          that is the obligation of an Account Debtor if fifty percent (50%)
or more of the Dollar Amount of all Accounts and Customer Drafts owing by that
Account Debtor are ineligible under the other criteria set forth in this
definition[;] or under the criteria set forth in the definition of Eligible U.S.
Customer Drafts;


(n)           as to which Administrative Agent’s Lien thereon, on behalf of
itself, the Lenders and the other Secured Parties, is not a first priority
perfected Lien;


31

--------------------------------------------------------------------------------

(o)           as to which any of the representations or warranties in the Loan
Documents are untrue in any material respect;


(p)           to the extent such Account is evidenced by a judgment, Instrument,
Customer Draft or Chattel Paper;


(q)           to the extent such Account exceeds any credit limit established by
Administrative Agent, in its Permitted Discretion;


(r)            that is payable in any currency other than Dollars or Canadian
Dollars;


(s)           with respect to which the U.S. Borrower has made any agreement,
including any negotiated agreement permitted by Section 6.04(j), with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business but only to the extent of any such
reduction, or any Account which was partially paid and the U.S. Borrower created
a new receivable for the unpaid portion of such Account;


(t)           which does not comply in all material respects with the
requirements of all applicable laws and regulations, whether Federal (U.S. or
Canadian), state, provincial, territorial or local, including without limitation
the Federal Consumer Credit Protection Act, the Federal Truth in Lending Act and
Regulation Z of the Federal Reserve Board; or


(u)           that is otherwise unacceptable to Administrative Agent in its
Permitted Discretion.


“Eligible U.S. Customer Drafts” means, without duplication of Eligible U.S.
Accounts or Eligible U.S. Extended Customer Drafts, Customer Drafts owned by the
U.S. Borrower and reflected in the most recent Borrowing Base Certificate
delivered by the Borrower Representative to the Administrative Agent, except any
Customer Draft to which any of the exclusionary criteria set forth below
applies.  Administrative Agent shall have the right to establish, modify or
eliminate Reserves against Eligible U.S. Customer Drafts from time to time in
its Permitted Discretion.  In addition, Administrative Agent reserves the right,
at any time and from time to time after the Effective Date, to adjust any of the
criteria set forth below, to establish new criteria and to adjust advance rates
(subject to any express limitations set forth in this Agreement) with respect to
Eligible U.S. Customer Drafts, in its Permitted Discretion.  Eligible U.S.
Customer Drafts shall not include any Customer Drafts of the U.S. Borrower:


(a)           if such Customer Draft would not constitute an Eligible U.S.
Account (other than under the criteria set forth in clause (p) of the definition
of Eligible U.S. Accounts);


(b)           upon which the U.S. Borrower’s right to receive payment under such
Customer Draft is not absolute or is contingent upon the fulfillment of any
condition whatsoever;


32

--------------------------------------------------------------------------------

(c)           to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Customer Draft, but only to the extent of such defense,
counterclaim, setoff, dispute, or credit;


(d)           if such Customer Draft remains unpaid after the earlier of (x) the
date that is 90 days after the date that such Customer Draft is issued or (y)
the date that the Customer Draft is due and payable as stated in such Customer
Draft;


(e)          that (i) is not owned by the U.S. Borrower, (ii) is not in the
possession of the U.S. Borrower or, if requested by the Administrative Agent,
the Administrative Agent, (iii) is subject to any Lien of any other Person,
other than (x) Liens in favor of Administrative Agent, on behalf of itself, the
Lenders and the other Secured Parties, securing the Secured Obligations and (y)
non-consensual Permitted Encumbrances which arise as a matter of any Requirement
of Law, (iv) has been indorsed to any other Person or (v) if requested by the
Administrative Agent, does not bear a legend acceptable to the Administrative
Agent which, among other things, indicates the Administrative Agent’s Lien on
such Customer Draft and states that any transfer thereof violates the rights of
the Administrative Agent;


(f)           that is the obligation of an Account Debtor if fifty percent (50%)
or more of the Dollar Amount of all Accounts and Customer Drafts owing by that
Account Debtor are ineligible under the other criteria set forth in this
definition or under the criteria set forth in the definition of Eligible U.S.
Accounts;


(g)           as to which Administrative Agent’s Lien thereon, on behalf of
itself, the Lenders and the other Secured Parties, is not a first priority
perfected Lien;


(h)           as to which any of the representations or warranties in the Loan
Documents are untrue in any material respect;


(i)            to the extent such Customer Draft is evidenced by a judgment or
Chattel Paper;


(j)            to the extent such Customer Draft exceeds any credit limit
established by Administrative Agent, in its Permitted Discretion;


(k)           that is payable in any currency other than Dollars;


(l)            with respect to which the U.S. Borrower has made any agreement,
including any negotiated agreement permitted by Section 6.04(j), with the
Account Debtor for any reduction thereof;


(m)          which does not comply in all material respects with the
requirements of all applicable laws and regulations, whether Federal (U.S. or
Canadian), state, provincial, territorial or local, including without limitation
the Federal Consumer Credit Protection Act, the Federal Truth in Lending Act and
Regulation Z of the Federal Reserve Board;


33

--------------------------------------------------------------------------------

(n)          that (i) is not eligible to be sold by the U.S. Borrower and
purchased by a purchaser under a Customer Program which is acceptable to the
Administrative Agent in its Permitted Discretion or the Administrative Agent has
not received a satisfactory intercreditor agreement regarding the payment of the
purchase price for the Customer Drafts being sold under such Customer Program,
or (ii) is subject to any Draft Monetization or otherwise transferred, sold or
factored by the U.S. Borrower; or


(o)           that is otherwise unacceptable to Administrative Agent in its
Permitted Discretion.


“Eligible U.S. Equipment” means the Equipment owned by the U.S. Borrower and
meeting each of the following requirements:


(a)           (i) the U.S. Borrower has good title to such Equipment and (ii)
such Equipment is not subject to any Lien of any other Person, other than (x)
Liens in favor of Administrative Agent, on behalf of itself, the Lenders and the
other Secured Parties, securing the Secured Obligations and (y) non-consensual
Permitted Encumbrances which arise as a matter of any Requirement of Law;


(b)           the U.S. Borrower has the right to subject such Equipment to a
Lien in favor of the Administrative Agent, on behalf of itself, the Lenders and
the other Secured Parties;


(c)           such Equipment is subject to a first priority perfected Lien in
favor of the Administrative Agent, on behalf of itself, the Lenders and the
other Secured Parties;


(d)           the full purchase price for such Equipment has been paid by the
U.S. Borrower;


(e)           such Equipment is located in the U.S. on premises (i) owned by the
U.S. Borrower, or (ii) leased by the U.S. Borrower where (x) the lessor has
delivered to the Administrative Agent a Collateral Access Agreement or (y) a
Reserve for rent, charges, and other amounts due or to become due with respect
to such facility has been established by the Administrative Agent in its
Permitted Discretion;


(f)            such Equipment is in good working order and condition (ordinary
wear and tear excepted) and is used or held for use by the U.S. Borrower in the
ordinary course of business;


(g)           such Equipment (i) is not subject to any agreement which restricts
the ability of the U.S. Borrower to use, sell, transport or dispose of such
Equipment or which restricts the Administrative Agent’s ability to take
possession of, sell or otherwise dispose of such Equipment and (ii) has not been
purchased from a Sanctioned Person;


(h)           such Equipment does not constitute “Fixtures” under the applicable
laws of the jurisdiction in which such Equipment is located;


(i)            such Equipment does not breach any of the representations or
warranties pertaining to Equipment set forth in the Loan Documents in any
material respect; and


(j)            such Equipment is not otherwise unacceptable to Administrative
Agent in its Permitted Discretion.


34

--------------------------------------------------------------------------------

The Administrative Agent shall have the right to establish, modify or eliminate
Reserves against Eligible U.S. Equipment from time to time in its Permitted
Discretion.  In addition, Administrative Agent reserves the right, at any time
and from time to time after the Effective Date, to adjust any of the criteria
set forth above, to establish new criteria and to adjust advance rates (subject
to any express limitations set forth in this Agreement) with respect to Eligible
U.S. Equipment, in its Permitted Discretion.


“Eligible U.S. [Inventory” means all of the Inventory]Extended Customer Drafts”
means, without duplication of Eligible U.S. Accounts or Eligible U.S. Customer
Drafts, a Customer Draft owned by the U.S. Borrower and reflected in the most
recent Borrowing Base Certificate delivered by the Borrower Representative to
the Administrative Agent, [except any Inventory to which any of the exclusionary
criteria set forth below applies]which Customer Draft constitutes an Eligible
U.S. Customer Draft except for the criterion set forth in clause (d)(x) of the
definition of Eligible U.S. Customer Drafts; provided that in no event shall
such Customer Draft constitute an Eligible U.S. Extended Customer Draft after
the date that the Customer Draft is due and payable as stated in such Customer
Draft.  Administrative Agent shall have the right to establish[ or], modify or
eliminate Reserves against Eligible U.S. [Inventory]Extended Customer Drafts
from time to time in its Permitted Discretion.  In addition, Administrative
Agent reserves the right, at any time and from time to time after the Effective
Date, to adjust any of the criteria set forth belowabove, to establish new
criteria and to adjust advance rates (subject to any express limitations set
forth in this Agreement) with respect to Eligible U.S. [Inventory]Extended
Customer Drafts, in its Permitted Discretion.


 “Eligible U.S. Inventory” means all of the Inventory owned by the U.S. Borrower
and reflected in the most recent Borrowing Base Certificate delivered by the
Borrower Representative to Administrative Agent, except any Inventory to which
any of the exclusionary criteria set forth below applies.  Administrative Agent
shall have the right to establish or modify or eliminate Reserves against
Eligible U.S. Inventory from time to time in its Permitted Discretion.  In
addition, Administrative Agent reserves the right, at any time and from time to
time after the Effective Date, to adjust any of the criteria set forth below, to
establish new criteria and to adjust advance rates (subject to any express
limitations set forth in this Agreement) with respect to Eligible U.S.
Inventory, in its Permitted Discretion.  Eligible U.S. Inventory shall not
include any Inventory of the U.S. Borrower that:


(a)           is not owned by the U.S. Borrower free and clear of all Liens and
rights of any other Person (including the rights of a purchaser that has made
progress payments and the rights of a surety that has issued a bond to assure
the U.S. Borrower’s performance with respect to that Inventory), except the
Liens in favor of Administrative Agent, on behalf of itself, the Lenders and the
other Secured Parties, and Permitted Encumbrances in favor of landlords and
bailees to the extent (i) the lessor or such bailee has delivered to the
Administrative Agent a Collateral Access Agreement or (ii) a Reserve for rent,
charges and other amounts due or to become due with respect to such facility has
been established by the Administrative Agent in its Permitted Discretion;


35

--------------------------------------------------------------------------------

(b)           (i) is not located on premises owned, leased or rented by the U.S.
Borrower and set forth on Schedule 3.05 (or such other Inventory locations
owned, leased or rented by the U.S. Borrower and otherwise permitted to be
maintained in compliance with the terms of the Security Agreements), or (ii) is
stored at a leased location, unless Administrative Agent has given its prior
consent thereto and unless either (x) a Collateral Access Agreement with respect
thereto has been delivered to Administrative Agent, or (y) a Reserve for rent,
charges and other amounts due or to become due with respect to such facility has
been established by the Administrative Agent in its Permitted Discretion, or
(ii) is stored with a bailee or warehouseman unless (x) a Collateral Access
Agreement with respect thereto has been received by Administrative Agent or (y)
Reserves for rent, charges and other amounts due or to become due with respect
to such facility has been established by the Administrative Agent in its
Permitted Discretion, or (iii) is located at an owned location subject to a
mortgage in favor of a lender other than Administrative Agent unless a
reasonably satisfactory mortgagee waiver has been delivered to Administrative
Agent or Reserves reasonably satisfactory to Administrative Agent have been
established with respect thereto, or (iv) other than with respect to three (3)
locations (inclusive of any such locations designated in respect of Eligible
Canadian Inventory) which Borrowers may designate in writing to Administrative
Agent from time to time, is located at any site if the aggregate book value of
Inventory at any such location is less than $100,000, or (v) is located outside
of the U.S., any state of the U.S. or the District of Columbia;


(c)            is placed on consignment or is in transit, except for Inventory
in transit between locations of Loan Parties in the U.S. as to which
Administrative Agent’s Liens have been perfected at origin, each intermediate
destination and destination;


(d)           is covered by a negotiable document of title, unless such document
has been delivered to Administrative Agent with all necessary endorsements, free
and clear of all Liens other than (x) Liens in favor of Administrative Agent, on
behalf of itself, the Lenders and the other Secured Parties, securing the
Secured Obligations and (y) non-consensual Permitted Encumbrances which arise as
a matter of any Requirement of Law;


(e)            is excess, obsolete, unsalable, shopworn, seconds (excluding
cores), damaged, defective or unfit for sale;


(f)            consists of display items or packing or shipping materials,
manufacturing supplies, work in process Inventory or replacement parts, or
bill-and-hold or ship-in-place goods;


(g)           consists of goods which have been returned by the buyer unless
such returned goods consist of (i) cores or (ii) goods which have been restored
to Inventory as first quality, saleable merchandise;


(h)           is not of a type held for sale in the ordinary course of the U.S.
Borrower’s business;


(i)            is not subject to a first priority lien in favor of
Administrative Agent on behalf of itself, the Lenders and the other Secured
Parties;


(j)            breaches any of the representations or warranties pertaining to
Inventory set forth in the Loan Documents in any material respect;


(k)            consists of any costs associated with “freight in” charges or
favorable purchase price variances;


36

--------------------------------------------------------------------------------

(l)             consists of Hazardous Materials or goods that can be transported
or sold only with licenses that are not readily available;


(m)           is not covered by casualty insurance reasonably acceptable to
Administrative Agent;


(n)            is subject to any patent or trademark license requiring the
payment of royalties or fees or requiring the consent of the licensor for a sale
thereof by Administrative Agent (where such consent has not been obtained);


(o)           any Person other than the U.S. Borrower shall (i) have any direct
or indirect ownership, interest or title or (ii) be indicated on any purchase
order or invoice with respect to such Inventory as having or purporting to have
an interest therein;


(p)            is the subject of a consignment by such Borrower as consignor;


(q)           which has been acquired from a Sanctioned Person;
 

(r)            which is not reflected in a current perpetual inventory report of
the U.S. Borrower;

(s)            which is subject to reclamation rights that have been asserted by
the seller; or


(t)            is otherwise unacceptable to Administrative Agent in its
Permitted Discretion.


“Environmental Indemnity” shall mean each environmental indemnity made by each
Loan Party with respect to Eligible Real Property, in each case in form and
substance reasonably satisfactory to the Administrative Agent.


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters to the extent related to exposure to Hazardous Materials.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or Subsidiary directly or indirectly
resulting from or based upon (a) any violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) any exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.


37

--------------------------------------------------------------------------------

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.


“Equipment” has the meaning assigned to such term in the U.S. Security
Agreement, the Canadian Security Agreement or such other Security Agreement as
the context may require.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the thirty (30) day notice period is waived); (b) the failure
to satisfy the “minimum funding standard” (as defined in Section 412 of the Code
or Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by any Loan Party or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination or partial termination of any Plan;
(e) the receipt by any Loan Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Loan Party or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal of any Loan Party or any ERISA Affiliate from
any Plan or Multiemployer Plan; or (g) the receipt by any Loan Party or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Loan Party or any ERISA Affiliate of any notice, concerning the imposition upon
any Loan Party or any ERISA Affiliate of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.


“ESOP” means a Plan that is intended to satisfy the requirements of Section
4975(e)(7) of the Code.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBO Rate.


38

--------------------------------------------------------------------------------

“Event of Default” has the meaning assigned to such term in Article VII.


“Excluded Subsidiary” means (a) a CFC, (b) a CFC Holdco, (c) an Immaterial
Subsidiary, (d) unless and until an Event of Default has occurred and the
Administrative Agent has elected to require, by written notice to the Borrower
Representative, that any such Person become a Foreign Guarantor hereunder, a
Material Foreign Subsidiary (other than, for the avoidance of any doubt, the
Canadian Borrower), and (e) a subsidiary of any of the foregoing.


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:  (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes; (b) in the case of
a Lender, U.S. Federal withholding Taxes (including backup withholding) imposed
on amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan, Letter of Credit or Commitment pursuant to a law
in effect on the date on which (i) such Lender acquires such interest in the
Loan, Letter of Credit or Commitment (other than pursuant to an assignment
request by the Borrowers under Section 2.19(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.17, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender acquired the applicable interest in a
Loan, Letter of Credit or Commitment or to such Lender immediately before it
changed its lending office; (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.17(f); (d) any withholding Taxes imposed under FATCA;
(e) Taxes payable by a Lender who does not deal at arm’s length with the
Canadian Borrower (within the meaning of the ITA) at the time of the payment;
and (f) Taxes payable by a Lender who is a specified non-resident shareholder
(as defined in subsection 18(5) of the ITA) of the Canadian Borrower, or is a
Person not dealing at arm’s length with a “specified shareholder” of the
Canadian Borrower, for purposes of the ITA.


“Existing Letters of Credit” means each of the letters of credit described on
Schedule 1.01.


“Existing Stockholder Group” means Arthur S.  Sills, Lawrence I. Sills, Peter J.
Sills, Eric P. Sills the Sills Family Foundation, Marilyn F. Cragin, Arthur D.
Davis, Susan F. Davis and any Fife family trust or the various other family
trusts for which any of the foregoing are trustees.


39

--------------------------------------------------------------------------------

“Facility” means each of the U.S. Facility and the Canadian Subfacility.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.


“Federal Funds Effective Rate” means, for any day, the [weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members] of the Federal Reserve System
[arranged by Federal funds brokers, as]rate calculated by the NYFRB based on
such day’s federal funds transactions by depositary institutions (as determined
in such manner as the NYFRB shall set forth on its public website from time to
time) and published on the next succeeding Business Day by the [Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average (rounded upwards, if necessary, to the next 1/100 of
1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers] of recognized standing
selected by it;NYFRB as the effective federal funds rate, provided that, if the
Federal Funds Effective Rate [shall]as so determined would be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.


“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.


“Financial Covenant Period” means:


(a)          at any time the U.S. Fixed Asset Component or the Canadian Fixed
Asset Component shall contribute to the calculation of the Aggregate Borrowing
Base, the period (i) commencing on the date Availability shall have been less
than the Applicable Trigger Amount (Level III) and (ii) ending on the date that
Availability shall have been greater than or equal to the Applicable Trigger
Amount (Level III) for a period of ninety (90) consecutive days, and


(b)          at any other time, the period (i) commencing on the date
Availability shall have been less than the Applicable Trigger Amount (Level II)
and (ii) ending on the date that Availability shall have been greater than or
equal to the Applicable Trigger Amount (Level II) for a period of ninety (90)
consecutive days.


“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower.


“Finished Goods NOLV Rate” means the rate set forth as the Net Orderly
Liquidation Value of, as applicable, Eligible Canadian Inventory or Eligible
U.S. Inventory consisting of finished goods.


40

--------------------------------------------------------------------------------

“First Amendment” shall mean the First Amendment to Credit Agreement, dated as
of December 10, 2018, to this Agreement by and among the Borrowers, the
Administrative Agent and the Lenders party thereto.


“First Amendment Effective Date” means December 10, 2018.


“Fiscal Month” means any of the monthly accounting periods of Borrowers.


“Fiscal Quarter” means any of the quarterly accounting periods of Borrowers,
ending on or about the last day of March, June, September and December of each
year.


“Fiscal Year” means any of the annual accounting periods of Borrowers ending on
or about December 31 of each year.


“Fixed Asset Amortization” means, with respect with any Real Estate or any
Equipment of the Borrowers included in the determination of the U.S. Fixed Asset
Component or the Canadian Fixed Asset Component, an aggregate amount not less
than zero but otherwise equal to (a) 1/10th of the original value of such Real
Estate and/or Equipment included in the determination of the U.S. Fixed Asset
Component and/or the Canadian Fixed Asset Component, as applicable, based on the
most recent field exam and appraisal of such Real Estate or Equipment multiplied
by (b) the number of years (i.e., consecutive twelve-month periods) elapsed
since the last field exam and appraisal of such Real Estate or Equipment
received by the Administrative Agent, in form and substance acceptable to the
Administrative Agent and performed by an appraiser acceptable to the
Administrative Agent.  It is understood and agreed that, for the avoidance of
any doubt, upon receipt of a satisfactory field exam and appraisal setting
forth, as applicable, the Value or Net Orderly Liquidation Value, with respect
to any Real Estate or any Equipment in accordance with the requirements of this
Agreement, any prior Fixed Asset Amortization attributable to such Real Estate
or such Equipment that is the subject of such appraisal shall be reset to zero
(-0-) and be calculated, for any subsequent periods, in accordance with the
formula set forth in the first sentence of this definition.


“Fixed Charge Coverage Ratio” means, with respect to any Person for any fiscal
period, the ratio of EBITDA to Fixed Charges.


“Fixed Charges” means with respect to any Person for any fiscal period (a) the
aggregate of all Interest Expense paid or accrued during such period, plus (b)
scheduled payments of principal with respect to Indebtedness during such period,
plus (c) Capital Expenditures during such period, plus (d) dividends paid during
such period, plus (e) net cash taxes paid against tax refunds received during
such period, plus (f) amounts paid in accordance with Section 6.08(a)(v),
Section 6.08(a)(vi) and Section 6.08(a)(vii) during such period, plus (g) cash
settlement amounts paid during such period in excess of $5,000,000 associated
with the discontinued operations of Borrowers’ EIS Brake division and Industrial
and Automotive Associates, Inc.


“Fixtures” has the meaning assigned to such term, as applicable and as the
context may require, in the U.S. Security Agreement, the Canadian Security
Agreement or such other Security Agreement.


“Flood Laws” has the meaning assigned to such term in Section 8.10.


41

--------------------------------------------------------------------------------

“Foreign Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01(b).


“Foreign Guarantor” means each Foreign Subsidiary of a Borrower that is listed
on the signature pages hereto as a Guarantor or that becomes a party hereto as a
Guarantor pursuant to Section 5.14 and, shall include, solely for purposes of
the Guarantee of the Foreign Guaranteed Obligations, the Canadian Borrower.


“Foreign Guaranty” means the Guarantee of the Foreign Guaranteed Obligations
pursuant to Article X of this Agreement.


“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if a Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.


“Foreign Loan Party” means any Loan Party that is not a U.S. Loan Party.


“Foreign Obligations” means all Obligations of the Canadian Borrower and the
other Foreign Loan Parties, and shall include, without limitation, all unpaid
principal of and accrued and unpaid interest on the Loans of the Canadian
Borrower, all guaranty obligations of the Foreign Loan Parties to the Lenders or
to any Lender, the Administrative Agent or any other Secured Party in connection
with Loans made and other obligations owing by the Canadian Borrower, all
accrued and unpaid fees and all expenses, reimbursements, indemnities and other
obligations, liabilities and indebtedness (including interest and fees accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) of
the Canadian Borrower, Foreign Loan Parties and their Foreign Subsidiaries to
the Lenders or to any Lender, the Administrative Agent or any indemnified party,
individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred in each case
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans made to the Canadian Borrower or reimbursement or other obligations
incurred or other instruments at any time evidencing any thereof by the Canadian
Borrower.


“Foreign Secured Obligations” means all Foreign Obligations, together with all
(i) Banking Services Obligations of the Canadian Borrower and each other Foreign
Subsidiary and (ii) Swap Agreement Obligations of the Canadian Borrower and each
other Foreign Subsidiary owing to any Lender or its Affiliates; provided that
Excluded Swap Obligations with respect to any Loan Party shall not be Foreign
Secured Obligations of such Loan Party.


“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.


“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, loan
agreements or similar evidences of Indebtedness that by its terms matures more
than one year from, or is directly or indirectly renewable or extendible at such
Person’s option under a revolving credit or similar agreement obligating the
lender or lenders to extend credit over a period of more than one year from the
date of creation thereof, and specifically including Capital Lease Obligations
and Indebtedness under any Specified Debt Transaction, current maturities of
long term debt, revolving credit and short term debt extendible beyond one year
at the option of the debtor, and also including, in the case of Borrowers, the
Obligations and, without duplication, Guarantees of Funded Debt of other
Persons.


42

--------------------------------------------------------------------------------

“Funding Accounts” means the deposit account(s) of the Borrowers to which the
Administrative Agent and the Lenders are authorized by the Borrowers (or by the
Borrower Representative on their behalf) to transfer the proceeds of any
Borrowings requested or authorized pursuant to this Agreement.


“GAAP” means generally accepted accounting principles in the U.S., consistently
applied.


“Governmental Authority” means the government of the U.S., Canada, any other
nation or any political subdivision thereof, whether provincial, territorial,
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).


“Guarantee” means as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing, providing comfort or otherwise supporting any
Indebtedness, lease, dividend, or other obligation (“primary obligation”) of any
other Person (the “primary obligor”) in any manner, including any obligation or
arrangement of such Person to (a) purchase or repurchase any such primary
obligation, (b) advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet condition of the primary obligor, (c) purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, (d) protect the beneficiary of such arrangement from
loss (other than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof.  The amount of any Guarantee at any time shall be deemed to be an
amount equal to the lesser at such time of (x) the stated or determinable amount
of the primary obligation in respect of which such Guarantee is incurred and (y)
the maximum amount for which such Person may be liable pursuant to the terms of
the instrument embodying such Guarantee, or, if not stated or determinable, the
maximum reasonably anticipated liability (assuming full performance) in respect
thereof.


“Guaranteed Obligations” has the meaning assigned to such term in Section
10.01(b).


“Guarantors” means all U.S. Guarantors and Foreign Guarantors.


“Hazardous Materials” means:  (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.


43

--------------------------------------------------------------------------------

“IBA” has the meaning assigned to such term in Section 1.05.


“Immaterial Subsidiary” means any Subsidiary of a Loan Party both (a) owning
assets having a book value of less than 3.0% of Consolidated Total Assets and
(b) having EBITDA (calculated solely for such Subsidiary) constituting less than
3.0% of EBITDA of the Company and its Subsidiaries; provided that (x) the
aggregate book value of the assets of all Immaterial Subsidiaries at any time
shall not exceed 5.0% of Consolidated Total Assets and (y) the aggregate amount
of EBITDA (calculated solely for such Immaterial Subsidiaries) at any time shall
not exceed 5.0% of EBITDA of the Company and its Subsidiaries.


“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”


“Increased Reporting Period” means any period (a) commencing on the date when
(i) Availability is less than the Applicable Trigger Amount (Level III) or (ii)
an Event of Default has occurred and (b) ending on the date when (i)
Availability shall have been equal to or greater than the Applicable Trigger
Amount (Level III) and (ii) all Events of Default cease to exist (or are waived
in accordance with the terms of this Agreement), in each case, for a period of
sixty (60) consecutive days.


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, loan agreements, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid, (d)
all obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
letters of guaranty and other similar instruments, (k) obligations under any
liquidated earn-out, (l) any other Off-Balance Sheet Liability, (m) Swap
Agreement Obligations, and (n) all obligations, contingent or otherwise, of such
Person in respect of Disqualified Stock; provided that neither (x) trade
accounts payable in the ordinary course of business nor (y) obligations in the
form of customer deposits held in respect of used core components of
remanufactured products which are returned by customers for use in future
remanufacturing activities in the ordinary course of business nor (z) Guarantees
of any obligation under a customary operating lease of the U.S. Borrower or any
of its Subsidiaries shall constitute Indebtedness. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.


44

--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a) hereof, Other Taxes.


“Indemnitee” has the meaning assigned to such term in Section 9.03(b).


“Ineligible Assignee” has the meaning assigned to such term in Section 9.04(b).


“Information” has the meaning assigned to such term in Section 9.12.


“Insolvency Laws” means each of the Bankruptcy Code, the BIA, the CCAA, the
Winding-Up and Restructuring Act (Canada), in each case as amended, and any
other applicable state, provincial, territorial or federal bankruptcy laws, each
as now and hereafter in effect, any successors to such statutes and any other
applicable insolvency or other similar law of any jurisdiction, including any
corporate law of any jurisdiction permitting a debtor to obtain a stay or a
compromise of the claims of its creditors against it and including any rules and
regulations pursuant thereto.


“Instrument” has the meaning assigned to such term, as applicable and as the
context may require, in the U.S. Security Agreement, the Canadian Security
Agreement or such other Security Agreement.


“Interest Charges” has the meaning assigned to such term in Section 9.18.


“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.08.


“Interest Expense” means, with respect to any Person for any fiscal period, (a)
interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date, minus (b)
interest income of such Person actually received in cash for such period.


“Interest Payment Date” means (a) with respect to any ABR Loan or Canadian Prime
Rate Loan, the first Business Day of each calendar month and the Maturity Date,
and (b) with respect to any Eurodollar Loan or CDOR Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part (and,
in the case of a Eurodollar Borrowing or CDOR Borrowing with an Interest Period
of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period) and the Maturity Date.


45

--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Eurodollar Borrowing or CDOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower Representative may elect; provided that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.


“Interpolated Rate” means with respect to any Eurodollar Borrowing, at any time,
for any Interest Period, the rate per annum (rounded to the same number of
decimal places as the LIBO Screen Rate) determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between: 
(a) the LIBO Screen Rate for the longest period (for which the LIBO Screen Rate
is available) that is shorter than the Impacted Interest Period and (b) the LIBO
Screen Rate for the shortest period (for which the LIBO Screen Rate is
available) that exceeds the Impacted Interest Period, in each case, at such
time; provided, that if any Interpolated rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.


“Inventory” has the meaning assigned to such term, as applicable and as the
context may require, in the U.S. Security Agreement, the Canadian Security
Agreement or such other Security Agreement.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuing Bank” means, individually and collectively, each of (a) Chase, in its
capacity as the issuer of Letters of Credit hereunder and, to the extent Chase
is no longer the Administrative Agent hereunder, any successor Administrative
Agent, (b) HSBC Bank USA, National Association and (c) any other Lender from
time to time designated by the Borrower as an Issuing Bank, with the consent of
such Lender, in which case the term “Issuing Bank” shall mean Chase, HSBC Bank
USA, National Association and each such other Lender, individually or
collectively as the context shall require and their respective successors in
such capacity as provided in Section 2.06(i).  The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by its
Affiliates, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Bank shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.06 with respect to such Letters of Credit).
At any time there is more than one Issuing Bank, all singular references to the
Issuing Bank shall mean any Issuing Bank, either Issuing Bank, each Issuing
Bank, the Issuing Bank that has issued the applicable Letter of Credit, or both
(or all) Issuing Banks, as the context may require.


46

--------------------------------------------------------------------------------

“Issuing Bank Sublimits” means, with respect to any Issuing Bank, an amount
equal to (a) with respect to commercial Letters of Credit and standby Letters of
Credit issued by the Issuing Banks as of the Effective Date, the respective
amounts set forth on the Commitment Schedule, and (b) with respect to commercial
Letters of Credit and standby Letters of Credit issued by any other Issuing 
Bank, the amount agreed to by the Issuing Bank and the Borrower Representative
upon notice to the Administrative Agent, in each case, as such amount may be
increased for an Issuing Bank as agreed to by such Issuing Bank and the Borrower
Representative upon notice to the Administrative Agent.


“ITA” means the Income Tax Act (Canada), as amended.


“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit D.


“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).


“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.


“LC Exposure” means, at any time, the Aggregate LC Exposure at such time.  The
LC Exposure of any Lender at any time shall be its Applicable Percentage of the
Aggregate LC Exposure at such time.


“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption.  Unless the context
otherwise requires, the term “Lenders” includes the Issuing Bank.


“Letters of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.


“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing[ (subject to the last sentence of this
definition)], the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration[ of such
rate for Dollars) for a period equal in length to such Interest Period as
displayed] on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as [shall be selected by the Administrative Agent in its
reasonable discretion, in each case (], the [“]LIBO Screen Rate[”)] at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period; provided that,[ (x) if the LIBO Screen
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement and (y)] if the LIBO Screen Rate shall not be
available at such time for [a period equal in length to ]such Interest Period
(an “Impacted Interest Period”), then the LIBO Rate shall be the Interpolated
Rate[ at such time], subject to Section 2.14 in the event that the
Administrative Agent shall conclude that it shall not be possible to determine
such Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error)[; provided further, that, if any Interpolated Rate] shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.  Notwithstanding the above, to the extent that “LIBO Rate” or
“Adjusted LIBO Rate” is used in connection with an ABR Borrowing, such rate
shall be determined as modified by the definition of Alternate Base Rate.


47

--------------------------------------------------------------------------------

“LIBO Screen Rate” [has the meaning assigned to such term in the definition of
“LIBO Rate”.]means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period or for any ABR Borrowing, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for Dollars) for a period
equal in length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the LIBO Screen Rate as so determined would be
less than zero, such rate shall be deemed to zero for the purposes of this
Agreement.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.


“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, any Letter of Credit applications, the
Collateral Documents, the Loan Guaranty, and all other agreements, instruments,
documents and certificates identified in Section 4.01 executed and delivered to,
or in favor of, the Administrative Agent or any Lender and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent or any Lender in
connection with this Agreement or the transactions contemplated hereby.  Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.


“Loan Guaranty” means the U.S. Guaranty and the Foreign Guaranty.


“Loan Parties” means, collectively, the Borrowers, the Guarantors and any other
Person who becomes a party to this Agreement pursuant to a Joinder Agreement and
their successors and assigns, and the term “Loan Party” shall mean any one of
them or all of them individually, as the context may require.


“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Overadvances and Protective Advances.


48

--------------------------------------------------------------------------------

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of (a) the condition (financial or otherwise), business, operations or assets of
the Loan Parties and their Subsidiaries taken as a whole; (b) the ability of any
Loan Party, any Subsidiary of any Loan Party or any other Person (other than
Administrative Agent or Lenders) to perform its obligations under any Loan
Document to which it is it a party; or (c) the validity or enforceability of any
Loan Document or the rights and remedies of Administrative Agent and Lenders
under any Loan Document.


“Material Domestic Subsidiary” means any Material Subsidiary which is a Domestic
Subsidiary.


“Material Foreign Subsidiary” means any Material Subsidiary which is not a
Material Domestic Subsidiary.


“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $[5,000,000.]10,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Company or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Company or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.


“Material Subsidiary” means any Subsidiary which is not an Immaterial
Subsidiary.


“Maturity Date” means [October 28, 2020,]December 10, 2023, or any earlier date
on which the Commitments are reduced to zero or otherwise terminated pursuant to
the terms hereof.


“Maximum Credit Amount” means the lesser of (a) the Aggregate Commitments and
(b) the Aggregate Borrowing Base.


“Maximum Rate” has the meaning assigned to such term in Section 9.18.


“MIRE Event” shall mean if there are any property subject to a Mortgage at such
time, any increase, extension or renewal of any of the Commitments of Loans
(including any other incremental credit facilities hereunder, but excluding (i)
any continuation or conversion of borrowings, (ii) the making of any Loan, or
(iii) the issuance, renewal or extension of Letters of Credit).


“Moody’s” means Moody’s Investors Service, Inc.


“Mortgage” means any mortgage, deed of trust or other agreement which conveys or
evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, on real property of a Loan
Party, including any amendment, restatement, modification or supplement thereto.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


49

--------------------------------------------------------------------------------

“Net Orderly Liquidation Value” means, with respect to Inventory or Equipment of
any Person, the orderly liquidation value thereof (expressed as a percentage)
based on the most recent appraisal of such Inventory or Equipment, as determined
in a manner acceptable to the Administrative Agent (including as to separate
categories of Inventory or Equipment, as required by the Administrative Agent)
by an appraiser acceptable to the Administrative Agent, net of all costs of
liquidation thereof.


“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer of the Borrower Representative).


“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).


“NYFRB” means the Federal Reserve Bank of New York.


“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.


“Obligated Party” has the meaning assigned to such term in Section 10.02.


“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations, liabilities and indebtedness
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Loan Parties to any of
the Lenders, the Administrative Agent, the Issuing Bank or any indemnified
party, individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under this
Agreement or any of the other Loan Documents or in respect of any of the Loans
made or reimbursement or other obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof. For greater
certainty, the Foreign Obligations and the U.S. Obligations form part of the
Obligations.


50

--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases).


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).


“Overadvance” has the meaning assigned to such term in Section 2.05(a).


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar Borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.


“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.


“Participant” has the meaning assigned to such term in Section 9.04(c).


“Participant Register” has the meaning assigned to such term in Section 9.04(c).


“Payment Conditions” means, at any applicable time of determination with respect
to a specified transaction, event, or payment, that (a) no Event of Default then
exists or would arise as a result of the entering into of such transaction, the
occurrence of such event, or the making of such payment, and (b) (i) immediately
prior to such transaction, the occurrence of such event, or such payment and
(ii) on a Pro Forma Basis and, with respect to the calculation of Availability,
after giving effect to such transaction, the occurrence of such event, or
payment and any incurrence or repayment of Indebtedness in connection therewith,
either clause (A) or (B) below is satisfied:


51

--------------------------------------------------------------------------------

(A)          Availability is greater than the Applicable Trigger Amount (Level
IV); or


(B)          (I) Availability is greater than the Applicable Trigger Amount
(Level II), and (II) the Fixed Charge Coverage Ratio for the most recently ended
four Fiscal Quarter period for which financial statements have been, or have
been required to be, delivered to the Administrative Agent pursuant to Section
5.01(a) or (b) is at least 1.15 to 1.0;


provided that, in each case, the Borrower Representative shall have delivered to
the Administrative Agent an updated Borrowing Base Certificate, a reasonably
detailed calculation of such Availability with respect thereto, and, if
applicable, the Fixed Charge Coverage Ratio.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Permitted Acquisition” means any Acquisition by a Loan Party or a Subsidiary of
a Loan Party in a transaction that satisfies each of the following requirements:


(a)          with respect to any proposed Permitted Acquisition involving a
purchase price consideration (including, without limitation, the amount of net
indebtedness assumed, purchase price adjustments and monetary obligations of the
type specified in Section 6.01(p)) in excess of $5,000,000, Administrative Agent
shall have received at least fifteen (15) Business Days’ prior written notice of
such proposed Permitted Acquisition, which notice shall include a reasonably
detailed description of such proposed Permitted Acquisition;


(b)          such proposed Permitted Acquisition shall only involve assets
comprising a business, or those assets of a business, of, or similar to, the
types engaged in by Borrowers as of the Effective Date, and which business would
not subject Administrative Agent or any Lender to regulatory or third party
approvals in connection with the exercise of its rights and remedies under this
Agreement or any other Loan Documents other than approvals applicable to the
exercise of such rights and remedies with respect to Borrowers prior to such
Permitted Acquisition;


(c)           such proposed Permitted Acquisition shall be consensual and shall
have been approved by the Target’s board of directors (or other similar body)
and/or the stockholders or other equityholders of the Target;


(d)         both before and after giving effect to such Acquisition and the
Loans (if any) requested to be made in connection therewith, each of the
representations and warranties in the Loan Documents is true and correct in all
material respects (except that any representation or warranty which by its terms
is made as of a specified date shall be true and correct in all material
respects only as of such specified date, and any representation or warranty
which is subject to any materiality qualifier shall be required to be true and
correct in all respects) and no Event of Default exists, will exist, or would
result therefrom;


52

--------------------------------------------------------------------------------

(e)         concurrently with delivery of the notice referred to in clause (a)
above, with respect to any proposed Permitted Acquisition involving a purchase
price consideration (including, without limitation, the amount of net
indebtedness assumed, purchase price adjustments and monetary obligations of the
type specified in Section 6.01(p)) in excess of $15,000,000, the Borrower
Representative shall have delivered to Administrative Agent, in form and
substance reasonably satisfactory to Administrative Agent:


(i)           a pro forma consolidated balance sheet, income statement and cash
flow statement of Borrowers and their respective Subsidiaries (the “Acquisition
Pro Forma”), based on recent financial statements, which shall be complete and
shall fairly present in all material respects the assets, liabilities, financial
condition and results of operations of Borrowers and their respective
Subsidiaries in accordance with GAAP consistently applied, but taking into
account such Permitted Acquisition and the funding of all Loans in connection
therewith;


(ii)         updated versions of the most recently delivered projected financial
statements (in form and substance reasonably satisfactory to the Administrative
Agent) covering the 1-year period commencing on the date of such Permitted
Acquisition (the “Acquisition Projections”) and based upon historical financial
data of a recent date reasonably satisfactory to Administrative Agent, taking
into account such Permitted Acquisition; and


(iii)         a certificate of a Financial Officer of each Borrower (A)
certifying that (w) each Borrower (after taking into consideration all rights of
contribution and indemnity such Borrower has against each other Subsidiary of
each Borrower) will be Solvent upon the consummation of the Permitted
Acquisition; (x) the Acquisition Pro Forma fairly presents the financial
condition of Borrowers (on a consolidated basis) as of the date thereof after
giving effect to the Permitted Acquisition; (y) the Acquisition Projections are
reasonable estimates of the future financial performance of Borrowers subsequent
to the date thereof based upon the historical performance of Borrowers and the
Target and show that Borrowers shall continue to be in compliance with the Fixed
Charge Coverage Ratio for the three (3) year period thereafter (assuming a
Financial Covenant Period is in effect for the entire duration of such period);
and (z) Borrowers have completed their due diligence investigation with respect
to the Target and such Permitted Acquisition, which investigation was conducted
in a manner similar to that which would have been conducted by a prudent
purchaser of a comparable business and the results of which investigation were
delivered to Administrative Agent and Lenders and (B) setting forth pro forma
calculations demonstrating compliance with each of the applicable requirements
set forth in clauses (g) – (i) below (in form and substance reasonably
satisfactory to the Administrative Agent);


(f)          Administrative Agent shall have received copies of the acquisition
agreement and all other material documents relating thereto in final draft form
a reasonable time prior to the date of such Permitted Acquisition and final
executed copies delivered within ten (10) days following the date of such
proposed Permitted Acquisition;


53

--------------------------------------------------------------------------------

(g)          with respect to any proposed Permitted Acquisition involving a
purchase price consideration (including, without limitation, the amount of net
indebtedness assumed, purchase price adjustments and monetary obligations of the
type specified in Section 6.01(p)) less than or equal to $25,000,000,
Availability (on a pro forma basis after giving effect to such Permitted
Acquisition (including all Loans and other extensions of credit made in
connection therewith)) (x) for a period of thirty (30) consecutive days
immediately prior to such Permitted Acquisition and (y) on a projected basis for
a period of thirty (30) consecutive days after giving effect thereto, shall be
greater than or equal to the Applicable Trigger Amount (Level I);


(h)          with respect to any proposed Permitted Acquisition involving a
purchase price consideration (including, without limitation, the amount of net
indebtedness assumed, purchase price adjustments and monetary obligations of the
type specified in Section 6.01(p)) greater than $25,000,000 but less than or
equal to $50,000,000, Availability (on a pro forma basis after giving effect to
such Permitted Acquisition (including all Loans and other extensions of credit
made in connection therewith)) (x) for a period of thirty (30) consecutive days
immediately prior to such Permitted Acquisition and (y) on a projected basis for
a period of thirty (30) consecutive days after giving effect thereto, shall be
greater than or equal to the Applicable Trigger Amount (Level IV);


(i)           with respect to any proposed Permitted Acquisition involving a
purchase price consideration (including, without limitation, the amount of net
indebtedness assumed, purchase price adjustments and monetary obligations of the
type specified in Section 6.01(p)) greater than $50,000,000, (i) Availability
(on a pro forma basis after giving effect to such Permitted Acquisition
(including all Loans and other extensions of credit made in connection
therewith)) (x) for a period of thirty (30) consecutive days immediately prior
to such Permitted Acquisition and (y) on a projected basis for a period of
thirty (30) consecutive days after giving effect thereto, shall be greater than
or equal to the Applicable Trigger Amount (Level IV) and (y) the Fixed Charge
Coverage Ratio for the most recently ended four Fiscal Quarter period for which
financial statements have been, or have been required to be, delivered to the
Administrative Agent pursuant to Section 5.01(a) or (b) is at least 1.15 to 1.0;


(j)           if such Acquisition is an acquisition of the Equity Interests of a
Target, such Acquisition is structured so that the acquired Person shall become
a direct or indirect Subsidiary of a Borrower and, subject to any exception
expressly set forth in Section 5.14, a Loan Party pursuant to the terms of this
Agreement;


(k)           if such Acquisition is an acquisition of assets, such Acquisition
is structured so that a Borrower or a Subsidiary of a Borrower shall acquire
such assets; and


(l)            any investments made by any Loan Party or any Subsidiary in any
other Loan Party, Subsidiary or joint venture in connection with any such
proposed Permitted Acquisition shall otherwise be permitted pursuant to Section
6.04 (other than, for the avoidance of any doubt, Section 6.04(i)).


54

--------------------------------------------------------------------------------

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.


“Permitted Encumbrances” means:


(a)           Liens for taxes or assessments or other governmental charges not
yet due and payable or which are being contested in accordance with Section
5.04;


(b)         pledges or deposits of money securing statutory obligations under
workmen’s compensation, unemployment insurance, social security or public
liability laws or similar legislation (excluding Liens under ERISA or the
Pension Benefits Act (Ontario) or other equivalent provincial legislation);


(c)           pledges or deposits of money securing bids, tenders, contracts
(other than contracts for the payment of money) or leases to which any Loan
Party is a party as lessee made in the ordinary course of business;


(d)          carriers’, warehousemen’s, suppliers[']’, materialmen’s,
repairmen’s and other like Liens imposed by any Requirement of Law, arising in
the ordinary course of business and securing obligations that are not overdue by
more than thirty (30) days or are being contested in compliance with Section
5.04;


(e)           Liens arising from precautionary UCC financing statement filings
(or similar filings under any Requirement of Law) regarding operating leases;


(f)            deposits securing, or in lieu of, surety, appeal or customs bonds
in proceedings to which any Loan Party is a party;


(g)           any attachment or judgment lien not constituting an Event of
Default under clause (k) of Article VII;


(h)           zoning restrictions, easements, licenses, or other restrictions on
the use of any Real Estate or other minor irregularities in title (including
leasehold title) thereto, so long as the same do not materially impair the use,
value, or marketability of such Real Estate;


(i)           liens on the Company’s publicly-held stock which is held in trust
for the Company’s ESOP;


(j)            the interests of lessors or sublessors under operating leases and
non-exclusive licensors or sublicensors under license agreements;


(k)          Liens or rights of setoff against credit balances of the Company or
any Subsidiary with credit card issuers or credit card processors to secure
obligations of the Company or such Subsidiary, as the case may be, to any such
credit card issuer or credit card processor incurred in the ordinary course of
business as a result of fees and chargebacks;


55

--------------------------------------------------------------------------------

(l)            Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the UCC in effect in the relevant jurisdiction
covering only the items being collected upon;


(m)          Liens in the nature of the right of setoff in favor of
counterparties to contractual agreements with the Loan Parties or their
Subsidiaries in the ordinary course of business;


(n)         possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of investments and cash
equivalents, provided that such liens (i) attach only to such investments and
(ii) secure any obligations incurred in the ordinary course and arising in
connection with the acquisition or disposition of such investments and not any
obligation in connection with margin financing;


(o)          customary restrictions on subletting and assignments thereof
contained in leases not otherwise prohibited hereunder;


(p)         Liens in favor of consignors of inventory and proceeds (other than
Accounts) thereof consigned by such consignors to a Borrower or a Subsidiary
thereof, in each case granted in the ordinary course of business and with prior
written consent of the Administrative Agent, which consent may, at the
Administrative Agent’s Permitted Discretion, be conditioned upon the execution
of an intercreditor agreement between the consignor and the Administrative
Agent;


(q)          security given to a public utility of any Governmental Authority
when required by the utility or authority in connection with the operations of a
Loan Party in the ordinary course; and


(r)           deemed trust Liens for contributions, to Canadian Pension Plans,
that are not due under the Pension Benefits Act (Ontario).


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Funded Debt.


“Permitted Overnight Investments” means:


(a)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the U.S. or Canada (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the U.S. or Canada), in each case maturing within one year from the date of
acquisition thereof;


(b)          investments in commercial paper maturing within six months from the
date of acquisition thereof and having, at such date of acquisition, a rating of
at least “P2” or the equivalent thereof from S&P or of at least “A2” or the
equivalent thereof from Moody’s;


(c)          investments in certificates of deposit, bankers’ acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the U.S., Canada or any State or province thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;


56

--------------------------------------------------------------------------------

(d)           fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above and entered
into with a financial institution satisfying the criteria described in clause
(c) above; and


(e)            money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.


“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.


“PPSA” means the Personal Property Security Act (Ontario) or such other
applicable legislation in effect from time to time in such other jurisdiction in
Canada (including the Civil Code (Quebec)) for purposes of the provisions hereof
relating to perfection, effect of perfection or non-perfection or priority.


“Prepayment Event” means (a) the sale, lease, conveyance or other disposition of
assets other than (i) assets sold, leased, conveyed or otherwise disposed of
which have a fair market value of less than $1,000,000 in the aggregate in any
Fiscal Year, (ii) sales or other dispositions of assets expressly permitted
under Section 6.05(a) and (g), and (iii) sales, assignments, transfers or
dispositions of accounts in the ordinary course of business for purposes of
collection; and (iv) any Sale and Leaseback Transaction of Real Estate permitted
by Section 6.06, and (b) the sale or transfer by any Loan Party of any Equity
Interest issued by any Subsidiary of any Loan Party and held by such transferor
Person (other than (x) a sale or disposition to any Loan Party and (y) a sale or
disposition of any Equity Interest issued by any Immaterial Subsidiary of any
Loan Party).


“Prime Rate” means (a) for the purpose of all ABR Loans other than U.S. Dollar
denominated Canadian Loans, the rate of interest [per annum publicly announced
from time to time by Chase as its prime rate in effect at its principal offices
in New York City]last quoted by The Wall Street Journal as the “Prime Rate” in
the U.S. or, if The Wall Street Journal ceases to quote such rate, the highest
per annum interest rate published by the Federal Reserve Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Federal Reserve Board (as determined by the Administrative
Agent), and (b) for the purpose of U.S. Dollar denominated Canadian Loans, the
rate of interest per annum publicly announced from time to time by JPMorgan
Chase Bank, N.A., Toronto Branch, as its U.S. “base rate” for U.S. Dollar
denominated commercial loans.  Each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.


57

--------------------------------------------------------------------------------

“Prior Claims” means all liabilities and obligations of any Foreign Loan Party
secured by any Liens, choate or inchoate, which rank or are capable of ranking
in priority to, or pari passu with, the Liens granted to the Administrative
Agent to secure the Foreign Secured Obligations, including, (a) any such amounts
due and not paid for wages or vacation pay (including amounts protected by the
Wage Earner Protection Program Act (Canada)), amounts due and not paid under any
legislation relating to workers’ compensation or to employment insurance, all
amounts deducted or withheld and not paid and remitted when due with respect to
Taxes including amounts currently or past due and not paid for realty, municipal
or similar taxes (to the extent impacting personal or moveable property); and
(b) (i) all amounts currently or past due and not yet contributed, remitted or
paid to or under any Canadian Pension Plan or under the Canada Pension Plan, the
Quebec Pension Plan, the Pension Benefits Act (Ontario) or any similar
legislation, and (ii) any solvency deficiency or wind-up deficiency with respect
to Canadian Defined Benefit Plans.


“Pro Forma Basis” means, as of any day of determination and for the calculation
of a specified financial ratio or financial term, the calculation thereof after
giving effect on a pro forma basis to the occurrence of any applicable Pro Forma
Event, in each case, using, for purposes of making such computation, the
consolidated financial statements of the Company and its Subsidiaries (and, to
the extent applicable, the historical financial statements of any entities or
assets acquired or to be acquired, or disposed or to be disposed), which shall
be reformulated as if such Pro Forma Event (and, in the case of any pro forma
computations made hereunder to determine whether such Pro Forma Event is
permitted to be consummated hereunder, to any other Pro Forma Event consummated
since the first day of the period covered by any component of such pro forma
computation and on or prior to the date of such computation), and any
Indebtedness or other liabilities incurred in connection with any such Pro Forma
Event, had been consummated and incurred at the beginning of such period.  If
any Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period.


“Pro Forma Event” means any event that requires the satisfaction of the Payment
Conditions to be permitted under this Agreement.


“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Finance Act (Canada), as amended.


“Projections” has the meaning assigned to such term in Section 5.01(f).


“Protective Advance” has the meaning assigned to such term in Section 2.04.


“Public-Sider” means a Lender whose representatives may trade in securities of
the Company or its controlling Person or any of its Subsidiaries while in
possession of the financial statements provided by the Company under the terms
of this Agreement.


58

--------------------------------------------------------------------------------

“Qualified Counterparties” means each Administrative Agent, each Lender and each
Affiliate of a Lender.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Raw Materials NOLV Rate” means the rate set forth as the Net Orderly
Liquidation Value of, as applicable, Eligible Canadian Inventory or Eligible
U.S. Inventory consisting of raw materials (including cores Inventory).


“Real Estate” shall mean all real property owned or leased by the Company and
its Subsidiaries.


“Receivables Advance Rate” means at any time, as elected by Borrower
Representative in each Borrowing Base Certificate delivered on each Borrowing
Base Reporting Date in accordance with the terms hereof:


(a)           a rate equal to the product of (i) 85% and (ii) the Finished Goods
NOLV Rate; or


(b)           a rate equal to 85% less the applicable Dilution Reserve.


“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).


“Refinance Indebtedness” has the meaning assigned to such term in Section
6.01(f).


“Register” has the meaning assigned to such term in Section 9.04(b)(iv).


“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.


“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any Hazardous Material into the environment.


“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.


59

--------------------------------------------------------------------------------

“Required Lenders” means, (a) at any time there shall be two (2) or more Lenders
(other than Defaulting Lenders), at least two (2) Lenders (other than Defaulting
Lenders) having Revolving Exposures and unused Commitments representing more
than 50% of the sum of the Aggregate Credit Exposure and unused Commitments at
such time and (b) at any other time, Lenders (other than Defaulting Lenders)
having Revolving Exposures and unused Commitments representing more than 50% of
the sum of the Aggregate Credit Exposure and unused Commitments at such time.


“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any federal, state,
local, foreign, multinational or international statute, law (including common
law), treaty, rule, regulation, code, ordinance, order, decree, writ, judgment,
injunction or determination of any arbitrator or court or other Governmental
Authority (including Environmental Laws), in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.


“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, an availability reserve, reserves for accrued and unpaid interest on
the Secured Obligations, Banking Services Reserves, reserves for Prior Claims,
volatility reserves, reserves for rent and charges at locations leased by any
Loan Party and for consignee’s, warehousemen’s and bailee’s rent and charges,
reserves for Inventory shrinkage, reserves for customs charges and shipping
charges related to any Inventory in transit, reserves for Swap Agreement
Obligations, reserves for contingent liabilities of any Loan Party, reserves for
uninsured losses of any Loan Party, reserves for uninsured, underinsured,
un-indemnified or under-indemnified liabilities or potential liabilities with
respect to any litigation and reserves for taxes, fees, assessments, and other
governmental charges) with respect to the Collateral or any Loan Party. 
Reserves shall not duplicate the exclusionary criteria set forth in the
definitions of Eligible U.S. Accounts, Eligible U.S. Customer Drafts, Eligible
U.S. Equipment, Eligible U.S. Inventory, Eligible Canadian Accounts, Eligible
Canadian Customer Drafts, Eligible Canadian Equipment, Eligible Canadian
Inventory or Eligible Real Property, as applicable (and vice versa) or other
factors reflected in the determination of the Borrowing Base.  The
Administrative Agent shall endeavor to notify Borrower Representative at or
before the time any Reserve in a material amount is to be established or
increased, provided that (x) in no event shall any failure of the Administrative
Agent to so notify the Borrower Representative be a breach of this Agreement and
(y) any such failure to so notify shall not cause such establishment or increase
of a reserve to be ineffective.


“Restricted Payment” means, with respect to any Loan Party or its Subsidiaries
(a) the declaration or payment of any dividend or the incurrence of any
liability to make any other payment or distribution of cash or other property or
assets in respect of Equity Interests; (b) any payment on account of the
purchase, redemption, defeasance, sinking fund or other retirement of such
Person’s Equity Interests or any other payment or distribution made in respect
thereof, either directly or indirectly; (c) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire Equity Interests of such Person now
or hereafter outstanding; (d) any payment of a claim for the rescission of the
purchase or sale of, or for material damages arising from the purchase or sale
of, any shares of such Person’s Equity Interests or of a claim for
reimbursement, indemnification or contribution arising out of or related to any
such claim for damages or rescission; (e) any loan, contribution, or other
transfer of funds or other property to any stockholder of such Person who has
filed Form 13-G other than (i) payment of compensation in the ordinary course of
business to stockholders who have filled a Form 13-G and who are employees of or
consultants to such Person and (ii) payment of trade payables incurred in the
ordinary course of such Loan Party’s business; and (f) any payment of management
fees (or other fees of a similar nature) by such Person to any stockholder of
such Person or its Affiliates.


60

--------------------------------------------------------------------------------

“Revaluation Date” means (a) with respect to any Loan denominated in Canadian
Dollars, each of the following:  (i) each date of a Borrowing, (ii) each date of
a conversion or a continuation of such Loan pursuant to Section 2.08, (iii) the
date any Borrowing Base Certificate is delivered, and (iv) such additional dates
as the Administrative Agent shall determine or the Required Lenders shall
require, and (b) with respect to any Letter of Credit denominated in Canadian
Dollars, each of the following:  (i) each date of issuance of such Letter of
Credit, (ii) each date of an amendment of such Letter of Credit having the
effect of increasing the amount thereof (solely with respect to the increased
amount), (iii) the first Business Day of each calendar month, (iv) each date of
any payment by the applicable Issuing Bank under such Letter of Credit, ([iv]v)
the date any Borrowing Base Certificate is delivered and ([v]vi) such additional
dates as the Administrative Agent or the applicable Issuing Bank shall determine
or the Required Lenders shall require.


“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans and LC
Exposure, plus (b) an amount equal to its Applicable Percentage of the aggregate
principal amount of Overadvances and Protective Advances outstanding at such
time.


“Revolving Exposure Limitations” means, after giving effect to any Revolving
Loan or the issuance, amendment, renewal or extension of any Letter of Credit
hereunder:


(a)           each Lender’s Revolving Exposure shall not exceed such Lender’s
Commitment;


(b)           the Aggregate Credit Exposure shall not exceed the lesser of (x)
the Aggregate Commitments and (y) the Aggregate Borrowing Base;


(c)           the Aggregate U.S. Revolving Exposure shall not exceed the U.S.
Borrowing Base;


(d)           the sum of (A) the Aggregate U.S. Revolving Exposure plus (B) the
Canadian Over-Usage Amount (if any), shall not exceed the U.S. Borrowing Base;


(e)           the Aggregate Canadian Revolving Exposure shall not exceed the
Canadian Sublimit; and


(f)            Availability shall not be less than zero ($0).


61

--------------------------------------------------------------------------------

“Revolving Loan” means a Loan made pursuant to Section 2.01.


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.


“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.


“Sanctioned Country” means, at any time, a country, region or territory, which
is, or whose government is, the subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State or by the United Nations Security Council, Her Majesty’s
Treasury of the United Kingdom, the European Union or any European Union member
state, (b) a Canadian Blocked Person, (c) any Person operating, organized or
resident in a Sanctioned Country, or (d) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a), (b), or (c).


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the OFAC or the U.S. Department of State, (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom, or (c) the government of Canada
pursuant to Canadian Economic Sanctions and Export Control Laws.


“SEC” means the Securities and Exchange Commission of the U.S.


“Secured Obligations” means, collectively, all U.S. Secured Obligations and all
Foreign Secured Obligations.


“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) each
Issuing Bank, (d) Qualified Counterparties to whom any Banking Services
Obligations are owing, (e) Qualified Counterparties to whom Swap Agreement
Obligations constituting Secured Obligations hereunder are owing, (f) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document, and (g) the successors and assigns of each of the
foregoing.


“Security Agreements” means the U.S. Security Agreement, any Canadian Security
Agreement, and any other pledge, security agreement or deed of hypothec entered
into, after the date of this Agreement by any other Loan Party (as required by
this Agreement or any other Loan Document) or any other Person, as the same may
be amended, restated, supplemented or otherwise modified from time to time.


“Specified Debt Transaction” means (a) any Sale and Leaseback Transaction
permitted by Section 6.06(b) or Section 6.06(c) or (b) any financing transaction
collateralized solely by a Loan Party or its Subsidiary’s Equipment or Real
Estate, provided that, in the case of clause (b), the Administrative Agent and
its agents shall be granted a license (by the holders of such Indebtedness) to
access and use all Equipment, Real Estate, leaseholds and Fixtures of such Loan
Party or Subsidiary securing such Specified Debt Transaction, in connection with
the exercise of remedies with respect to, or the sale or other disposition of,
the Collateral securing the Secured Obligations. SMP HK” means Standard Motor
Products (Hong Kong), Ltd., a Hong Kong corporation.


62

--------------------------------------------------------------------------------

“Specified Event of Default” means any Event of Default that shall exist under
clauses (a), (b), (h), or (i) of Article VII.SMP Poland” means SMP Poland sp. z
o.o., a corporation organized under the laws of Poland.


“Solvent” means, with respect to each Loan Party (i) the fair value of the
assets of such Loan Party, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of such Loan Party will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) such Loan Party will be
able to pay its debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; (iv) no such Loan Party
will have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
after the Effective Date, and (v) as to any such Loan Party that is incorporated
or organized under the laws of the Canada or any province or territory of
Canada, that such Person is not an “insolvent person” as defined in the
Bankruptcy and Insolvency Act (Canada).


“Spot Rate” means, on any date, as determined by the Administrative Agent, [the
spot selling rate posted by Reuters on its website for the sale of the
applicable currency for U.S. Dollars at approximately 11:00 a.m., New York City
time, on such date (the “Applicable Quotation Date”); provided that if, for any
reason, no such spot rate is being quoted, the spot selling rate shall be
determined by reference to such publicly available service for displaying
exchange rates as may be reasonably selected by the Administrative Agent, or, in
the event no such service is selected, such spot selling rate shall instead be
the rate reasonably determined by the Administrative Agent as the spot rate of
exchange in the market where its foreign currency exchange operations in respect
of the applicable currency are then being conducted, at or about 11:00 a.m., New
York City time, on the Applicable Quotation Date for the purchase of the
relevant currency for delivery two (2) Business Days later.]Specified Debt
Transaction” means (a) any Sale and Leaseback Transaction permitted by Section
6.06(b) or Section 6.06(c) or (b) any financing transaction collateralized
solely by a Loan Party or its Subsidiary’s Equipment or Real Estate, provided
that, in the case of clause (b), the Administrative Agent and its agents shall
be granted a license (by the holders of such Indebtedness) to access and use all
Equipment, Real Estate, leaseholds and Fixtures of such Loan Party or Subsidiary
securing such Specified Debt Transaction, in connection with the exercise of
remedies with respect to, or the sale or other disposition of, the Collateral
securing the Secured Obligations.


“Specified Event of Default” means any Event of Default that shall exist under
clauses (a), (b), (h), or (i) of Article VII.


63

--------------------------------------------------------------------------------

“SMP HK” means Standard Motor Products (Hong Kong), Ltd., a Hong Kong
corporation.Spot Rate” means, on any date, as determined by the Administrative
Agent, (a) if such amount is expressed in Canadian Dollars, the equivalent of
such amount in dollars determined by using the rate of exchange for the purchase
of U.S. Dollars with Canadian Dollars last provided (either by publication or
otherwise provided to the Administrative Agent) by the applicable Thompson
Reuters Corp. (“Reuters”) source on the Business Day (New York City time) 
immediately preceding the date of determination or if such service ceases to be
available or ceases to provide a rate of exchange for the purchase of U.S.
Dollars with Canadian Dollars, as provided by such other publicly available
information service which provides that rate of exchange at such time in place
of Reuters chosen by the Administrative Agent in its reasonable discretion (or
if such service ceases to be available or ceases to provide such rate of
exchange, the equivalent of such amount in dollars as reasonably determined by
the Administrative Agent using any method of determination it deems appropriate
in its reasonable discretion) and (c) if such amount is denominated in any other
currency, the equivalent of such amount in U.S. Dollars as reasonably determined
by the Administrative Agent using any method of determination it deems
appropriate in its reasonable discretion.


“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
Dollar Amount of all standby Letters of Credit outstanding at such time plus (b)
the aggregate Dollar Amount of all LC Disbursements relating to standby Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrowers at
such time.  The Standby LC Exposure of an Issuing Bank (in its capacity as such)
shall be the Standby LC Exposure in respect of standby Letters of Credit issued
by such Issuing Bank.  The Standby LC Exposure of any Lender at any time shall
be its Applicable Percentage of the aggregate Standby LC Exposure at such time.


“Statements” has the meaning assigned to such term in Section 2.18(g).


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the
Federal Reserve Board to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency [Liabilities]liabilities” in Regulation D[ of the Board]).  Such
reserve percentages shall include those imposed pursuant to [such ]Regulation D
of the Federal Reserve Board.  Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under[ such] Regulation D of the Federal Reserve
Board or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.


“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated in right of payment to the Secured
Obligations to the written satisfaction of the Administrative Agent.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held , or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent, other than each of Foshan
GWOYNG SMP Vehicle Climate Control & Cooling Products Co. Ltd. and Foshan FGD
SMP Automotive Compressor Co., Ltd. so long as the Borrowers and their
Subsidiaries [own 50% or less of the Equity Interests of such Person and ]do not
control the day to day affairs of such Person.


64

--------------------------------------------------------------------------------

“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.


“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.


“Swap Agreement Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.


“Target” has the meaning specified in the definition of the term Acquisition.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.


“Termination Event”  means (a) the withdrawal of a Loan Party or any other
Subsidiary from a Canadian MEPP which contains a “defined benefit provision” as
defined in Section 147.1 of the ITA during a plan year; or (b) the filing of a
notice of intent to terminate in whole or in part a Canadian Defined Benefit
Plan or the filing of an amendment with the applicable Governmental Authority
which terminates a Canadian Defined Benefit Plan, in whole or in part, or the
treatment of an amendment as a termination or partial termination of a Canadian
Defined Benefit Plan; or (c) the institution of proceedings by any Governmental
Authority to terminate a Canadian Defined Benefit Plan in whole or in part or
have a replacement administrator or trustee appointed to administer a Canadian
Defined Benefit Plan; or (d) any other event or condition or declaration or
application which might constitute grounds for the termination or winding up of
a Canadian Defined Benefit Plan, in whole or in part, or the appointment by any
Governmental Authority of a replacement administrator or trustee to administer a
Canadian Defined Benefit Plan.


65

--------------------------------------------------------------------------------

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the LIBO Rate, the CDOR Rate,
the [Alternate Base Rate]ABR or the Canadian Prime Rate.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.


“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).


“Unfunded Pension Liability” means, at a point in time, the excess of a Canadian
Defined Benefit Plan’s benefit liabilities, over the current value of that
Canadian Defined Benefit Plan’s assets, determined in accordance with the
assumptions used for funding the Canadian Defined Benefit Plan pursuant to
applicable laws for the applicable plan year and includes any unfunded liability
or solvency deficiency as determined for the purposes of the Pension Benefits
Act (Ontario) or other equivalent provincial legislation.


“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is:  (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.


“U.S.” or “United States” means the United States of America.


“U.S. Borrower” has the meaning assigned to such term in the preamble to this
Agreement.


“U.S. Borrowing Base” means, at any time, the sum of:


(a)           an amount equal to the product of the applicable Receivables
Advance Rate multiplied by the book value of the Eligible U.S. Accounts, plus


(b)           an amount equal to the product of the Customer Draft Advance Rate
multiplied by the book value of the Eligible U.S. Customer Drafts, plus


(c)            an amount equal to the product of the Receivables Advance Rate
multiplied by the book value of the Eligible U.S. Extended Customer Drafts, plus


66

--------------------------------------------------------------------------------

(d)          an amount equal to the lesser of (i) 65% of the book value of
Eligible U.S. Inventory valued at the lower of cost (determined on a first in,
first out basis) or market; or (ii) 85% times the sum of (x) the product of the
Finished Goods NOLV Rate times Eligible U.S. Inventory consisting of finished
goods, and (y) the product of the Raw Materials NOLV Rate times Eligible U.S.
Inventory consisting of raw materials (including cores Inventory), with the
value of the components of Eligible U.S. Inventory valued at the lower of cost
(determined on a first-in, first-out basis) or market, plus


([c]e)       the U.S. Fixed Asset Component, minus


([d]f)       without duplication, applicable Reserves.


Subject to the provisions hereof expressly permitting the Administrative Agent
to adjust Reserves and adjust any of the eligibility criteria (or to establish
new eligibility criteria) with respect to assets included in the determination
of the U.S. Borrowing Base, the U.S. Borrowing Base at any time shall be
determined by reference to the most recent Borrowing Base Certificate delivered
to the Administrative Agent pursuant to Section 5.01(g) (or, prior to the first
such delivery, delivered to the Administrative Agent pursuant to Section
4.01(k)).  The Administrative Agent may, in its Permitted Discretion, in
addition to the foregoing, reduce the advance rates set forth above during the
continuation of an Event of Default.


“U.S. Collateral” means any and all property owned, leased or operated by a U.S.
Loan Party covered by the Collateral Documents and any and all other property of
any U.S. Loan Party, now existing or hereafter acquired, that may at any time be
or become subject to a security interest or Lien in favor of the Administrative
Agent to secure the Secured Obligations.


“U.S. Collection Account” shall have the meaning assigned to such term in the
U.S. Security Agreement.


“U.S. Dollar”, “Dollars” or “$” means the lawful money of the United States of
America.


“U.S. Facility” means, collectively, the extensions of credit made available to
the U.S. Borrower under the Commitments.


“U.S. Fixed Asset Component” means, at the time of any determination (a) prior
to the U.S. Fixed Asset Effective Date, an amount equal to zero ($0) and (b) on
or after the U.S. Fixed Asset Effective Date, an amount equal to the lesser of
(i) the result of (A) 50% of the Value of the U.S. Borrower’s Eligible Real
Property plus (B) 85% of the Net Orderly Liquidation Value of Eligible U.S.
Equipment minus (C) the sum of (1) Reserves established by the Administrative
Agent in its Permitted Discretion and (2) the aggregate amount of Fixed Asset
Amortization attributable to Eligible Real Property and Eligible U.S. Equipment
included in the determination of clauses (A) and (B) above, and (ii) the result
of (A) $50,000,000 minus (B) the Canadian Fixed Asset Component.


67

--------------------------------------------------------------------------------

“U.S. Fixed Asset Effective Date” means the first date that (a) the
Administrative Agent shall have received (i) a U.S. Fixed Asset Election, (ii)
satisfactory results of field exams and appraisals with respect to Real Estate
and Equipment to be included in the determination of the U.S. Fixed Asset
Component, in each case setting forth the Value or Net Orderly Liquidation
Value, as applicable, with respect to such Real Estate and Equipment in
accordance with the requirements of this Agreement, and (iii) a Borrowing Base
Certificate reflecting a calculation of the U.S. Fixed Asset Component
(including the Eligible Real Property and/or Eligible U.S. Equipment included in
the determination thereof), and (b) each of the eligibility criteria set forth
in the definition of “Eligible Real Property” and/or “Eligible U.S. Equipment”
shall be satisfied with respect to the Real Estate and Equipment included in the
determination of the U.S. Fixed Asset Component (including, without limitation,
any such requirement to maintain a first priority perfected Lien on such
Collateral in favor of the Administrative Agent).


“U.S. Fixed Asset Election” means the election of the Borrowers (at their sole
discretion) to have Real Estate and Equipment of the U.S. Borrower included in
the determination of the U.S. Fixed Asset Component, as set forth in a written
notice (reasonably acceptable to the Administrative Agent) of the Borrower
Representative addressed to the Administrative Agent and the Lenders.


“U.S. Guaranteed Obligations” has the meaning set forth in Section 10.01(a).


“U.S. Guarantor” means each Domestic Subsidiary of the U.S. Borrower that is
listed on the signature pages hereto as a Guarantor or that becomes a party
hereto as a Guarantor pursuant to Section 5.14 and, shall include, solely for
purposes of the Guarantee of the U.S. Guaranteed Obligations, the U.S. Borrower.


“U.S. Guaranty” has the meaning assigned to such term in Section 10.01(a).


“U.S. Loan Parties” means the U.S. Borrower and the U.S. Guarantors.


“U.S. Obligations” means all Obligations of the U.S. Borrower and the other U.S.
Loan Parties, and shall include without limitation, all unpaid principal of and
accrued and unpaid interest on the Loans of the U.S. Borrower, all guaranty
obligations of the U.S. Loan Parties to the Lenders or to any Lender, the
Administrative Agent or any other Secured Party in connection with Loans made
and other obligations owing by the Borrowers, all LC Exposure, all accrued and
unpaid fees and all expenses, reimbursements, indemnities and other obligations
and indebtedness (including interest and fees accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding), obligations and liabilities
of the U.S. Loan Parties and their Domestic Subsidiaries to the Lenders or to
any Lender, the Administrative Agent, any other Secured Party or any indemnified
party, individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred in each case
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans made to Borrowers or reimbursement or other obligations incurred or
any of the Letters of Credit or other instruments at any time evidencing any
thereof by the Borrowers.


“U.S. Overadvance” means any Overadvance made to or for the benefit of the U.S.
Borrower.


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.


68

--------------------------------------------------------------------------------

“U.S. Protective Advance” means a Protective Advance made to, on behalf of or in
respect of the U.S. Borrower.


“U.S. Revolving Exposure” means, with respect to any Lender at any time, the sum
of (a) the outstanding principal amount of such Lender’s U.S. Revolving Loans,
and LC Exposure at such time, plus (b) an amount equal to its Applicable
Percentage of the aggregate principal amount of U.S. Overadvances and U.S.
Protective Advances outstanding at such time.


“U.S. Revolving Loan” means a Revolving Loan made by the Lenders to the U.S.
Borrower.


“U.S. Secured Obligations” means all U.S. Obligations, together with all (a)
Banking Services Obligations of the U.S. Borrower or any Domestic Subsidiary;
and (b) Swap Agreement Obligations of the U.S. Borrower or any Domestic
Subsidiary; provided that Excluded Swap Obligations with respect to any Loan
Party shall not be U.S. Secured Obligations of such Loan Party.


“U.S. Security Agreement” means that certain Security Agreement, dated as of the
Effective Date, among the U.S. Loan Parties and the Administrative Agent, and,
as the context requires, any other pledge or security agreement entered into,
after the Effective Date by any other U.S. Loan Party, or any other Person, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).


“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.


“Value” means with respect to any Eligible Real Property, its fair market value
determined in accordance with the then most recent appraisal of Real Estate, in
form and substance acceptable to the Administrative Agent performed by an
appraiser acceptable to the Administrative Agent.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “U.S.
Revolving Loan” or a “Canadian Revolving Loan”) or by Type (e.g., a “Eurodollar
Loan” or “CDOR Loan”) or by Class and Type (e.g., a “Eurodollar U.S. Revolving
Loan” or “CDOR Canadian Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “U.S. Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar U.S. Revolving
Borrowing”).


69

--------------------------------------------------------------------------------

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities.  The word “will”
shall be construed to have the same meaning and effect as the word “shall”. 
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignments set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference in any definition to the
phrase “at any time” or “for any period” shall refer to the same time or period
for all calculations or determinations within such definition, and (g) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.  A Default (other than
an Event of Default) is “continuing” if it has not been remedied or waived and
an Event of Default is “continuing” if it has not been waived.


For purposes of any Collateral located in the Province of Quebec or charged by
any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Québec, (m) “priority” shall be deemed to
include “rank” or “prior claim”, as applicable, (n) “beneficial ownership” shall
be deemed to include “ownership”, (o) “valid leasehold interest” shall be deemed
to include “valid lease”, (p) “lease” shall be deemed to include a “contract of
leasing (crédi-bail)”, (q) “personal property” shall be deemed to include
“movable property”, (r) “real property” and a “fixture” shall be deemed to
include “immovable property”, (s) “tangible property” shall be deemed to include
“corporeal property”, (t) “intangible property” shall be deemed to include
“incorporeal property”, (u) “security interest”, “lien” and “mortgage” shall be
deemed to include a “hypothec”, “prior claim”, “reservation of ownership” and a
“resolutory clause”, as applicable, (v) all references to filing, registering or
recording under the UCC or the PPSA shall be deemed to include publication under
the Civil Code of Québec, (w) all references to “perfection” of or “perfected”
Liens shall be deemed to include a reference to the “opposability” of such Liens
to third parties, (x) any “right of offset”, “right of setoff” or similar
expression shall be deemed to include a “right of compensation”, (y) “goods”
shall be deemed to include “corporeal movable property” other than chattel
paper, documents of title, instruments, money and securities, and (z) an “agent”
shall be deemed to include a “mandatary.”


70

--------------------------------------------------------------------------------

SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower Representative notifies
the Administrative Agent that the Borrowers request an amendment to any
provision hereof to eliminate the effect of such change  in GAAP or in the
application thereof  (or if the Administrative Agent notifies the Borrower
Representative that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such migration or change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith and
the Borrower Representative, the Administrative Agent and the Lenders agree to
negotiate in good faith with respect to any proposed amendment to eliminate or
adjust for the effect of any such change. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825-10-25 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
the Company or any Subsidiary at “fair value”, as defined therein, and (ii)
without giving effect to any treatment of Indebtedness in respect of convertible
debt instruments under Financial Accounting Standards Board Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.  Without limiting the foregoing, leases shall continue to be classified
and accounted for on a basis consistent with that reflected in the audited
financial statements [referred to in Section 3.04(a)(i)]of the Company for the
Fiscal Year ended December 31, 2017 for all purposes of this Agreement,
notwithstanding any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above.


SECTION 1.05.  Interest Rates; LIBOR Notifications.   The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate.  The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market.  In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans.  In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate.  In
the event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.14(d) of this Agreement,
such Section 2.14(d) provides a mechanism for determining an alternative rate of
interest.  The Administrative Agent will notify the Borrower, pursuant to
Section 2.14, in advance of any change to the reference rate upon which the
interest rate on Eurodollar Loans is based.  However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(d), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.


71

--------------------------------------------------------------------------------

SECTION 1.06.  Pro Forma Adjustments for Acquisitions and Dispositions.  To the
extent any Borrower or any Subsidiary makes any acquisition permitted pursuant
to Section 6.04 or disposition of assets outside the ordinary course of business
permitted by Section 6.05, during the period of four (4) Fiscal Quarters of the
Borrowers most recently ended, the Fixed Charge Coverage Ratio shall be
calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to the
acquisition or the disposition of assets, are factually supportable and are
expected to have a continuing impact, in each case as determined on a basis
consistent with Article 11 of Regulation S-X of the Securities Act of 1933, as
amended, as interpreted by the SEC, and as certified by a Financial Officer of
the Borrower Representative), as if such acquisition or such disposition (and
any related incurrence, repayment or assumption of Indebtedness) had occurred in
the first day of such four-quarter period.


SECTION 1.07.  Status of Obligations.  In the event that any Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, such Borrower shall take or cause such other Loan Party to take
all such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.  Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.


72

--------------------------------------------------------------------------------

SECTION 1.08.  Currency Translations; Change of Currency.


(a)          Without limiting the other terms of this Agreement, the
calculations and determinations under this Agreement of any amount in any
currency other than Dollars shall be deemed to refer to the Dollar Amount
thereof, as the case may be, and all certificates delivered under this Agreement
shall express such calculations or determinations in Dollars or the Dollar
Amount thereof, as the case may be.  Each requisite currency translation shall
be based on the Spot Rate.


(b)          Unless otherwise prohibited by law, if more than one currency or
currency unit are at the same time recognized by the central bank of any country
as the lawful currency of that country, then:  (i) any reference in the Loan
Documents to, and any obligations arising under the Loan Documents in, the
currency of that country shall be translated into, or paid in, the currency or
currency unit of that country designated by the Lenders; and (ii) any
translation from one currency or currency unit to another shall be at the
official rate of exchange recognized by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the
Lenders.


(c)          If a change in any currency of a country occurs, this Agreement
will, to the extent the Lenders reasonably determine necessary and in
consultation with the Borrowers, be amended, to comply with any generally
accepted conventions and market practice in the relevant interbank market and
otherwise to reflect the change in currency.


ARTICLE II


The Credits


SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein,


(a)          each Lender severally (and not jointly) agrees to make Revolving
Loans in Dollars to the U.S. Borrower from time to time during the Availability
Period in an aggregate principal amount up to such Lender’s Commitment, so long
as each of the Revolving Exposure Limitations shall be satisfied (subject to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances and Overadvances pursuant to the terms of Sections 2.04 and 2.05); and


(b)          each Lender severally (and not jointly) agrees to make Revolving
Loans in Dollars and Canadian Dollars to the Canadian Borrower from time to time
during the Availability Period in an aggregate principal amount up to such
Lender’s Canadian Revolving Sub-Commitment, so long as each of the Revolving
Exposure Limitations shall be satisfied (subject to the Administrative Agent’s
authority, in its sole discretion, to make Protective Advances and Overadvances
pursuant to the terms of Sections 2.04 and 2.05).


Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.


SECTION 2.02.  Loans and Borrowings.  (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.  Any Protective
Advance and any Overadvance shall be made in accordance with the procedures set
forth in Sections 2.04 and 2.05.


73

--------------------------------------------------------------------------------

(b)          Subject to Section 2.14, (i) each Borrowing under the U.S. Facility
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower
Representative may request in accordance herewith, provided that all such
Borrowings made on the Effective Date must be made as ABR Borrowings but may be
converted into Eurodollar Borrowings in accordance with Section 2.08, and (ii)
each Borrowing under the Canadian Subfacility denominated in (x) Canadian
Dollars shall be comprised entirely of either CDOR Loans or Canadian Prime Rate
Loans and (y) Dollars shall be comprised entirely of ABR Loans or Eurodollar
Loans, provided that all Borrowings of Canadian Revolving Loans made on the
Effective Date must be made in Canadian Dollars as Canadian Prime Rate Loans or
in Dollars as ABR Loans but may be converted into CDOR Borrowings or Eurodollar
Borrowings, as applicable, in accordance with Section 2.08.  Each Lender at its
option may make any Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement.


(c)         At the commencement of each Interest Period for any Eurodollar
Borrowing or CDOR Borrowing, such Borrowing shall be in an aggregate amount that
is an integral multiple of $500,000 or Cdn$500,000, respectively, and not less
than $1,000,000 or Cdn$1,000,000, respectively.  At the time that each ABR
Borrowing and each Canadian Prime Rate Borrowing is made, such Borrowing shall
be in an aggregate amount that is an integral multiple of $100,000 or
Cdn$100,000, respectively, and not less than $500,000 or Cdn$500,000,
respectively; provided that an ABR Borrowing or Canadian Prime Rate Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Aggregate Commitment or Canadian Sublimit, as applicable, or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e).  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be, collectively, more than
a total of eight (8) Eurodollar and CDOR Borrowings outstanding.


(d)          Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.


SECTION 2.03.  Requests for Borrowings.  To request a Borrowing, the Borrower
Representative shall notify the Administrative Agent of such request either in
writing (delivered by hand or facsimile) in a form approved by the
Administrative Agent and signed by the Borrower Representative or by telephone
not later than (a) in the case of a Eurodollar Borrowing or CDOR Borrowing,
10:00 a.m., Chicago time, three (3) Business Days before the date of the
proposed Borrowing, (b) in the case of any Canadian Prime Rate Borrowing, 10:00
a.m., Chicago time, one (1) Business Days before the date of the proposed
Borrowing and (c) in the case of an ABR Borrowing, 10:00 a.m., Chicago time, on
the date of the proposed Borrowing; provided that any such notice of an ABR
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 9:00 a.m., Chicago time, on the date
of such proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower Representative.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:


74

--------------------------------------------------------------------------------

(i)            the name of the applicable Borrower(s) and whether such Borrowing
is a U.S. Borrowing or Canadian Borrowing;


(ii)           the currency and aggregate amount of the requested Borrowing and
a breakdown of the separate wires comprising such Borrowing;
 

(iii)          the date of such Borrowing, which shall be a Business Day;


(iv)          whether such Borrowing is to be an ABR Borrowing, Canadian Prime
Rate Borrowing, a Eurodollar Borrowing or a CDOR Borrowing; and


(v)           in the case of a Eurodollar Borrowing or CDOR Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period.”


If no election of currency is specified with respect to a Borrowing under the
Canadian Subfacility, any such Borrowing shall be deemed to be requested in
Canadian Dollars.  If no election as to the Type of Borrowing is specified, then
(A) a Borrowing of U.S. Revolving Loans shall be an ABR Borrowing and (B) a
Borrowing of Canadian Revolving Loans (x) denominated (or deemed denominated) in
Canadian Dollars shall be a Canadian Prime Rate Borrowing and (y) denominated in
Dollars shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing or CDOR Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.


SECTION 2.04.  Protective Advances.  (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrowers and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to make Loans to the U.S. Borrower or the Canadian
Borrower, as applicable, on behalf of all Lenders, which the Administrative
Agent, in its Permitted Discretion, deems necessary or desirable (i) to preserve
or protect the applicable Collateral, or any portion thereof, (ii) to enhance
the likelihood of, or maximize the amount of, repayment of the Loans and other
Obligations, or (iii) to pay any other amount chargeable to or required to be
paid by the Borrowers pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 9.03) and other sums payable under the Loan Documents (any
of such Loans are herein referred to as “Protective Advances”); provided that
(A) the aggregate principal amount of outstanding Protective Advances shall not,
at any time, exceed (x) 5% of the Aggregate Commitments then in effect or (y)
when aggregated with the aggregate outstanding principal amount of Overadvances,
10% of the Aggregate Commitments then in effect and (B)  no Protective Advance
shall be made if after giving effect thereto, any Lender’s Revolving Exposure
shall exceed such Lender’s Commitment.  Protective Advances may be made even if
the conditions precedent set forth in Section 4.02 have not been satisfied.  The
Protective Advances shall be secured by the Liens in favor of the Administrative
Agent in and to the applicable Collateral and shall constitute Obligations
hereunder.  All Protective Advances shall be ABR Borrowings (if in Dollars) or
Canadian Prime Rate Borrowings (if in Canadian Dollars), as applicable.  The
Administrative Agent’s authorization to make Protective Advances may be revoked
at any time by the Required Lenders.  Any such revocation must be in writing and
shall become effective prospectively upon the Administrative Agent’s receipt
thereof.  At any time the conditions precedent set forth in Section 4.02 have
been satisfied, the Administrative Agent may request the Lenders to make a
Revolving Loan to repay a Protective Advance.  At any other time the
Administrative Agent may require the Lenders to fund their risk participations
described in Section 2.04(b).


75

--------------------------------------------------------------------------------

(b)       Upon the making of a Protective Advance by the Administrative
Agent (whether before or after the occurrence of a Default), each Lender shall
be deemed, without further action by any party hereto, to have unconditionally
and irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage.  From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.


SECTION 2.05.  Overadvances.


(a)          Any provision of this Agreement to the contrary notwithstanding, at
the request of the Borrower Representative, the Administrative Agent may in its
sole discretion (but with absolutely no obligation), make Revolving Loans to the
Borrowers, on behalf of the Lenders, in amounts that exceed, as applicable, the
Aggregate Borrowing Base, the U.S. Borrowing Base or the Canadian Borrowing Base
(any such excess Revolving Loans are herein referred to collectively as
“Overadvances”); provided that, (i) no Overadvance shall result in a Default due
to Borrowers’ failure to comply with Section 2.01 for so long as such
Overadvance remains outstanding in accordance with the terms of this paragraph,
but solely with respect to the amount of such Overadvance, (ii) that the
aggregate amount of outstanding Overadvances shall not, at any time, exceed (x)
5% of the Aggregate Commitments then in effect or (y) when aggregated with the
aggregate outstanding amount of Protective Advances then outstanding, 10% of the
Aggregate Commitments then in effect and (iii)no Overadvance shall be made if
after giving effect thereto, any Lender’s Revolving Exposure shall exceed such
Lender’s Commitment.  Overadvances may be made even if the conditions precedent
set forth in Section 4.02 have not been satisfied.  All Overadvances in U.S.
Dollars shall be ABR Borrowings and all Overadvances in Canadian Dollars shall
be Canadian Prime Rate Borrowings  (or, in the case of Protective Advances to
the Canadian Borrower in Dollars, Eurodollar Borrowings).  Each applicable
Borrower shall be required to repay each Overadvance no later than the 30th day
after the date of the making thereof.  The Administrative Agent’s authorization
to make Overadvances may be revoked at any time by the Required Lenders.  Any
such revocation must be in writing and shall become effective prospectively upon
the Administrative Agent’s receipt thereof.


76

--------------------------------------------------------------------------------

(b)         Upon the making of an Overadvance (whether before or after the
occurrence of a Default and regardless of whether a settlement has been
requested with respect to such or Overadvance), each Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Overadvance in
proportion to its Applicable Percentage.  The Administrative Agent may, at any
time, require the Lenders to fund their participations.  From and after the
date, if any, on which any Lender is required to fund its participation in any
Overadvance purchased hereunder, the Administrative Agent shall promptly
distribute to such Lender, such Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Overadvance.


SECTION 2.06.  Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit denominated in Dollars or Canadian Dollars for its
own account or for the account of another Borrower as the applicant thereof for
the support of its or its Subsidiaries’ obligations, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by any Borrower to, or entered into by any Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Each Borrower unconditionally and irrevocably agrees
that, in connection with any Letter of Credit issued for the support of any
Subsidiary’s obligations as provided in the first sentence of this paragraph,
such Borrower will be fully responsible for the reimbursement of LC
Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (such
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such Subsidiary
that is an account party in respect of any such Letter of Credit).
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit (i) the
proceeds of which would be made available to any Person (A) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (B) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement, (ii) if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Requirement of Law relating to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated or indemnified for hereunder) not in effect on the
Effective Date, or shall impose upon the Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the
Issuing Bank in good faith deems material to it, or (iii) if the issuance of
such Letter of Credit would violate one or more policies of the Issuing Bank
applicable to letters of credit generally; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith or in the implementation
thereof, and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United
States, Canada or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed not to be in effect on the Effective Date for
purposes of clause (ii) above, regardless of the date enacted, adopted, issued
or implemented.


77

--------------------------------------------------------------------------------

(b)        Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower
Representative shall deliver by hand or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank and the Administrative Agent) to the Issuing Bank and the Administrative
Agent (prior to 10:00 a.m., Chicago time, at least three (3) Business Days prior
to the requested date of issuance, amendment, renewal or extension (or such
later time or date as to which the Administrative Agent and the relevant Issuing
Bank may agree)) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount and currency of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit.  If requested by the Issuing Bank, the applicable Borrower
also shall submit a letter of credit application on the Issuing Bank’s standard
form in connection with any request for a Letter of Credit.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrowers shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the [aggregate]Aggregate LC Exposure shall
not exceed $15,000,000, and (ii) the Borrowers are in compliance with each of
the Revolving Exposure Limitations.  Notwithstanding the foregoing or anything
to the contrary contained herein, no Issuing Bank shall be obligated to issue or
modify any Letter of Credit if, immediately after giving effect thereto, the
outstanding LC Exposure in respect of all Letters of Credit issued by such
Person and its Affiliates would exceed such Issuing Bank’s Issuing Bank
Sublimit.  Without limiting the foregoing and without affecting the limitations
contained herein, it is understood and agreed that the Borrower Representative
may from time to time request that an Issuing Bank issue Letters of Credit in
excess of its individual Issuing Bank Sublimit in effect at the time of such
request, and each Issuing Bank agrees to consider any such request in good
faith.  Any Letter of Credit so issued by an Issuing Bank in excess of its
individual Issuing Bank Sublimit then in effect shall nonetheless constitute a
Letter of Credit for all purposes of this Agreement, and shall not affect the
Issuing Bank Sublimit of any other Issuing Bank, subject to the limitations on
the [aggregate]Aggregate LC Exposure set forth in clause (i) of this Section
2.06(b).


(c)          Expiration Date.  Each Letter of Credit shall expire (or be subject
to termination or non-renewal by notice from the applicable Issuing Bank to the
beneficiary thereof) at or prior to the close of business on the earlier of (i)
the date one year after the date of the issuance of such Letter of Credit (or,
in the case of any renewal or extension thereof, including, without limitation,
any automatic renewal provision, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Maturity Date (or such
later date as to which the Administrative Agent and the relevant Issuing Bank
may agree).


78

--------------------------------------------------------------------------------

(d)         Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay in U.S. Dollars to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of the Dollar Amount of each LC Disbursement made by the
Issuing Bank and not reimbursed by the applicable Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrowers for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.


(e)          Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the applicable Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent in Dollars an amount equal
to the Dollar Amount of such LC Disbursement (i) not later than 11:00 a.m.,
Chicago time, on the date that such LC Disbursement is made, if the Borrower
Representative shall have received notice of such LC Disbursement prior to 9:00
a.m., Chicago time, on such date, or, (ii) if such notice has not been received
by the Borrower Representative prior to such time on such date, then not later
than 11:00 a.m., Chicago time, on (A) the Business Day that the Borrower
Representative receives such notice, if such notice is received prior to 9:00
a.m., Chicago time, on the day of receipt, or (B) the Business Day immediately
following the day that the Borrower Representative receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the applicable Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with an ABR Borrowing in an equivalent amount (or, with respect to a Letter of
Credit denominated in Canadian Dollars and issued for the account of the
Canadian Borrower, a Canadian Prime Rate Borrowing in an equivalent amount) and,
to the extent so financed, the applicable Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Borrowing or
Canadian Prime Rate Borrowing, as the case may be.  If the applicable Borrower
fails to make such payment when due, the Administrative Agent shall notify each
Lender of the applicable LC Disbursement, the payment then due from the
applicable Borrower in respect thereof and such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the applicable Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the applicable Issuing Bank the amounts so received
by it from the Lenders.  Promptly following receipt by the Administrative Agent
of any payment from the applicable Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse any Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or Canadian Prime Rate Revolving Loans (as
contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to reimburse such LC Disbursement.


79

--------------------------------------------------------------------------------

(f)          Obligations Absolute.  The applicable Borrower’s obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein or herein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) any payment by the Issuing Bank under
a Letter of Credit against presentation of a draft or other document that does
not comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the applicable Borrower’s
obligations hereunder.  None of the Administrative Agent, the Lenders, the
Issuing Banks or any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of any such Issuing Bank; provided that the foregoing
shall not be construed to excuse an Issuing Bank from liability to the
applicable Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the applicable Borrower to the extent permitted by applicable
law) suffered by any Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.


(g)          Disbursement Procedures.  Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit issued by it.  Each Issuing Bank
shall promptly notify the Administrative Agent and the Borrower Representative
by telephone (confirmed by facsimile) of such demand for payment received by it
and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the applicable Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.


80

--------------------------------------------------------------------------------

(h)         Interim Interest.  If an Issuing Bank shall make any LC
Disbursement, then, unless the U.S. Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid Dollar
Amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the applicable
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Revolving Loans or Canadian Prime Rate Revolving Loans (as applicable)
and such interest shall be payable on the date when such reimbursement is due;
provided that, if the applicable Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then Section
2.13(g) shall apply.  Interest accrued pursuant to this paragraph shall be for
the account of the Issuing Bank, except that interest accrued on and after the
date of payment by any Lender pursuant to paragraph (e) of this Section to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.


(i)          Replacement of an Issuing Bank.  Any Issuing Bank may be replaced
at any time by written agreement among the Borrower Representative, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank. 
The Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank.  At the time any such replacement shall become effective, the
applicable Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12(b).  From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.


(j)           Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower Representative receives
notice from the Administrative Agent or the Required Lenders demanding the
deposit of cash collateral pursuant to this paragraph, each Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders (the “LC Collateral
Account”), an amount in cash equal to 105% of the Dollar Amount of its LC
Exposure as of such date plus accrued and unpaid interest thereon (it being
acknowledged that the Canadian Borrower shall have no obligation to deposit cash
collateral in connection with any LC Exposure attributable to the U.S.
Borrower); provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in clause (h) or (i) of
Article VII.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Collateral Account and each Borrower
hereby grants the Administrative Agent a security interest in the LC Collateral
Account and all money or other assets on deposit therein or credited thereto. 
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the applicable Borrower’s risk and expense, such
deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in the LC Collateral Account.  Moneys in the LC
Collateral Account shall be applied by the Administrative Agent to reimburse the
applicable Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the applicable Borrower for the LC Exposure
at such time or, if the maturity of the Loans has been accelerated (but subject
to the consent of the Lenders), be applied to satisfy other Secured
Obligations.  If the applicable Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
applicable Borrower within three (3) Business Days after all such Events of
Default have been cured or waived as confirmed in writing by the Administrative
Agent.


81

--------------------------------------------------------------------------------

(k)          Issuing Bank Reports to the Administrative Agent.  Unless otherwise
agreed by the Administrative Agent, each Issuing Bank (other than Chase) shall,
in addition to its notification obligations set forth elsewhere in this Section,
report in writing to the Administrative Agent (i) periodic activity (for such
period or recurrent periods as shall be requested by the Administrative Agent)
in respect of Letters of Credit issued by such Issuing Bank, including all
issuances, extensions, amendments and renewals, all expirations and cancelations
and all disbursements and reimbursements, (ii) reasonably prior to the time that
such Issuing Bank issues, amends, renews or extends any Letter of Credit, the
date of such issuance, amendment, renewal or extension, and the stated amount of
the Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount of such
LC Disbursement, (iv) on any Business Day on which the U.S. Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement, and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.


(l)          LC Exposure Determination.  For all purposes of this Agreement, the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.


(m)        Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary (including, in the case
of the Company, the Canadian Borrower) the applicable Borrower shall be
obligated to reimburse the applicable Issuing Bank hereunder for any and all
drawings under all Letters of Credit issued as applicable thereof.  Each
Borrower hereby acknowledges that the issuance of Letters of Credit requested by
it for the account of a Subsidiary inures to the benefit of such Borrower, and
that such Borrower’s business derives substantial benefits from the business of
such Subsidiary.


(n)         Existing Letters of Credit.  Each Existing Letter of Credit shall be
deemed to be a Letter of Credit issued for the account of the U.S. Borrower on
the Effective Date for all purposes hereof  and of the other Loan Documents
(whether or not the U.S. Borrower was the applicant with respect thereto or
otherwise responsible for reimbursement obligations with respect thereto prior
to the Effective Date).


82

--------------------------------------------------------------------------------

(o)         Letters of Credit Independent.  The Borrowers acknowledge that the
rights and obligations of each Issuing Bank under each Letter of Credit is
independent of the existence, performance or nonperformance of any contract or
arrangement underlying such Letter of Credit, including contracts or
arrangements between the Issuing Bank and such Borrower and between the Borrower
and such Issuing Bank.


(p)         Applicability of ISP and UCP.  Unless otherwise expressly agreed by
each Issuing Bank and the applicable Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the UCP shall apply to each commercial Letter of Credit.


SECTION 2.07.  Funding of Borrowings.  (a) Each Lender shall make each Loan to
be made by such Lender hereunder on the proposed date thereof by wire transfer
of immediately available funds by 1:00 p.m., Chicago time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders in an amount equal to such Lender’s Applicable Percentage.  The
Administrative Agent will make such Loans available to the applicable Borrower
by promptly crediting the amounts so received, in like funds, to the applicable
Funding Account; provided that ABR Revolving Loans made to finance the
reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank and (ii) a
Protective Advance or an Overadvance shall be retained by the Administrative
Agent.


(b)         Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the applicable Borrower severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the applicable Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the greater of
the Federal Funds Effective Rate (in the case of Dollar denominated amounts) or
the Administrative Agent’s cost of funds (in the case of CAD denominated
amounts) or (ii) in the case of the Borrowers, the interest rate applicable to
ABR Loans (in the case of Dollar denominated amounts) or Canadian Prime Rate
Loans (in the case of CAD denominated amounts).  If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.


SECTION 2.08.  Interest Elections.  (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing or CDOR Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the Borrower Representative
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing or CDOR Borrowing, may
elect Interest Periods therefor, all as provided in this Section 2.08.  The
Borrower Representative may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Overadvances or Protective Advances,
which may not be converted or continued.


83

--------------------------------------------------------------------------------

(b)          To make an election pursuant to this Section, the Borrower
Representative shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.03 if the Borrower Representative was requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile to the Administrative Agent of
a written Interest Election Request in a form approved by the Administrative
Agent and signed by the Borrower Representative.  Notwithstanding any other
provision of this Section, a Borrower shall not be permitted to change the
currency of any Borrowing.


(c)          Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:


(i)           the name of the applicable Borrower and the Borrowing to which
such Interest Election Request applies and, if different options are being
elected with respect to different portions thereof, the portions thereof to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing);


(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)          the currency of the initial Borrowing and whether the resulting
Borrowing is to be an ABR Borrowing, Canadian Prime Rate Borrowing, a Eurodollar
Borrowing or a CDOR Borrowing; and


(iv)          if the resulting Borrowing is a Eurodollar Borrowing or a CDOR
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.


If any such Interest Election Request requests a Eurodollar Borrowing or CDOR
Borrowing but does not specify an Interest Period, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration.


(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


84

--------------------------------------------------------------------------------

(e)          If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing or a CDOR Borrowing
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period (i)
in the case of any Eurodollar Borrowing made under the U.S. Facility, such
Borrowing shall be converted to an ABR Borrowing, (ii) in the case of any CDOR
Borrowing, such Borrowing shall be converted to a Canadian Prime Rate Borrowing
and (iii) in the case of any Eurodollar Borrowing made under the Canadian
Subfacility, such Borrowing shall become due and payable on the last day of such
Interest Period.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower Representative, then,
so long as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing or a CDOR Borrowing and (ii)
unless repaid, (x) each Eurodollar Borrowing made under the U.S. Facility shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto, (y) each CDOR Borrowing made under the Canadian Subfacility shall be
converted to a Canadian Prime Rate Borrowing at the end of the Interest Period
applicable thereto and (z) each Eurodollar Borrowing made under the Canadian
Subfacility shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.


SECTION 2.09.  Termination and Reduction of Commitments; Increase in
Commitments.  (a) Unless previously terminated, the Commitments shall terminate
on the Maturity Date.


(b)          The Borrowers may at any time terminate the Commitments upon (i)
the payment in full of all outstanding Revolving Loans, together with accrued
and unpaid interest thereon and on any LC Exposure, (ii) the cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit (or at the discretion of the Administrative Agent a backup standby
letter of credit satisfactory to the Administrative Agent and the Issuing Bank)
in an amount equal to 105% of the LC Exposure as of such date), (iii) the
payment in full of the accrued and unpaid fees, and (iv) the payment in full of
all reimbursable expenses and other Obligations, together with accrued and
unpaid interest thereon.


(c)          The Borrowers may from time to time reduce the Commitments or the
Canadian Revolving Sub-Commitments; provided that (i) each reduction of (x) the
Commitments shall be in an amount that is an integral multiple of $5,000,000 and
not less than $10,000,000 and (y) the Canadian Revolving Sub-Commitments shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$1,000,000 and (ii) the Borrowers shall not terminate or reduce the Commitments
if, after giving effect thereto and to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.11, (A) the Borrower would not be
in compliance with each of the Revolving Exposure Limitations or (B) the
Canadian Sublimit exceeds 10% of the Aggregate Commitments.


(d)         The Borrower Representative shall notify the Administrative Agent of
any election to terminate or reduce the Commitments (or, as applicable, the
Canadian Revolving Sub-Commitments) under paragraph (b) or (c) of this Section
at least three (3) Business Days prior to the effective date of such termination
or reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower
Representative pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments (or, as applicable, the Canadian
Revolving Sub-Commitments) shall be permanent.  Each reduction of the
Commitments (or, as applicable, the Canadian Revolving Sub-Commitments) shall be
made ratably among the Lenders in accordance with their respective Commitments
(or, as applicable, the Canadian Revolving Sub-Commitments).


85

--------------------------------------------------------------------------------

(e)          The Borrowers shall have the right to increase the Aggregate
Commitments by obtaining additional Commitments, either from one or more of the
Lenders or, to the extent the then existing Lenders decline to provide the
entire requested amount of such increase, other lending institutions, provided
that (i) any such request for an increase shall be in a minimum amount of
$10,000,000, (ii) the Borrower Representative, on behalf of the Borrowers, may
make a maximum of three (3) such requests, (iii) after giving effect thereto,
the sum of the total of the additional Commitments does not exceed $50,000,000,
(iv) the Administrative Agent and each Issuing Bank have approved the identity
of any such new Lender, such approvals not to be unreasonably withheld, (v) any
such new Lender assumes all of the rights and obligations of a “Lender”
hereunder, and (vi) the procedure described in Section 2.09(f) have been
satisfied.  Nothing contained in this Section 2.09 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Commitment hereunder at any time.


(f)          Any amendment hereto to reflect the implementation of such increase
or addition shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall only require the written signatures of the
Administrative Agent, the Borrowers and each Lender being added or increasing
its Commitment, subject only to the approval of all Lenders if any such increase
or addition would cause the Commitments to exceed $300,000,000.  As a condition
precedent to such an increase or addition, the Borrowers shall deliver to the
Administrative Agent (i) a certificate of each Loan Party signed by an
authorized officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (B) in the case of the Borrowers, certifying that, before and after giving
effect to such increase or addition, (1) the representations and warranties
contained in Article III and the other Loan Documents are true and correct in
all material respects (except that any representation or warranty which by its
terms is made as of a specified date shall be true and correct in all material
respects only as of such specified date, and any representation or warranty
which is subject to any materiality qualifier shall be required to be true and
correct in all respects), (2) no Default exists and (3) the Borrowers are in
compliance (on a pro forma basis) with the covenant contained in Section 6.13
(whether or not a Financial Covenant Period is then in effect) and (ii) legal
opinions and documents consistent with those delivered on the Effective Date, to
the extent requested by the Administrative Agent.


86

--------------------------------------------------------------------------------

(g)         On the effective date of any such increase or addition, (i) any
Lender increasing (or, in the case of any newly added Lender, extending) its
Commitment shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders, as being required in order to cause, after giving
effect to such increase or addition and the use of such amounts to make payments
to such other Lenders, each Lender’s portion of the outstanding Revolving Loans
of all the Lenders to equal its revised Applicable Percentage of such
outstanding Revolving Loans, and the Administrative Agent shall make such other
adjustments among the Lenders with respect to the Revolving Loans then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of the Administrative Agent, in order to effect such reallocation and
(ii)  the Borrowers shall be deemed to have repaid and reborrowed all
outstanding Revolving Loans as of the date of any increase (or addition) in the
Aggregate Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower Representative, in accordance with the
requirements of Section 2.03).  The deemed payments made pursuant to clause (ii)
of the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurodollar Loan
and CDOR Loan, shall be subject to indemnification by the Borrowers pursuant to
the provisions of Section 2.16 if the deemed payment occurs other than on the
last day of the related Interest Periods.  Within a reasonable time after the
effective date of any increase or addition, the Administrative Agent shall, and
is hereby authorized and directed to, revise the Commitment Schedule to reflect
such increase or addition and shall distribute such revised Commitment Schedule
to each of the Lenders and the Borrower Representative, whereupon such revised
Commitment Schedule shall replace the old Commitment Schedule and become part of
this Agreement.


SECTION 2.10.  Repayment of Loans; Evidence of Debt.  (a) The Borrowers hereby
unconditionally promise to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Loan on the Maturity
Date, (ii) to the Administrative Agent the then unpaid amount of each Protective
Advance on the earlier of the Maturity Date and demand by the Administrative
Agent, and (iii) to the Administrative Agent the then unpaid principal amount of
each Overadvance on the earliest of the Maturity Date, the 30th day after such
Overadvance is made and demand by the Administrative Agent.


(b)         At all times during a Cash Dominion Period, on each Business Day,
the Administrative Agent shall apply all funds credited to the U.S. Collection
Account on such Business Day or the immediately preceding Business Day (at the
discretion of the Administrative Agent, whether or not immediately available)
first to prepay any U.S. Protective Advances and U.S. Overadvances that may be
outstanding and any other U.S. Obligations that are then due and payable, pro
rata, second to prepay the U.S. Revolving Loans, third to cash collateralize
outstanding LC Exposure, fourth to prepay any Canadian Protective Advances and
Canadian Overadvances that may be outstanding and any other Foreign Obligations
that are then due and payable, pro rata, and fifth to prepay the Canadian
Revolving Loans.  At all times during a Cash Dominion Period, on each Business
Day, the Administrative Agent shall apply all funds credited to the Canadian
Collection Account on such Business Day or the immediately preceding Business
Day (at the discretion of the Administrative Agent, whether or not immediately
available) first to prepay any Canadian Protective Advances and Canadian
Overadvances that may be outstanding and any other Foreign Obligations that are
then due and payable, pro rata, second to prepay the Canadian Revolving Loans
and third to cash collateralize outstanding LC Exposure owing by or for the
account of any Foreign Loan Party.


(c)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


87

--------------------------------------------------------------------------------

(d)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.


(e)         The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.


(f)          Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrowers shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent.  Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).


SECTION 2.11.  Prepayment of Loans.  (a) The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (e) of this Section and, if
applicable, payment of any break funding expenses under Section 2.16.


(b)          Except for Overadvances permitted under Section 2.05, in the event
and on each occasion that the Borrowers are not in compliance with the Revolving
Exposure Limitations (including following any Revaluation Date), the U.S.
Borrower shall prepay U.S. Revolving Loans or, as applicable, the Canadian
Borrower shall prepay Canadian Revolving Loans (or, if no such Loans are
outstanding, the applicable Borrower shall cash collateralize outstanding
Letters of Credit) in an aggregate amount that, after giving effect to such
prepayments or cash collateralization the Borrowers shall be in compliance with
the Revolving Exposure Limitations.


(c)          In the event and on each occasion that any Net Proceeds are
received by or on behalf of any Loan Party or any Subsidiary in respect of any
Prepayment Event, the Borrowers shall, within three (3) Business Days after
receipt of such Net Proceeds by any Loan Party or any Subsidiary, prepay
Obligations as set forth in Section 2.11(d) below in an aggregate amount equal
to the amount by which all such Net Proceeds received by any Loan Party or any
such Subsidiary during the Fiscal Year exceeded $2,500,000.  Notwithstanding the
foregoing and provided no Event of Default has occurred and is continuing, if
the Borrower Representative shall deliver to the Administrative Agent a
certificate of a Financial Officer to the effect that the Loan Parties intend to
apply the Net Proceeds from such event (or a portion thereof specified in such
certificate) within 180 days after receipt of such Net Proceeds, to acquire (or
replace or rebuild) real property, equipment or other tangible assets (excluding
inventory) to be used in the business of the Loan Parties, then either (i) so
long as a Cash Dominion Period is not in effect, no prepayment shall be required
pursuant to this paragraph in respect of the amount of Net Proceeds specified in
such certificate or (ii) if a Cash Dominion Period is in effect, all such Net
Proceeds shall be applied by the Administrative Agent to prepay the Obligations
as set forth in Section 2.11(d); provided that, in any such case, to the extent
any such Net Proceeds to be so reinvested have not been so applied by the end of
such 180-day period, a prepayment shall be required at such time in an amount
equal to such Net Proceeds that have not been so applied.


88

--------------------------------------------------------------------------------

(d)         All Net Proceeds of a U.S. Loan Party or any Subsidiary thereof
(other than a Foreign Loan Party) pursuant to Section 2.11(c) shall be applied,
first to prepay any U.S. Protective Advances and U.S. Overadvances that may be
outstanding and any other U.S. Obligations that are then due and payable, pro
rata, second to prepay the U.S. Revolving Loans, third to cash collateralize
outstanding LC Exposure, fourth to prepay any Canadian Protective Advances and
Canadian Overadvances that may be outstanding and any other Foreign Obligations
that are then due and payable, pro rata, and fifth to prepay the Canadian
Revolving Loans.  All Net Proceeds of a Foreign Loan Party or any Subsidiary
thereof (other than a U.S. Loan Party) pursuant to Section 2.11(c) shall be
applied, first to prepay any Canadian Protective Advances and Canadian
Overadvances that may be outstanding and any other Foreign Obligations that are
then due and payable, pro rata, second to prepay the Canadian Revolving Loans,
and third, to cash collateralize outstanding LC Exposure owing by or for the
account of any Foreign Loan Party.


(e)         The Borrower Representative shall notify the Administrative Agent by
telephone (confirmed by facsimile) of any prepayment hereunder not later than
(i) 10:00 a.m., Chicago time, (A) in the case of prepayment of a Eurodollar
Borrowing or CDOR Borrowing, three (3) Business Days before the date of
prepayment, or (B) in the case of prepayment of an ABR Borrowing or a Canadian
Prime Rate Borrowing, on the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02.  Each prepayment of a Borrowing shall be applied
ratably to the Revolving Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by (i) accrued interest to the extent required by Section
2.13 and (ii) break funding payments pursuant to Section 2.16.


SECTION 2.12.  Fees.  (a) The U.S. Borrower agrees to pay to the Administrative
Agent for the ratable account of each Lender a commitment fee, which shall
accrue at the rate of 0.25% per annum on the average daily amount of the
Available Commitment during the period from and including the Effective Date to
but excluding the date on which the Commitments terminate.  Accrued commitment
fees shall be payable in arrears on the first Business Day of each calendar
month, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed, (including the first day but excluding the last day).


89

--------------------------------------------------------------------------------

(b)         The Borrowers agree to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to such Lender’s
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum (or such lower amount as may
be agreed by the Issuing Bank and the Borrower Representative) on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by the
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder.  Participation fees and
fronting fees accrued through and including the last day of each calendar month
shall be payable on the first Business Day of each calendar month following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within ten (10) days
after demand.  All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).


(c)           The U.S. Borrower agrees to pay to the Administrative Agent and
the Bookrunner, for their own accounts, fees payable in the amounts and at the
times separately agreed upon between the U.S. Borrower, the Administrative Agent
and the Bookrunner.


(d)          All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances.


SECTION 2.13.  Interest.  (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.


(b)          The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.


(c)          The Loans comprising each Canadian Prime Rate Borrowing shall bear
interest at the Canadian Prime Rate plus the Applicable Rate.


90

--------------------------------------------------------------------------------

(d)          The Loans comprising each CDOR Borrowing shall bear interest at the
CDOR Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.


(e)          Each U.S. Protective Advance and each U.S. Overadvance shall bear
interest at the Alternate Base Rate plus the Applicable Rate plus 2%.


(f)          Each Canadian Protective Advance and each Canadian Overadvance
shall (i) if denominated in Dollars, bear interest at the Alternate Base Rate
plus the Applicable Rate plus 2%, and (ii) if denominated in Canadian Dollars,
bear interest at the Canadian Prime Rate plus the Applicable Rate plus 2%.


(g)           Notwithstanding the foregoing, during the occurrence and
continuance of a Specified Event of Default, all amounts shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of any Loan, at 2% plus the rate otherwise applicable to such Loans as provided
in the preceding paragraphs of this Section or (ii) in the case of any other
amount outstanding hereunder, at 2% plus the rate of interest otherwise
applicable to ABR Borrowings.


(h)          Accrued interest on each Loan (for ABR Loans and Canadian Prime
Rate Loans, accrued through the last day of the prior calendar month) shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (g) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
or Canadian Prime Rate Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan or CDOR Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.


(i)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate,
CDOR Rate and the Canadian Prime Rate shall be computed on the basis of a year
of 365 days (or 366 days in a leap year), and in each case shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).  The applicable Alternate Base Rate, Canadian Prime Rate, Adjusted
LIBO Rate, LIBO Rate or CDOR Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error. For the
purposes of the Interest Act (Canada), the yearly rate of interest to which any
rate calculated on the basis of a period of time different from the actual
number of days in the year (360 days, for example) is equivalent to a rate
calculated by multiplying the stated rate by the actual number of days in the
year (365 or 366, as applicable) and dividing by the number of days in the
shorter period (360 days, in the example).


SECTION 2.14.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing or CDOR Borrowing:


(a)         the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining[,] (including, without limitation, by means of an
Interpolated Rate or because the LIBO Screen Rate or the CDOR Screen Rate (as
applicable) is not available or published on a current basis) the Adjusted LIBO
Rate, the LIBO Rate or the CDOR Rate, as applicable, for such Interest Period;
or


91

--------------------------------------------------------------------------------

(b)          the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate, the LIBO Rate or the CDOR Rate, as applicable, for the
applicable Interest Period will not adequately and fairly reflect the cost to
such Lenders (or Lender) of making or maintaining their Loans included in such
Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by electronic communication as provided in
Section 9.01 as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower Representative and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing or CDOR Borrowing shall
be ineffective and any such Eurodollar Borrowing or CDOR Borrowing shall be
repaid on the last day of the then current Interest Period applicable thereto,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing or CDOR
Borrowing, such Borrowing shall be made as an ABR Borrowing or Canadian Prime
Rate Borrowing, as applicable (and no Dollar denominated Loans shall be made
available under the Canadian Subfacility); provided that if the circumstances
giving rise to such notice affect only one Type of Borrowing, then the other
Types of Borrowing shall be permitted.


(c)          If any Lender determines that any Requirement of Law has made it
unlawful, or if any Governmental Authority has asserted that it is unlawful, for
any Lender or its applicable lending office to make, maintain, fund or continue
any Eurodollar Borrowing or CDOR Borrowing, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower Representative through the
Administrative Agent, any obligations of such Lender to make, maintain, fund or
continue (i) Eurodollar Loans or to convert ABR Borrowings to Eurodollar
Borrowings or (ii) CDOR Loans or convert Canadian Prime Rate Borrowings to CDOR
Borrowings, in any case, will be suspended until such Lender notifies the
Administrative Agent and the Borrower Representative that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
the Borrowers will upon demand from such Lender (with a copy to the
Administrative Agent), either (x) in the case of Eurodollar Borrowings, prepay
all Eurodollar Borrowings of such Lender or convert all Eurodollar Borrowings of
such Lender to ABR Borrowings or (y) in the case of CDOR Borrowing, prepay all
CDOR Borrowings of such Lender or convert all CDOR Borrowings of such Lender to
Canadian Prime Rate Borrowings, in each case, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Borrowings or CDOR Borrowings (as applicable) to such day, or
immediately, if such Lender may not lawfully continue to maintain such Loans. 
Upon any such conversion or prepayment, the Borrowers will also pay accrued
interest on the amount so converted or prepaid.


92

--------------------------------------------------------------------------------

(d)         If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a) of this Section 2.14 have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a) of this Section 2.14 have not arisen but the supervisor for the
administrator of the LIBO Screen Rate, the CDOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate or the
CDOR Screen Rate (as applicable) shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrowers shall
endeavor in good faith and in a reasonable and diligent manner to establish an
alternate rate of interest to the LIBO Rate or the CDOR Rate, as the case may
be, that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States (or
Canada, in the case of the CDOR Rate) at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Rate).   Notwithstanding anything to the contrary in Section 9.02,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five (5) Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment. 
Until an alternate rate of interest shall be determined in accordance with this
clause (d) (but, in the case of the circumstances described in clause (a) of
this Section 2.14, only to the extent the LIBO Screen Rate or the CDOR Screen
Rate for such Interest Period is not available or published at such time on a
current basis), (x) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing or a CDOR Borrowing (as applicable) shall be ineffective
and (y) if any Borrowing Request requests a Eurodollar Borrowing or a CDOR
Borrowing, such Borrowing shall be made as an ABR Borrowing or a Canadian Prime
Rate Borrowing, as applicable; provided that, if such alternate rate of interest
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.


SECTION 2.15.  Increased Costs.  (a) If any Change in Law shall:


(i)           impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;


(ii)            impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or


(iii)        subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;


93

--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the applicable Borrower will pay to such Lender, the Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.


(b)          If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of, or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrowers will pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.


(c)          A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error.  Such certificate shall be in reasonable
detail reflecting the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be.  The Borrowers
shall pay such Lender or the Issuing Bank, as the case may be, the amount shown
as due on any such certificate within ten (10) days after receipt thereof.


(d)          Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower Representative of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.


94

--------------------------------------------------------------------------------

SECTION 2.16.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan or CDOR Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.11), (b) the conversion
of any Eurodollar Loan or CDOR Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan or CDOR Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.09(d) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan or CDOR Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
Representative pursuant to Section 2.19 or 9.02(d), then, in any such event, the
applicable Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan or CDOR Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Eurodollar
Loan or CDOR Loan had such event not occurred, at the Adjusted LIBO Rate or CDOR
Rate, as applicable, that would have been applicable to such Eurodollar Loan or
CDOR Loan, as applicable, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the applicable currency of a comparable amount and period from other banks in
the eurodollar or Canadian interbank market, as the case may be.  A certificate
of any Lender setting forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section shall be delivered to the Borrower
Representative and shall be conclusive absent manifest error.  The Borrowers
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.


SECTION 2.17.  Withholding of Taxes; Gross-Up.  (a) Payments Free of Taxes.  Any
and all payments by or on account of any obligation of any Loan Party under any
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law.  If any applicable law (as determined in
the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(b)          Payment of Other Taxes by the Loan Parties.  The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.


(c)          Evidence of Payment.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
2.17, such Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


95

--------------------------------------------------------------------------------

(d)         Indemnification by the Loan Parties.  The Loan Parties shall jointly
and severally indemnify each Recipient, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Loan Party by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.


(e)          Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).


(f)          Status of Lenders.  (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower Representative and the
Administrative Agent, at the time or times reasonably requested by the Borrower
Representative or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower Representative or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower Representative or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower Representative or the Administrative Agent as will
enable the Borrowers or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.


(ii)           Without limiting the generality of the foregoing, in the event
that any Borrower is a U.S. Person,


96

--------------------------------------------------------------------------------

(A)         any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;


(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:


(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable (or successor form), establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E, as applicable (or successor form),
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(2)            in the case of a Foreign Lender claiming that its extension of
credit will generate U.S. effectively connected income, executed originals of
IRS Form W-8ECI;


(3)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of a Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E; or


(4)            to the extent a Foreign Lender is not the Beneficial Owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each Beneficial Owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;


97

--------------------------------------------------------------------------------

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower Representative and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and


(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower Representative and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower Representative or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.


(g)          Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid.  This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


98

--------------------------------------------------------------------------------

(h)         Survival.  Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.


(i)            Defined Terms.  For purposes of this Section 2.17, the term
“Lender” includes any Issuing Bank and the term “applicable law” includes FATCA.


SECTION 2.18.   Payments Generally; Allocation of Proceeds; Sharing of Set-offs.


(a)          The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., Chicago time, on the date when due, in
immediately available funds, without set‑off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, 22nd Floor, Chicago, Illinois (or as otherwise directed by the
Administrative Agent), except payments to be made directly to an Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder of principal or interest in respect of any Loan shall, except as
otherwise expressly provided herein, be made in the currency of such Loan and
all payments in respect of LC Disbursements and all other payments hereunder and
under each other Loan Document shall be made in Dollars.


(b)         Any proceeds of Collateral received by the Administrative Agent (i)
not constituting either (A) a specific payment of principal, interest, fees or
other sum payable under the Loan Documents (which shall be applied as specified
by the Borrowers), (B) a mandatory prepayment (which shall be applied in
accordance with Section 2.11) or (C) amounts to be applied from the Collection
Account when a Cash Dominion Period is in effect (which shall be applied in
accordance with Section 2.10(b)) or (ii) after an Event of Default has occurred
and is continuing and the Administrative Agent so elects or the Required Lenders
so direct, shall:


99

--------------------------------------------------------------------------------

(1)           with respect to proceeds of Collateral of U.S. Loan Parties, be
applied ratably:  first, to pay any fees, indemnities, or expense reimbursements
then due to the Administrative Agent and the Issuing Bank from the U.S. Loan
Parties (other than in connection with Banking Services Obligations or Swap
Agreement Obligations), second, to pay any fees, indemnification or expense
reimbursements then due to the Lenders from the U.S. Loan Parties (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
third, to pay interest due in respect of the U.S. Protective Advances and U.S.
Overadvances ratably, fourth, to pay the principal of the U.S. Protective
Advances and U.S. Overadvances ratably, fifth, to pay interest then due and
payable on the U.S. Revolving Loans (other than the U.S. Protective Advances and
U.S. Overadvances) ratably, sixth, to pay or prepay principal on the U.S.
Revolving Loans (other than the U.S. Protective Advances and U.S. Overadvances)
and unreimbursed LC Disbursements owing by the U.S. Loan Parties, seventh, to
pay an amount to the Administrative Agent equal to one hundred five percent
(105%) of the [aggregate]Aggregate LC Exposure, to be held as cash collateral
for such Obligations, eighth, to payment of any amounts owing from U.S. Loan
Parties with respect to Banking Services Obligations and Swap Agreement
Obligations up to and including the amount most recently provided to the
Administrative Agent pursuant to Section 2.22, ninth, to the payment of any
other U.S. Secured Obligation due to the Administrative Agent or any Secured
Party by the U.S. Loan Parties and tenth to make payments under the U.S.
Guaranty in respect of the Foreign Secured Obligation in the manner, and in such
order, as set forth in Section 2.18(b)(2).  Notwithstanding the foregoing
amounts received from any Loan Party shall not be applied to any Excluded Swap
Obligation of such Loan Party.


(2)            with respect to proceeds of Collateral of Foreign Loan Parties
and proceeds of Collateral of U.S. Loan Parties (utilized to satisfy obligations
under the U.S. Guaranty in respect of the Foreign Secured Obligation), be
applied ratably:  first, to pay any fees, indemnities, or expense reimbursements
owing then due to the Administrative Agent and the Issuing Bank by the Foreign
Loan Parties (other than in connection with Banking Services Obligations or Swap
Agreement Obligations), second, to pay any fees, indemnification or expense
reimbursements then due to the Lenders from the Foreign Loan Parties (other than
in connection with Banking Services Obligations or Swap Agreement Obligations),
third, to pay interest due in respect of the Canadian Protective Advances and
Canadian Overadvances ratably, fourth, to pay the principal of the Canadian
Protective Advances and Canadian Overadvances ratably, fifth, to pay interest
then due and payable on the Canadian Revolving Loans (other than the Canadian
Protective Advances and Canadian Overadvances) ratably, sixth, to pay or prepay
principal on the Canadian Revolving Loans (other than the Canadian Protective
Advances and Canadian Overadvances) and unreimbursed LC Disbursements owing by,
or for the account of, the Foreign Loan Parties, seventh, to pay an amount to
the Administrative Agent equal to one hundred five percent (105%) of the
[aggregate]Aggregate LC Exposure of the Foreign Loan Parties, to be held as cash
collateral for such Obligations, eighth, to payment of any amounts owing from
Foreign Loan Parties with respect to Banking Services Obligations and Swap
Agreement Obligations up to and including the amount most recently provided to
the Administrative Agent pursuant to Section 2.22, and ninth, to the payment of
any other Foreign Secured Obligation due to the Administrative Agent or any
Secured Party by the Foreign Loan Parties.


100

--------------------------------------------------------------------------------

Notwithstanding the foregoing amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party.  Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower Representative, or unless a Default is in existence, neither the
Administrative Agent nor any Lender shall apply any payment which it receives to
any Eurodollar Loan of a Class or a CDOR Loan of a Class, except (a) on the
expiration date of the Interest Period applicable thereto or (b) in the event,
and only to the extent, that there are no outstanding ABR Loans or Canadian
Prime Rate Loans of the same Class and, in any such event, the applicable
Borrowers shall pay the break funding payment required in accordance with
Section 2.16.  The Administrative Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Secured Obligations.  For greater
certainty, and notwithstanding any other term of any Loan Documents to the
contrary, no proceeds of Collateral of the Foreign Loan Parties shall be used to
satisfy any U.S. Secured Obligations.


(c)          At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including, without limitation, all reimbursement for fees, costs and expenses
pursuant to Section 9.03), and other sums payable under the Loan Documents, may
be paid from the proceeds of Borrowings made hereunder whether made following a
request by the Borrower Representative pursuant to Section 2.03 or a deemed
request as provided in this Section or may be deducted from any deposit account
of any Borrower maintained with the Administrative Agent, provided amounts from
any Foreign Loan Party shall only be applied to pay Foreign Secured
Obligations.  Each Borrower hereby irrevocably authorizes (i) the Administrative
Agent to make a Borrowing for the purpose of paying each payment of principal,
interest and fees owing by such Borrower (or in the case of the U.S. Borrower,
owing by either Borrower) as it becomes due hereunder or any other amount due
under the Loan Documents and agrees that all such amounts charged shall
constitute Loans (including Overadvances, but such a Borrowing may only
constitute a Protective Advance if it is to reimburse costs, fees and expenses
as described in Section 9.03) and that all such Borrowings shall be deemed to
have been requested by the relevant Borrower pursuant to Section 2.03, 2.04 or
2.05, as applicable, and (ii) the Administrative Agent to charge any deposit
account of such Borrower maintained with the Administrative Agent for each
payment of principal, interest and fees owing by such Borrower (or in the case
of the U.S. Borrower, owing by either Borrower) as it becomes due hereunder or
any other amount due under the Loan Documents.


101

--------------------------------------------------------------------------------

(d)          If, except as otherwise expressly provided herein, any Lender
shall, by exercising any right of set-off or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements and accrued interest thereon than the proportion received by
any other similarly situated Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered,  such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrowers or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.


(e)           Unless the Administrative Agent shall have received notice from
the Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due.  In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.


(f)           If any Lender shall fail to make any payment required to be made
by it hereunder, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender hereunder.  Application of amounts pursuant to (i)
and (ii) above shall be made in any order determined by the Administrative Agent
in its discretion.


102

--------------------------------------------------------------------------------

(g)         The Administrative Agent may from time to time provide the Borrowers
with account statements or invoices with respect to any of the Secured
Obligations (the “Statements”).  The Administrative Agent is under no duty or
obligation to provide Statements, which, if provided, will be solely for the
Borrowers’ convenience.  Statements may contain estimates of the amounts owed
during the relevant billing period, whether of principal, interest, fees or
other Secured Obligations.  If the Borrowers pay the full amount indicated on a
Statement on or before the due date indicated on such Statement, the Borrowers
shall not be in default; provided that acceptance by the Administrative Agent,
on behalf of the Lenders, of any payment that is less than the total amount
actually due at that time (including but not limited to any past due amounts)
shall not constitute a waiver of the Administrative Agent’s or the Lenders’
right to receive payment in full at another time.


SECTION 2.19.   Mitigation Obligations; Replacement of Lenders.


(a)           If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) in the reasonable judgment of such Lender would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.


(b)           If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
and other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrowers shall have received the prior written consent of
the Administrative Agent (and in circumstances where its consent would be
required under Section 9.04, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for payments required to be made pursuant to Section 2.17, such assignment
will result in a reduction in such compensation or payments.  A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply.


103

--------------------------------------------------------------------------------

SECTION 2.20.   Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(a)           fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

 

(b)          such Defaulting Lender shall not have the right to vote on any
issue on which voting is required (other than to the extent expressly provided
in Section 9.02(b)) and the Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02) or under any other Loan
Document; provided that, except as otherwise provided in Section 9.02, this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender directly affected thereby;


(c)           if any LC Exposure exists at the time a Lender becomes a
Defaulting Lender then:


(i)            all or any part of the LC Exposure of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only (x) to the extent that the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Borrower Representative shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time) and
(y) to the extent that such reallocation does not, as to any non-Defaulting
Lender, cause such non-Defaulting Lender’s Revolving Exposure to exceed its
Commitment;


(ii)          if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the U.S. Borrower shall within one (1) Business Day
following notice by the Administrative Agent cash collateralize, for the benefit
of the Issuing Bank, the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.06(j) for so long as such LC Exposure is outstanding;


(iii)          if the U.S. Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;


(iv)          if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and


(v)          if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Bank or
any other Lender hereunder, all letter of credit fees payable under Section
2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be payable to
the Issuing Bank until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and


104

--------------------------------------------------------------------------------

(d)          so long as such Lender is a Defaulting Lender, the Issuing Bank
shall not be required to issue, amend, renew, extend or increase any Letter of
Credit, unless it is satisfied that the related exposure and such Defaulting
Lender’s then outstanding LC Exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the U.S.
Borrower in accordance with Section 2.20(c), and LC Exposure related to any
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and such
Defaulting Lender shall not participate therein).


If (i) a Bankruptcy Event with respect to the Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Bank shall
have entered into arrangements with the Borrowers or such Lender, satisfactory
to the Issuing Bank to defease any risk  to it in respect of such Lender
hereunder.


In the event that each of the Administrative Agent, the Borrower Representative
and the Issuing Bank agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then LC Exposure of
the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on the date of such readjustment such Lender shall purchase at
par such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.


SECTION 2.21.  Returned Payments.  If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender.  The provisions of
this Section 2.21 shall be and remain effective notwithstanding any contrary
action which may have been taken by the Administrative Agent or any Lender in
reliance upon such payment or application of proceeds.  The provisions of this
Section 2.21 shall survive the termination of this Agreement.


SECTION 2.22.  Banking Services and Swap Agreements.  Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party or any Subsidiary of a Loan Party shall deliver to the Administrative
Agent, promptly after entering into such Banking Services or Swap Agreements,
written notice setting forth the aggregate amount of all Banking Services
Obligations and Swap Agreement Obligations of such Loan Party or Subsidiary
thereof to such Lender or Affiliate (whether matured or unmatured, absolute or
contingent).  In addition, each such Lender or Affiliate thereof shall deliver
to the Administrative Agent, following the end of each calendar month, a summary
of the amounts due or to become due in respect of such Banking Services
Obligations and Swap Agreement Obligations.  The most recent information
provided to the Administrative Agent shall be used in determining the amounts to
be applied in respect of such Banking Services Obligations and/or Swap Agreement
Obligations pursuant to Section 2.18(b).


105

--------------------------------------------------------------------------------

SECTION 2.23.  MIRE Event.  No MIRE Event may be closed until the date that is
(a) if there is no Real Property subject to a Mortgage in a “special flood
hazard area”, ten (10) Business Days or (b) if there is any Real Property
subject to a Mortgage in a “special flood hazard area”, thirty (30) days (in
each case, the “Notice Period”), after the Administrative Agent has delivered to
the Lenders the following documents in respect of such Real Property (which may
be delivered electronically on an Electronic System): (i) a “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Real Property subject to a Mortgage (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower or the applicable Loan Party in the event any such Real
Property subject to a Mortgage is located in a special flood hazard area) and
(ii) if required by Flood Laws, evidence of flood insurance as required by
Section 5.10; provided, that any such MIRE Event may be closed prior to end of
the Notice Period if the Administrative Agent shall have received confirmation
from each applicable Lender that such Lender has completed any necessary flood
insurance diligence to its reasonable satisfaction.


ARTICLE III


Representations and Warranties[.]


Each Loan Party represents and warrants to the Lenders that:


SECTION 3.01.  Organization; Powers.  Each Loan Party and each Subsidiary is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business, and is in good standing,
in every jurisdiction where such qualification is required.


SECTION 3.02.  Authorization; Enforceability.  The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders. 
Each Loan Document to which each Loan Party is a party has been duly executed
and delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.


106

--------------------------------------------------------------------------------

SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for (x) filings necessary to
perfect Liens created pursuant to the Loan Documents and (y) customary
disclosure filings with the SEC to be made by the Company promptly following the
Effective Date, (b) will not violate any Requirement of Law applicable to any
Loan Party or any Subsidiary, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon any Loan Party or any
Subsidiary or the assets of any Loan Party or any Subsidiary, or give rise to a
right thereunder to require any payment to be made by any Loan Party or any
Subsidiary (other than payments of existing Indebtedness to be made on the
Effective Date), and (d) will not result in the creation or imposition of any
Lien on any asset of any Loan Party or any Subsidiary, except Liens created
pursuant to the Loan Documents.


SECTION 3.04.  Financial Condition; No Material Adverse Effect.  (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
Fiscal Year ended December 31, 2014, reported on by KPMG LLP, and (ii) as of and
for the Fiscal Month and the portion of the Fiscal Year ended August 31, 2015,
certified by a Financial Officer of the Company.  Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to normal
year‑end audit adjustments and the absence of footnotes in the case of the
statements referred to in clause (ii) above.


(b)          No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2014.


SECTION 3.05.  Properties.  (a) As of the date of this Agreement, Schedule 3.05
sets forth the address of each parcel of real property that is owned or leased
by any Loan Party other than (i) unimproved parking lots or (ii) sales offices
which do not maintain the books and records relating to any assets included in
the determination of the Borrowing Base or Collateral with a value in excess of
$25,000.  Each of the leases and subleases relating to the Loan Parties’
leasehold interest in such facilities described above is valid and enforceable
in accordance with its terms and is in full force and effect, and no material
default by any Loan Party, or to the knowledge of any Loan Party, any other
party to any such lease or sublease exists.  Each of the Loan Parties and each
of its Subsidiaries has good and indefeasible title to, or valid leasehold
interests in, all of its real and personal property, free of all Liens other
than those permitted by Section 6.02.


(b)          Each Loan Party and its Subsidiaries own, or possess the right to
use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are material to the operation of their
respective businesses, without conflict with the rights of any other Person. 
Except as could not reasonably be expected to result in a Material Adverse
Effect, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Loan Parties or any Subsidiary infringes upon any rights held
by any other Person.  No claim or litigation regarding any of the foregoing is
pending or, to the knowledge of the Loan Parties, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


107

--------------------------------------------------------------------------------

SECTION 3.06.  Litigation.  (a) There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of any Loan Party, threatened against or affecting any Loan Party or
any Subsidiary (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve any Loan Document or the
Transactions.


(b)          Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.


SECTION 3.07.  Compliance with Laws and Agreements; No Default.  Except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Subsidiary is in compliance with (i) all Requirement of Law applicable to it or
its property and (ii) all indentures, agreements and other instruments binding
upon it or its property.  No Default has occurred and is continuing.


SECTION 3.08.  Investment Company Status.  No Loan Party or any Subsidiary is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.


SECTION 3.09.  Taxes.  Each Loan Party and each Subsidiary has timely filed or
caused to be filed all federal, state and other material Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which such Loan Party or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not be expected to result, either individually
or in the aggregate, in a Material Adverse Effect.  No tax liens have been
filed. No claims are being presently asserted with respect to any delinquent
Taxes that could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.  Each Loan Party and each of its
respective Subsidiaries has withheld all employee withholdings and has made all
employer contributions to be withheld and made by it pursuant to applicable law
on account of the Canadian Pension Plans and the Canada Benefit Plans,
employment insurance and employee income taxes, except where the failure to do
so, individually or in the aggregate, would not reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.


SECTION 3.10.  ERISA; Canadian Pension Plans.


(a)          No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.


108

--------------------------------------------------------------------------------

(b)         Schedule 3.10 lists as of the First Amendment Effective Date all
Canadian Benefit Plans and Canadian Pension Plans currently maintained or
contributed to by the Loan Parties and their Subsidiaries.  Except as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, as of the Effective Date, the Canadian Pension Plans
are duly registered under the ITA and all other applicable laws which require
registration.  Except as could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect, (i) each Loan Party and
each of their Subsidiaries has complied with and performed all of its
obligations under and in respect of the Canadian Pension Plans and Canadian
Benefit Plans under the terms thereof, any funding agreements and all applicable
laws (including any fiduciary, funding, investment and administration
obligations), (ii) all employer and employee payments, contributions or premiums
to be remitted, paid to or in respect of each Canadian Pension Plan or Canadian
Benefit Plan have been paid in a timely fashion in accordance with the terms
thereof, any funding agreement and all applicable laws, and (iii) there have
been no improper withdrawals or applications of the assets of the Canadian
Pension Plans or the Canadian Benefit Plans.  To the knowledge of the Borrower
Representative, no facts or circumstances have occurred or existed that could
result, or be reasonably anticipated to result, in the declaration of a
termination of any Canadian Pension Plan by any Governmental Authority under
applicable laws.  No promises of benefit improvements under the Canadian Pension
Plans or the Canadian Benefit Plans have been made except where such improvement
could not be reasonably expected to have a Material Adverse Effect, and, in any
event, no such improvements will result in a solvency deficiency or going
concern unfunded liability in the affected Canadian Pension Plans which could be
reasonably expected to have a Material Adverse Effect.  The pension fund under
each Canadian Pension Plan is exempt from the payment of any income tax and
there are no material taxes, penalties or interest owing in respect of any such
pension fund. All material reports and disclosures relating to the Canadian
Pension Plans required by such plans and any Requirement of Law to be filed or
distributed have been filed or distributed.  No Canadian Benefit Plans (other
than any applicable Canadian MEPP or saving plans (that are not pension plans)
with respect to benefits accrued to termination of service) provide for benefits
beyond retirement or other termination of service to employees or former
employees or to the beneficiaries or dependents of such employees.  There are no
outstanding disputes concerning the assets of the Canadian Pension Plans or the
Canadian Benefit Plans which could be reasonably expected to have a Material
Adverse Effect.  Each of the Canadian Pension Plans is fully funded on both a
going concern and on a solvency basis (using actuarial methods and assumptions
which are consistent with the valuations last filed with the applicable
Governmental Authorities and which are consistent with generally accepted
actuarial principles) and no Termination Event has occurred.  No Lien has
arisen, choate or inchoate, in respect of any Loan Party or its Subsidiaries or
their property in connection with any Canadian Pension Plan (save in respect of
contribution amounts not yet due) or Canadian Benefit Plan.  No Loan Party
contributes to, sponsors or maintains (or in the past five years has contributed
to, sponsored or maintained) a Canadian Defined Benefit Plan.


SECTION 3.11.  Disclosure.


(a)         None of the reports, financial statements, certificates or other
information furnished by or on behalf of any Loan Party or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document, as modified or supplemented by other
information so furnished, contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Loan Parties represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date
(it being understood and agreed that (i) projections are subject to inherent
uncertainties and contingencies which may be outside the control of any Loan
Party and that no assurance can be given that such projected financial
information will be realized and (ii) no representation or warranty is made with
respect to information of a general economic or general industry nature).


109

--------------------------------------------------------------------------------

(b)          As of the First Amendment Effective Date, to the best knowledge of
the U.S. Borrower, the information included in the Beneficial Ownership
Certification provided on or prior to the First Amendment Effective Date to any
Lender in connection with this Agreement is true and correct in all respects.



SECTION 3.12.  Material Agreements; Trade Relations.


(a)          Schedule 3.12 accurately lists the following information as of the
Effective Date:  (i) the ten (10) largest customers of the Loan Parties based on
year to date net sales; (ii) the ten (10) largest vendors of goods of the Loan
Parties based on year to date vouchered amounts; (iii) leases of Equipment
having a remaining term of one year or longer and requiring aggregate rental and
other payments in excess of $500,000 per annum; (iv) any surety bond agreement
or bonding requirement with respect to products or services sold by it in excess
of $100,000, (v) any other licenses and permits held by the Loan Parties, the
absence of which could be reasonably likely to have a Material Adverse Effect;
(vi) instruments and documents evidencing any Material Indebtedness of such Loan
Party (and indicating whether any Lien has been granted by such Loan Party with
respect thereto); and (vii) any plans of a Loan Party governing the issuance of
any Equity Interest, warrants, rights or options to purchase Equity Interests of
such Loan Party.


(b)         As of the Effective Date, there exists no actual or, to the
knowledge of any Loan Party, threatened termination or cancellation of, or any
material adverse modification or change in:  the business relationship of any
Loan Party with any customer or group of customers whose purchases during the
preceding nine (9) months caused them to be ranked among the ten (10) largest
customers of such Loan Party; or the business relationship of any Loan Party
with any supplier material to its operations.


SECTION 3.13.  Solvency.  (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, each Borrower is, and the Loan
Parties taken as a whole are, Solvent.


(b)         No Loan Party intends to, nor will permit any Subsidiary to, and no
Loan Party believes that it or any Subsidiary will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.


SECTION 3.14.  Insurance.  Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and their Subsidiaries
as of the Effective Date.  As of the Effective Date, all premiums in respect of
such insurance have been paid.  Each Borrower maintains, and has caused each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are adequate and customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.


110

--------------------------------------------------------------------------------

SECTION 3.15.  Capitalization and Subsidiaries.  Schedule 3.15 sets forth (a) a
correct and complete list of the name and relationship to the Company of each
and all of the Company’s Subsidiaries, (b) a true and complete listing of each
class of authorized Equity Interests of each Subsidiary of the Company, all of
which issued Equity Interests are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 3.15, (c) the type of entity of the Company and each of its
Subsidiaries and (d) joint ventures, partnerships, and Affiliates of the Loan
Parties and their Subsidiaries, in each case, as of the First Amendment
Effective Date.  There are no outstanding commitments or other obligations of
any Loan Party to issue, and no options, warrants or other rights of any Person
to acquire, any shares of any class of capital stock or other equity interests
of any Loan Party (other than any issuances of securities of the Company or
other payments (whether in the form of awards or grants in cash, securities or
otherwise) pursuant to employment agreements, stock options and stock ownership
plans approved by a Borrower’s board of directors and permitted by Section
6.08).  None of the Loan Parties or their Subsidiaries identified on Schedule
3.15 as “inactive” has any material assets (except Equity Interests of their
Subsidiaries) or any Indebtedness or Guarantees or conducts any trade or
business.


SECTION 3.16.  Security Interest in Collateral.  The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all of
the Collateral in favor of the Administrative Agent, for the benefit of the
Secured Parties, and upon:  (i) the filing of financing statements on Form UCC-1
or PPSA financing statements naming each applicable Loan Party as debtor and
Administrative Agent as the secured party with the appropriate filing office(s);
(ii) the filing of security agreements or other filings, as necessary, with the
United States Patent and Trade Office or United States Copyright Offices with
respect to Patents, Trademarks and Copyrights (as such terms are defined in the
U.S. Security Agreement); (iii) the execution and delivery of control agreements
with respect to any deposit accounts of the Loan Parties to the extent required
under each Security Agreement, as applicable; (iv) the delivery to Lender of
stock certificates (and stock powers executed in blank) with respect to Equity
Interests required to be pledged under each Security Agreement; and (v) the
execution, delivery and recording (in the appropriate filing office) of a
Mortgage with respect to any Real Estate to be subject to a Mortgage, such Liens
shall constitute perfected and continuing Liens on the Collateral, securing the
Secured Obligations, the U.S. Secured Obligations and/or the Foreign Secured
Obligations, as applicable, as required by the relevant Collateral Documents and
this Agreement, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of Permitted Encumbrances, to the extent any such Permitted
Encumbrances have priority over the Liens in favor of the Administrative Agent
pursuant to any applicable law.


SECTION 3.17.  Employment Matters.  As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of any Loan Party, threatened.  The hours worked by and
payments made to employees of the Loan Parties and their Subsidiaries have not
been in violation of the Fair Labor Standards Act, the Employee Standards Act
(Ontario), An Act Respecting Labour Standards (Québec) or any other applicable
federal, state, local, provincial, territorial or foreign law dealing with such
matters.  All payments due from any Loan Party or any Subsidiary, or for which
any claim may be made against any Loan Party or any Subsidiary, on account of
wages, vacation pay and employee health and welfare insurance and other
benefits, including with respect to the Canadian Pension Plans or the Canadian
Benefit Plans, have been paid or accrued as a liability on the books of such
Loan Party or such Subsidiary.


111

--------------------------------------------------------------------------------

SECTION 3.18.  Federal Reserve Regulations.  No part of the proceeds of any Loan
or Letter of Credit has been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Federal Reserve Board, including Regulations T, U and X.  None of the
Borrowers or any Subsidiary is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Federal Reserve Board), or
extending credit for the purpose of purchasing or carrying margin stock.


SECTION 3.19.  Use of Proceeds.  The proceeds of the Loans have been used and
will be used, whether directly or indirectly as set forth in Section 5.08.  The
proceeds of the Loans, whether directly or indirectly, and whether immediately,
incidentally or ultimately, shall not be used to purchase or carry margin stock
(within the meaning of Regulation U of the Federal Reserve Board) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.


SECTION 3.20.  No Burdensome Restrictions.  No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under Section
6.10.


SECTION 3.21.  Anti-Corruption Laws and Sanctions.  Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party, its Subsidiaries and their respective officers
and employees and, to the knowledge of such Loan Party, its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in any Loan Party being designated as a
Sanctioned Person.  None of (a) any Loan Party, any Subsidiary or, to the
knowledge of any such Loan Party or Subsidiary, any of their respective
directors, officers or employees, or (b) to the knowledge of any such Loan Party
or Subsidiary, any agent of such Loan Party or any Subsidiary that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.  No Borrowing or Letter of Credit, use of
proceeds, Transaction or other transaction contemplated by this Agreement or the
other Loan Documents will violate Anti-Corruption Laws or applicable Sanctions.


112

--------------------------------------------------------------------------------

SECTION 3.22.  Environmental Matters.  Except as set forth on Schedule 3.22, as
of the Effective Date:  (i) all Real Estate is free of contamination from any
Hazardous Materials except for such contamination that would not adversely
impact the value or marketability of such Real Estate and that would not result
in Environmental Liabilities that could reasonably be expected to exceed
$2,000,000; (ii) no Loan Party or any Subsidiary has caused or suffered to occur
any Release of Hazardous Materials on, at, in, under, above, to, from or about
any of its Real Estate in violation of Environmental Laws and Environmental
Permits; (iii) the Loan Parties and their Subsidiaries are and have been in
compliance with all Environmental Laws, except for such noncompliance that would
not result in Environmental Liabilities which could reasonably be expected to
exceed $2,000,000; (iv) the Loan Parties and their Subsidiaries have obtained,
and are in compliance with, all Environmental Permits required by Environmental
Laws for the operations of their respective businesses as presently conducted or
as proposed to be conducted, except where the failure to so obtain or comply
with such Environmental Permits would not result in Environmental Liabilities
that could reasonably be expected to exceed $2,000,000, and all such
Environmental Permits are valid, uncontested and in good standing; (v) no Loan
Party or  any Subsidiary is involved in operations or knows of any facts,
circumstances or conditions, including any Releases of Hazardous Materials, that
are likely to result in any Environmental Liabilities of such Loan Party or any
Subsidiary which could reasonably be expected to exceed $2,000,000, and no Loan
Party or any Subsidiary has consented to any current or former tenant or
occupant of the Real Estate engaging in any such operations; (vi) there is no
litigation, investigation or other proceeding arising under or related to any
Environmental Laws, Environmental Permits or Hazardous Material that seeks
damages, penalties, fines, costs or expenses in excess of $2,000,000 or
injunctive relief against, or that alleges criminal misconduct by, any Loan
Party or any Subsidiary; and (vii) during the five (5) year period prior to the
Effective Date no notice has been received by any Loan Party or any Subsidiary
identifying it as a “potentially responsible party” or requesting information
under the Comprehensive Environmental Response, Compensation, and Liability Act
of 1980 (42 U.S.C. §§ 9601 et seq.) (“CERCLA”) or analogous state statutes, and
to the knowledge of the Loan Parties, there are no facts, circumstances or
conditions that may result in any Loan Party or any Subsidiary being identified
as a “potentially responsible party” under CERCLA or analogous state statutes.


SECTION 3.23.  Common Enterprise.  Each Loan Party expects to derive benefit
(and its board of directors or other governing body has determined that it may
reasonably be expected to derive benefit), directly and indirectly, from (i)
successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies.  Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and/or indirect benefit to such Loan Party, and is in its best interest.


ARTICLE IV


Conditions.


SECTION 4.01.  Effective Date.  Subject to the provisions of Section 5.15, the
obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02):


(a)          Credit Agreement and Other Loan Documents.  The Administrative
Agent (or its counsel) shall have received (i) from each party hereto either (A)
a counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement, (ii) either (A) a
counterpart of each other Loan Document required to be delivered on the
Effective Date signed on behalf of each party thereto or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page thereof) that each such party
has signed a counterpart of such Loan Document and (iii) such other
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the transactions contemplated by
this Agreement and the other Loan Documents, including any promissory notes
requested by a Lender pursuant to Section 2.10 payable to the order of each such
requesting Lender and a written opinions of the Loan Parties’ counsel (and local
counsel, where appropriate), addressed to the Administrative Agent, the Issuing
Bank and the Lenders, all in form and substance satisfactory to the
Administrative Agent and its counsel.


113

--------------------------------------------------------------------------------

(b)          Financial Statements and Projections.  The Lenders shall have
received (i) audited consolidated financial statements of the Company for the
2014 Fiscal Year, (ii) unaudited interim consolidated financial statements of
Company for each Fiscal Month ended after the date of the latest applicable
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are available, and such financial statements
shall not, in the reasonable judgment of the Administrative Agent, reflect any
material adverse change in the consolidated financial condition of the Company,
as reflected in the audited, consolidated financial statements described in
clause (i) of this paragraph and (iii) projections satisfactory to the
Administrative Agent and the Lenders.


(c)           Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors (or, in the case of the Canadian Borrower, its sole
shareholder), members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the officers of such Loan Party authorized
to sign the Loan Documents to which it is a party and, in the case of the
Borrower, its Financial Officers, and (C) contain appropriate attachments,
including the certificate or articles of incorporation or organization of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its by-laws or
operating, management or partnership agreement, or other organizational or
governing documents, and (ii) a good standing certificate for each Loan Party
from its jurisdiction of organization or the substantive equivalent available in
the jurisdiction of organization for each Loan Party from the appropriate
governmental officer in such jurisdiction.


(d)           Officer’s Certificate.  The Administrative Agent shall have
received a certificate, signed by an officer of each Borrower and each other
Loan Party, dated as of the Effective Date (i) stating that no Default has
occurred and is continuing, (ii) stating that the representations and warranties
contained in the Loan Documents are true and correct as of such date and (iii)
certifying as to any other factual matters as may be reasonably requested by the
Administrative Agent.


(e)           Fees.  The Lenders and the Administrative Agent shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including the reasonable fees and expenses of legal counsel), on
or before the Effective Date.  All such amounts will be paid with proceeds of
Loans made on the Effective Date and will be reflected in the funding
instructions given by the Borrower Representative to the Administrative Agent on
or before the Effective Date.


114

--------------------------------------------------------------------------------

(f)            Lien Searches.  The Administrative Agent shall have received the
results of a recent lien search in each jurisdiction where the Loan Parties are
organized and where the assets of the Loan Parties are located, and such search
shall reveal no Liens on any of the assets of the Loan Parties except for Liens
permitted by Section 6.02 or for Liens which are discharged on or prior to the
Effective Date pursuant to a pay-off letter or other documentation satisfactory
to the Administrative Agent.


(g)          Pay-Off Letter.  The Administrative Agent shall have received
satisfactory pay-off letters for all existing Indebtedness (the “Existing Credit
Facility”) to be repaid from the proceeds of the initial Borrowing, confirming
that all Liens upon any of the property of the Loan Parties constituting
Collateral securing such existing indebtedness will be terminated concurrently
with such payment and all letters of credit issued or guaranteed as part of such
Indebtedness shall have been cash collateralized, supported by a Letter of
Credit or continue under this Agreement as Existing Letters of Credit.


(h)           Funding Account.  The Administrative Agent shall have received a
notice setting forth the Funding Accounts of the Borrowers.


(i)            Reserved.


(j)            Solvency.  The Administrative Agent shall have received a
solvency certificate signed by a Financial Officer of the Company dated the
Effective Date.


(k)           Borrowing Base Certificate.  The Administrative Agent shall have
received a Borrowing Base Certificate which calculates the U.S. Borrowing Base
and the Canadian Borrowing Base, in each case, as of a date specified by the
Administrative Agent.


(l)            Closing Availability.  After giving effect to all Borrowings to
be made on the Effective Date, the issuance of any Letters of Credit on the
Effective Date and the payment of all fees and expenses due hereunder,
Availability shall not be less than $35,000,000.


(m)          Reserved.


(n)          Filings, Registrations and Recordings.  Each document (including
any UCC financing statement) required by the Collateral Documents or under law
or reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of itself, the Lenders and the other Secured Parties, a perfected Lien
on the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 6.02),
shall be in proper form for filing, registration or recordation.


(o)           Insurance.  The Administrative Agent shall have received evidence
of insurance coverage in form, scope, and substance reasonably satisfactory to
the Administrative Agent and otherwise in compliance with the terms hereof and
each Security Agreement.


(p)           Letter of Credit Application.  If a Letter of Credit is requested
to be issued on the Effective Date, the Administrative Agent shall have received
a properly completed letter of credit application (whether standalone or
pursuant to a master agreement, as applicable).


115

--------------------------------------------------------------------------------

(q)           Tax Withholding.  The Administrative Agent shall have received a
properly completed and signed IRS Form W-8BEN-E or W-9, as applicable, for each
Loan Party.


(r)           Regulatory Matters; Legal Due Diligence. All legal (including tax
implications) and regulatory matters shall be reasonably satisfactory to the
Administrative Agent and Lenders, including but not limited to compliance with
all applicable requirements of Regulations U, T and X of the Federal Reserve
Board and the Administrative Agent and its counsel shall have completed all
legal due diligence, the results of which shall be satisfactory to
Administrative Agent in its sole discretion.


(s)           USA PATRIOT Act, Etc.  The Administrative Agent and the Lenders
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, for each Loan
Party.


(t)            Other Documents.  The Administrative Agent shall have received
such other documents as the Administrative Agent may have reasonably requested.


The Administrative Agent shall notify the Borrowers, the Lenders and the Issuing
Bank of the Effective Date, and such notice shall be conclusive and binding.


SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:


(a)           The representations and warranties of the Loan Parties set forth
in the Loan Documents shall be true and correct in all material respects with
the same effect as though made on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).


(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.


(c)           After giving effect to any Borrowing or the issuance, amendment,
renewal or extension of any Letter of Credit, the Borrowers shall be in
compliance with each of the Revolving Exposure Limitations.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.


Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make Loans and an Issuing Bank may, but shall have no obligation to, issue,
amend, renew or extend, or cause to be issued, amended, renewed or extended, any
Letter of Credit for the ratable account and risk of the Lenders from time to
time if the Administrative Agent believes that making such Loans or issuing,
amending, renewing or extending, or causing the issuance, amendment, renewal or
extension of, any such Letter of Credit is in the best interests of the Lenders.


116

--------------------------------------------------------------------------------

ARTICLE V


Affirmative Covenants[.]


Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document (other than contingent expense reimbursement or indemnity
obligations for which no claim has been made) shall have been paid in full and
all Letters of Credit shall have expired or have been Cash Collateralized
pursuant to the terms hereof, or terminated, in each case without any pending
draw, and all LC Disbursements shall have been reimbursed, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:


SECTION 5.01.  Financial Statements; Borrowing Base and Other Information.  The
Borrowers will furnish to the Administrative Agent and each Lender:


(a)          within ninety (90) days after the end of each Fiscal Year of the
Company, its audited consolidated and unaudited consolidating balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all such consolidated statements to be
reported on by independent public accountants of recognized national standing
(without a “going concern” or like qualification, commentary or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, with such consolidating statements to be
certified by a Financial Officer of the Company as presenting fairly in all
material respects the financial condition and results of operations of the
Company and its Subsidiaries on a consolidating basis when considered in
relation to the consolidated financial statements of the Company and its
Subsidiaries, and accompanied by any management letter prepared by said
accountants; provided to the extent all such documents are included in the
annual report for the Company and its Subsidiaries on Form 10-K filed with the
SEC, the requirements of this clause (a) shall be deemed to have been satisfied
if the Administrative Agent has been furnished with such annual report in the
time period specified above in this clause (a);


(b)          within forty-five (45) days after the end of each of the first
three Fiscal Quarters of each Fiscal Year of the Company, its consolidated and
consolidating balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such Fiscal Quarter and the then
elapsed portion of such Fiscal Year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous Fiscal Year, all certified by
a Financial Officer of the Company as presenting fairly in all material respects
the financial condition and results of operations of the Company and its
Subsidiaries on a consolidated and a consolidating basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided to the extent all such documents are included in
the quarterly report for the Company and its Subsidiaries on Form 10-Q filed
with the SEC, the requirements of this clause (b) shall be deemed to have been
satisfied if the Administrative Agent has been furnished with such quarterly
report in the time period specified above in this clause (b);


117

--------------------------------------------------------------------------------

(c)           if Aggregate Credit Exposure at any time during the immediately
preceding twelve-month period exceeded 25% of the then Maximum Credit Amount,
within thirty (30) days after the end of each Fiscal Month of the Company (other
than January, March, June, September and December), its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such Fiscal Month and the then elapsed portion of the
Fiscal Year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year, all certified by a Financial Officer of
the Company as presenting fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;


(d)          concurrently with any delivery of financial statements under clause
(a), (b) or (c) above, a certificate of a Financial Officer of the Borrower
Representative in substantially the form of Exhibit C (i) certifying, (x) in the
case of the financial statements delivered under clause (a), as fairly
presenting in all material respects the financial condition and results of
operations of the Company and its Subsidiaries on a consolidating basis when
considered in relation to the consolidated financial statements of the Company
and its Subsidiaries, (y) in the case of the financial statements delivered
under clause (b), as presenting fairly in all material respects the financial
condition and results of operations of the Company and its Subsidiaries on a
consolidated and consolidating basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes and (z) in the case of the financial statements delivered under clause
(c), as presenting fairly in all material respects the financial condition and
results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, (ii) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (iii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.13 (whether or not a Financial Covenant Period then
exists), (iv) stating whether any change in GAAP or in the application thereof
has occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate and (v) stating
whether, since the later of the Effective Date and the date of the last
Compliance Certificate, any Loan Party shall have (A) changed its name as it
appears in official filings in the state or province of incorporation or
organization, (B) changed its chief executive office, (C) changed its type of
entity, (D) change its organization identification number, if any, issued by its
state or province of incorporation or other organization, or (E) changed its
state or province of incorporation or organization;


118

--------------------------------------------------------------------------------

(e)          concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any failure by the Company to comply
with Section 6.13 (which certificate may be limited to the extent required by
accounting rules or guidelines);


(f)           as soon as available but in any event no later than sixty (60)
days after the end of, each Fiscal Year of the Company, a copy of the plan and
forecast (including a projected consolidated and consolidating balance sheet,
income statement and cash flow statement) of the Company for each month of the
upcoming Fiscal Year (the “Projections”) in form reasonably satisfactory to the
Administrative Agent;


(g)          on or before each Borrowing Base Reporting Date, and at such other
times as may be reasonably requested by the Administrative Agent, a Borrowing
Base Certificate setting forth a calculation of the Aggregate Borrowing Base,
the U.S. Borrowing Base and the Canadian Borrowing Base as of the most recently
ended Fiscal Quarter, Fiscal Month or calendar week, as applicable, to which
such Borrowing Base Reporting Date relates, together with supporting information
in connection therewith (including, in respect of any Borrowing Base Certificate
delivered as of the end of any Fiscal Quarter of the Company, a calculation of
Average 4Q Availability for the four Fiscal Quarter period then ended and an
indication of what the Applicable Rate is as a result of such Average 4Q
Availability), together with any additional reports with respect to the
Borrowing Base as the Administrative Agent may reasonably request; and, without
limiting any of the rights that the Administrative Agent may otherwise have
under this Agreement and the other Loan Documents, the U.S. Fixed Asset
Component (if any) and the Canadian Fixed Asset Component (if any) reflected in
the Aggregate Borrowing Base shall be updated (i) from time to time upon receipt
of periodic valuation updates received from the Administrative Agent’s asset
valuation experts, (ii) concurrently with the sale or commitment to sell any
assets constituting part of the U.S. Fixed Asset Component (if any) and the
Canadian Fixed Asset Component (if any), (iii) in the event such assets are
idled for any reason other than routine maintenance or repairs for a period in
excess of ten (10) consecutive days, and (iv) in the event that the value of
such assets is otherwise impaired, as determined by the Administrative Agent’s
in its Permitted Discretion;


(h)         on or before each Borrowing Base Reporting Date (in the case of
clauses (i), (ii) and (iii) below) or within twenty (20) days after each
Borrowing Base Reporting Date (in the case of clauses (iv) and (v) and at such
other times as may be reasonably requested by the Administrative Agent, as of
the most recently ended Fiscal Quarter, Fiscal Month or calendar week (such
other period reasonably specified by the Administrative Agent), as applicable,
then ended, all delivered electronically in a text formatted file acceptable to
the Administrative Agent;


(i)           a detailed aging of the Borrowers’ Accounts and Customer Drafts,
including all invoices aged by invoice date and due date (with an explanation of
the terms offered), prepared in a manner reasonably acceptable to the
Administrative Agent, together with a summary specifying the name, address, and
balance due for each Account Debtor;


119

--------------------------------------------------------------------------------

(ii)          a schedule detailing the Borrowers’ Inventory, in form reasonably
satisfactory to the Administrative Agent, (1) by location (showing Inventory in
transit, any Inventory located with a third party under any consignment, bailee
arrangement, or warehouse agreement), by class (raw material, work-in-process
and finished goods), by product type, and by volume on hand, which Inventory
shall be valued at the lower of cost (determined on a first-in, first-out basis)
or market and adjusted for Reserves as the Administrative Agent has previously
indicated to the Borrower Representative are deemed by the Administrative Agent
to be appropriate in its Permitted Discretion, and (2) including a report of any
variances or other results of Inventory counts performed by the Borrowers since
the last Inventory schedule (including information regarding sales or other
reductions, additions, returns, credits issued by Borrowers and complaints and
claims made against the Borrowers);


(iii)        a worksheet of calculations prepared by the Borrowers to determine,
in each case to the extent applicable, Eligible Canadian Accounts, Eligible U.S.
Accounts, Eligible Canadian Customer Drafts, Eligible U.S. Customer Drafts,
Eligible Canadian Extended Customer Drafts, Eligible U.S. Extended Customer
Drafts, Eligible Canadian Equipment, Eligible U.S. Equipment, Eligible Canadian
Inventory, Eligible U.S. Inventory, and Eligible Real Property, with such
worksheets detailing such Collateral that is excluded from the determination of
the Aggregate Borrowing Base, the U.S. Borrowing Base and the Canadian Borrowing
Base;


(iv)          a reconciliation of the Borrowers’ Accounts, Customer Drafts and
Inventory between (A) the amounts shown in the Borrowers’ general ledger and
financial statements and the reports delivered pursuant to clauses (i) and (ii)
above and (B) the amounts and dates shown in the reports delivered pursuant to
clauses (i) and (ii) above and the Borrowing Base Certificate delivered pursuant
to clause (g) above as of such date;


(v)           a reconciliation of the loan balance per the Borrowers’ general
ledger to the loan balance under this Agreement; and


(vi)          such other information as the Administrative Agent may from time
to time reasonably request;


(i)           promptly upon the Administrative Agent’s request, as of the month
most recently ended, a schedule and aging of the Borrowers’ accounts payable,
delivered electronically in a text formatted file acceptable to the
Administrative Agent;


(j)          promptly upon the Administrative Agent’s request, an updated
customer list for each Borrower and its Subsidiaries, prepared in a manner
reasonably acceptable to the Administrative Agent, delivered electronically in a
text formatted file acceptable to the Administrative Agent and certified as true
and correct by a Financial Officer of the Borrower Representative;


(k)          promptly upon the Administrative Agent’s request:


(i)            copies of invoices issued by the Borrowers in connection with any
Accounts, credit memos, shipping and delivery documents, and other information
related thereto;


120

--------------------------------------------------------------------------------

(ii)            copies of purchase orders, invoices, and shipping and delivery
documents in connection with any Inventory or Equipment purchased by any Loan
Party; and


(iii)           a schedule detailing the balance of all intercompany accounts of
the Loan Parties;


(l)          within thirty (30) days of the first Business Day of each
September, at the Administrative Agent’s reasonable request, a certificate of
good standing or the substantive equivalent available in the jurisdiction of
incorporation, formation or organization for each Loan Party from the
appropriate governmental officer in such jurisdiction;


(m)          [promptly after the same become publicly available,
copies]concurrently with any delivery of financial statements under clauses (a)
or (b) above, a schedule of all periodic and other reports, proxy statements and
other materials filed by any Loan Party or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of the SEC or
any Canadian provincial securities commission, or with any national securities
exchange, as the case may be;


(n)          promptly after any request therefor by the Administrative Agent or
any Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA
that any Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that any Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if a Borrower or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the applicable Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;


(o)           promptly following the end of each Fiscal Quarter, (i) a report of
all Asbestos Claims commenced or disposed of during such Fiscal Quarter and (ii)
a certificate, in a form reasonably satisfactory to the Administrative Agent,
signed by an officer of the Company, providing a summary of all existing
Customer Programs, including a description of each Account Debtor and financial
institution party to such Customer Programs, and indicating whether such
financial institutions have provided consent and release agreements or other
intercreditor documentation regarding such Customer Programs to the
Administrative Agent, together with such other supporting documentation or other
information as may be reasonably requested by the Administrative Agent;


(p)           promptly following any request therefor, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, the Proceeds of
Crime Act and the Beneficial Ownership Regulation;


(q)           promptly following any request therefor, such other information as
the Administrative Agent or any Lender may reasonably request; and


121

--------------------------------------------------------------------------------

(r)           immediate notice of, with copies of any such documentation and
notices, as applicable with respect to, (i) any default in, or breach under, a
Canadian Pension Plan; (ii) any action or inaction of a plan sponsor or
administrator that could lead to a Termination Event; (iii) receipt of any
notice from, or any action of, FSCO, OSFI, or other Governmental Authority that
that could lead to a Termination Event; (iv) copies of all actuarial valuations
conducted for all Canadian Defined Benefit Plans; and (v) the existence of any
Unfunded Current Liability in any Canadian Defined Benefit Plans.


SECTION 5.02.  Notices of Material Events.  The Borrowers will furnish to the
Administrative Agent and each Lender prompt (but in any event within any time
period that may be specified below) written notice of the following:


(a)          within five (5) Business Days after an executive officer of any
Loan Party has actual knowledge thereof, the existence of any Default, Event of
Default or other event that has had a Material Adverse Effect, which notice, if
given telephonically, shall be promptly confirmed in writing on the next
Business Day;


(b)          receipt of any notice of any investigation by a Governmental
Authority or any litigation or proceeding commenced or threatened against any
Loan Party or any Subsidiary that (i) seeks damages in excess of
$[2,000,000,]5,000,000, (ii) seeks injunctive relief which if granted would
reasonably be expected to result in lost revenue in excess of
$[2,000,000,]5,000,000, (iii) is asserted or instituted against any Plan or
Canadian Pension Plan, its fiduciaries or its assets, (iv) alleges criminal
misconduct by any Loan Party or any Subsidiary, (v) alleges the violation of, or
seeks to impose remedies under, any Environmental Law or related Requirement of
Law, or seeks to impose Environmental Liability, (vi) asserts liability on the
part of any Loan Party or any Subsidiary in excess of $[2,000,000]5,000,000 in
respect of any tax, fee, assessment, or other governmental charge, or (vii)
involves any product recall which is reasonably be expected to result in lost
revenue in excess of $[2,000,000]5,000,000;


(c)           within five (5) Business Days after an executive officer of any
Loan Party has actual knowledge thereof, any Lien (other than Permitted
Encumbrances) or written claim made or asserted against any of the Collateral;


(d)          any loss, damage, or destruction to the Collateral in the amount of
$[2,000,000]5,000,000 or more, whether or not covered by insurance;


(e)          within five (5) Business Days of receipt thereof, any and all
default notices received under or with respect to any leased location or public
warehouse where Collateral with value in excess of $[2,000,000]5,000,000 is
located;


(f)           within five (5) Business Days after the occurrence thereof, any
Loan Party entering into a Swap Agreement or an amendment thereto, together with
(if requested by the Administrative Agent) copies of all agreements evidencing
such Swap Agreement or amendment; [and]


(g)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $[2,000,000.]5,000,000; and


122

--------------------------------------------------------------------------------

(h)           any change in the information provided in the Beneficial Ownership
Certification delivered to any Lender that would result in a change to the list
of beneficial owners identified in such certification.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.


SECTION 5.03.  Existence; Conduct of Business.  Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect (i) its legal existence and
(ii) all of its rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits,
and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted except (solely in the case of
this subclause (ii)) to the extent the failure to do so could not, individually
or in the aggregate be reasonably expected to have a Material Adverse Effect,
provided that the foregoing shall not prohibit any merger, amalgamation,
consolidation, liquidation or dissolution permitted under Section 6.03, and (b)
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted.


SECTION 5.04.  Payment of Obligations.  Each Loan Party will, and will cause
each Subsidiary to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) such Loan Party
or Subsidiary has set aside on its books adequate reserves with respect thereto
in accordance with GAAP and (c) none of the Collateral would become subject to
forfeiture or loss as a result of the contest; provided, however, that each Loan
Party will, and will cause each Subsidiary to, remit withholding taxes and other
payroll taxes to appropriate Governmental Authorities as and when claimed to be
due, notwithstanding the foregoing exceptions.


SECTION 5.05.  Maintenance of Properties.  Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all of its property in good working order
and condition, ordinary wear and tear excepted and except to the extent the
failure to do so could not, individually or in the aggregate be reasonably
expected to have a Material Adverse Effect.


123

--------------------------------------------------------------------------------

SECTION 5.06.  Books and Records; Inspection Rights.  Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (b) permit any representatives
designated by the Administrative Agent or any Lender (including employees of the
Administrative Agent, any Lender or any consultants, accountants, lawyers,
agents and appraisers retained by the Administrative Agent), upon reasonable
prior notice, to visit and inspect its properties, to conduct at such Loan
Party’s premises field examinations of such Loan Party’s assets, liabilities,
books and records, including examining and making extracts from its books and
records, environmental assessment reports and Phase I or Phase II studies, and
to discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested. 
Notwithstanding the foregoing to the contrary, unless (a) an Event of Default
has occurred and is continuing or (b) such field examination and evaluation is
being conducted in connection with a Canadian Borrowing Base Election, a
Canadian Fixed Asset Election, a U.S. Fixed Asset Election, any reset of the
Fixed Asset Amortization, or a Permitted Acquisition (in connection with the
inclusion of the assets so acquired in the determination of the Aggregate
Borrowing Base), only one such field examination and evaluation of the Company
and its Subsidiaries (or, at any time after a Canadian Borrowing Base Election,
the Borrowers and their Subsidiaries) per twelve-month period shall be at the
expense of the Loan Parties, provided, however, that (i) except as set forth in
[clause]clauses (ii) and (iii) below, so long as at all times during any such
twelve-month period (x) the Aggregate Credit Exposure is less than 20% of the
then Maximum Credit Amount and (y) the U.S. Borrowing Base shall not be less
than $150,000,000, the Loan Parties shall not be required to pay any such fees
and expenses with respect to any such examination and evaluation conducted
during such twelve-month period[ and], (ii) during an Event of Default or if
such field examination and evaluation is being conducted in connection with a
Canadian Borrowing Base Election, a Canadian Fixed Asset Election, a U.S. Fixed
Asset Election, any reset of the Fixed Asset Amortization, or a Permitted
Acquisition (in connection with the inclusion of the assets so acquired in the
determination of the Aggregate Borrowing Base), all such examinations and
evaluations conducted shall be at the expense of the Loan Parties and (iii) one
field examination and evaluation commenced prior to the end of the calendar
month April 2019 (or such later day as may be reasonably agreed by the
Administrative Agent and the Loan Parties) may be conducted at the expense of
the Loan Parties after the First Amendment Effective Date.  Each Loan Party
acknowledges that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain Reports pertaining
to each Loan Party’s assets for internal use by the Administrative Agent and the
Lenders.


SECTION 5.07.  Compliance with Laws and Material Contractual Obligations.  Each
Loan Party will, and will cause each Subsidiary to, (i) comply with each
Requirement of Law applicable to it or its property (including without
limitation Environmental Laws) except to the extent failure to do so could not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect and (ii) perform in all material respects its obligations under
material agreements to which it is a party, except, in each case, where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  Each Loan Party will maintain
in effect and enforce policies and procedures designed to ensure compliance by
such Loan Party, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.


SECTION 5.08.  Use of Proceeds.


(a)          The proceeds of the Loans and the Letters of Credit will be used
only for general corporate purposes and working capital needs of the Loan
Parties (including to refinance certain existing Indebtedness) subject to the
restrictions otherwise set forth in this Agreement.  No part of the proceeds of
any Loan and no Letter of Credit will be used, whether directly or indirectly,
(i) for any purpose that entails a violation of any of the Regulations of the
Federal Reserve Board, including Regulations T, U and X or (ii) to make any
Acquisition other than Permitted Acquisitions.


124

--------------------------------------------------------------------------------

(b)          No Borrower will request any Borrowing or Letter of Credit, and no
Borrower shall use, and each Borrower shall procure that its Subsidiaries and
its and their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.


SECTION 5.09.  Accuracy of Information.  The Loan Parties will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder contains no material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, and the
furnishing of such information shall be deemed to be a representation and
warranty by the Borrowers on the date thereof as to the matters specified in
this Section 5.09; provided that, with respect to projected financial
information, the Loan Parties will only ensure that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being understood and agreed that (i) projections are subject to
inherent uncertainties and contingencies which may be outside the control of any
Loan Party and that no assurance can be given that such projected financial
information will be realized and (ii) this covenant shall not apply with respect
to information of a general economic or general industry nature).


SECTION 5.10.  Insurance.


(a)          Each Loan Party will, and will cause each Subsidiary to, maintain
with financially sound and reputable carriers (i) insurance in such amounts
(with no greater risk retention) and against such risks (including, without
limitation:  loss or damage by fire and loss in transit, theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities, business
interruption, and general liability) and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (ii) all insurance
required pursuant to the Collateral Documents.  The Borrowers will furnish to
the Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained.  All insurance policies required in
this clause shall name the Administrative Agent (for the benefit of the
Administrative Agent and the Secured Parties) as an additional insured, as
applicable, and with respect to casualty policies covering Collateral, as
mortgagee and/or as lender loss payee, as applicable, and shall contain lender
loss payable clauses or mortgagee clauses, as applicable, through endorsements
in form and substance reasonably satisfactory to the Administrative Agent.


(b)          In the event any Real Estate that is subject to a Mortgage is
located in any area that has been designated by the Federal Emergency Management
Agency as a “Special Flood Hazard Area,” such Loan Party shall purchase and
maintain flood insurance on such Real Estate. The amount of flood insurance
required by this Section 5.10 shall be in an amount equal to the greater of (i)
the lesser of the total Commitment or the total replacement cost value of the
improvements and (ii) the amount necessary to comply with applicable law,
including the Flood Disaster Protection Act of 1973 and other Flood Laws.


125

--------------------------------------------------------------------------------

SECTION 5.11.  Casualty and Condemnation.  The Borrowers will (a) furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) ensure that the Net Proceeds of any
such event (whether in the form of insurance proceeds, condemnation awards or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.


SECTION 5.12.  Appraisals.  At any time that the Administrative Agent reasonably
requests, each Loan Party will provide the Administrative Agent with appraisals
or updates thereof of their Inventory, Equipment and real property from an
appraiser selected and engaged by the Administrative Agent, and prepared on a
basis reasonably satisfactory to the Administrative Agent, such appraisals and
updates to include, without limitation, information required by any applicable
Requirement of Law. Notwithstanding the foregoing to the contrary, unless (a) an
Event of Default has occurred and is continuing or (b) such appraisal is being
conducted in connection with a Canadian Borrowing Base Election, a Canadian
Fixed Asset Election, a U.S. Fixed Asset Election, any reset of the Fixed Asset
Amortization, or a Permitted Acquisition (in connection with the inclusion of
the assets so acquired in the determination of the Aggregate Borrowing Base),
only one such appraisal per twelve-month period shall be at the expense of the
Loan Parties, provided, however, that (i) except as set forth in [clause]clauses
(ii) and (iii) below, so long as at all times during any such twelve-month
period (x) the Aggregate Credit Exposure is less than 20% of the then Maximum
Credit Amount and (y) the U.S. Borrowing Base shall not be less than
$150,000,000, the Loan Parties shall not be required to pay any such fees and
expenses with respect to any such appraisal conducted during such twelve-month
period[ and], (ii) during an Event of Default or if such appraisal is being
conducted in connection with a Canadian Borrowing Base Election, a Canadian
Fixed Asset Election, a U.S. Fixed Asset Election, any reset of the Fixed Asset
Amortization, or a Permitted Acquisition (in connection with the inclusion of
the assets so acquired in the determination of the Aggregate Borrowing Base),
all such appraisals conducted shall be at the expense of the Loan Parties[.] and
(iii) one appraisal commenced prior to the end of the calendar month April 2019
(or such later day as may be reasonably agreed by the Administrative Agent and
the Loan Parties) may be conducted at the expense of the Loan Parties after the
First Amendment Effective Date.


SECTION 5.13.  Depository Banks.  Within sixty (60) days following the Effective
Date or such later date as may be agreed to by the Administrative Agent), the
U.S. Borrower and each Domestic Subsidiary will maintain the Administrative
Agent or one or more of the Lenders as its primary depository bank, including
for the maintenance of operating, administrative, cash management, collection
activity and other deposit accounts for the conduct of its business.


SECTION 5.14.  Additional Collateral; Further Assurances.  (a) Subject to
applicable Requirements of Law, each Loan Party will cause each Subsidiary of a
Borrower (other than any Excluded Subsidiary) to become a U.S. Loan Party or a
Foreign Loan Party, as applicable, by executing a Joinder Agreement within ten
(10) Business Days after the date on which such Subsidiary is acquired, formed
or ceases to be an Excluded Subsidiary.  Upon execution and delivery thereof,
each such Person (i) shall automatically become a U.S. Guarantor or a Foreign
Guarantor, as applicable, hereunder and thereupon shall have all of the rights,
benefits, duties and obligations in such capacity under the Loan Documents and
(ii) will grant Liens to the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, in any property of such Loan
Party which constitutes Collateral.


126

--------------------------------------------------------------------------------

(b)          Each U.S. Loan Party will cause (i) 100% of the issued and
outstanding Equity Interests of each of its Domestic Subsidiaries, and (ii) 65%
of the issued and outstanding Equity Interests entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary directly owned by each
Borrower or any Domestic Subsidiary to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent, for the benefit
of the Administrative Agent and the other Secured Parties, pursuant to the terms
and conditions of the Loan Documents or other security documents as the
Administrative Agent shall reasonably request.  After an Event of Default, each
Foreign Loan Party will cause 100% of the issued and outstanding Equity
Interests of each Foreign Subsidiary to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent, for the benefit
of the Secured Parties, to secure the Foreign Obligations pursuant to the terms
and conditions of the Loan Documents or other security documents as the Lender
shall reasonably request.


(c)          Without limiting the foregoing, each Loan Party will, and will
cause each Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, Fixture filings, mortgages,
deeds of trust and other documents and such other actions or deliveries of the
type required by Section 4.01, as applicable), which may be required by any
Requirement of Law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all in form and
substance reasonably satisfactory to the Administrative Agent and all at the
expense of the Loan Parties.


(d)          If any material assets (including any real property or improvements
thereto or any interest therein) are acquired by any Loan Party after the
Effective Date (other than assets constituting Collateral under the Security
Agreement that become subject to the Lien under the Security Agreement upon
acquisition thereof), the Borrower Representative will (i) notify the
Administrative Agent and the Lenders thereof and, if requested by the
Administrative Agent or the Required Lenders and required under the Loan
Documents, cause such assets to be subjected to a Lien securing the Secured
Obligations or the Foreign Secured Obligations, as applicable, and (ii) to the
extent required under the Loan Documents, take, and cause each applicable Loan
Party to take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (c) of this Section, all at the expense of the Loan
Parties.


127

--------------------------------------------------------------------------------

(e)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, no Loan or other Obligation of a U.S. Loan Party under any
Loan Document shall be deemed to be (i) guaranteed by a CFC or by a CFC Holdco,
or guaranteed by a subsidiary of a CFC or CFC Holdco; (ii) secured by any assets
of a CFC, CFC Holdco or a subsidiary of a CFC or a CFC Holdco (including any CFC
or CFC Holdco equity interests held directly or indirectly by a CFC or CFC
Holdco); or (iii) secured by a pledge or other security interest in excess of
65% of the issued and outstanding Equity Interests entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2) (and 100% of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) of a CFC or CFC Holdco.


(f)         Notwithstanding anything to the contrary contained herein or in any
other Loan Document, (1) except as may be perfected by the filing of financing
statements on Form UCC-1 or PPSA financing statements naming each applicable
Loan Party as debtor and the Administrative Agent as the secured party with the
appropriate filing office(s) and for so long as (x) no Event of Default shall
have occurred is continuing and (y) such Real Estate or Equipment is not
included in the determination of any portion of the Aggregate Borrowing Base,
the Borrowers shall not be required to take any further actions (including the
filing and recording of Fixture filings, mortgages, deeds of trust and other
documents), which may otherwise be required by any Requirement of Law to ensure
perfection and priority of the Liens created or intended to be created on
Collateral consisting of any Real Estate or any Equipment of any Loan Party and
(2) so long as the Borrowers shall not have made a Canadian Borrowing Base
Election and no Event of Default shall have occurred is continuing, the Canadian
Borrower and the other Foreign Loan Parties shall not be required to (except in
their sole discretion) execute or deliver any Collateral Documents securing the
Foreign Secured Obligations, any security agreements, mortgages, deeds of trust,
deposit account control agreements, any securities account control agreements,
or any other agreements, instruments or documents to create, perfect or evidence
Liens to on such Loan Party’s assets to secure the Foreign Obligations;
provided, however, that in each case of clauses (1) and (2) above, all such
assets of such Loan Party shall at all times be maintained free and clear of all
Liens and rights of any other Person (other than Permitted Encumbrances and, in
the case of Equipment or Real Estate of any Loan Party, Liens securing
Indebtedness under any Specified Debt Transaction (in compliance with the terms
of this Agreement).


(g)          If any Event of Default has occurred and is continuing, at the
Administrative Agent’s option and election, each Loan Party shall take such
actions as the Administrative Agent shall reasonably require (including, without
limitation, the execution and delivery of all such security agreements,
mortgages, deeds of trust, deposit account control agreements, securities
account control agreements, or other agreements, instruments or documents) to
create, perfect or evidence Liens to on such Loan Party’s assets to secure the
Foreign Secured Obligations and, in the case of a U.S. Loan Party, the U.S.
Secured Obligations, as applicable.


(h)          Notwithstanding the foregoing, the Administrative Agent shall not
enter into any Mortgage in respect of any Real Property acquired by any Loan
Party after the Effective Date until the date that is (a) if such Mortgage
relates to Real Property not located in a “special flood hazard area”, ten (10)
Business Days or (b) if such Mortgage relates to Real Property located in a
“special flood hazard area”, thirty (30) days (in each case, the “Mortgage
Notice Period”), after the Administrative Agent has delivered to the Lenders the
following documents in respect of such Real Property (which may be delivered
electronically on an Electronic System): (i) a “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to each Real
Property subject to a Mortgage (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
or the applicable Loan Party in the event any such Real Property subject to a
Mortgage is located in a special flood hazard area) and (ii) if required by
Flood Laws, evidence of flood insurance as required by Section 5.10; provided,
that any such Mortgage may be entered into prior to end of the Mortgage Notice
Period if the Administrative Agent shall have received confirmation from each
applicable Lender that such Lender has completed any necessary flood insurance
diligence to its reasonable satisfaction.


128

--------------------------------------------------------------------------------

SECTION 5.15.  Post-Closing Obligations.  Within sixty (60) days following the
First Amendment Effective Date (or such later date agreed to by the
Administrative Agent in its sole discretion), the Borrowers shall have used
commercially reasonable efforts to deliver to the Administrative Agent
satisfactory intercreditor agreements regarding the payment of the purchase
price for Customer Drafts being sold to any financial institution pursuant to a
Draft Monetization.


[(a)         Within five (5) days following the] Effective Date (or such later
date agreed to by the Administrative Agent in its sole discretion), the
[Administrative Agent shall have received true, complete and correct schedules
to each of the IP Security Agreements (as defined in the U.S. Security
Agreement).]


[(b)         Within seven (7) days following the Effective Date (or such later
date agreed to by the Administrative Agent in its sole discretion), the
Administrative Agent shall have received evidence that a Form UCC-3 financing
statement has been duly filed to terminate that certain UCC-1 financing
statement (Filing No. 201409175988986), naming PNC Equipment Finance, LLC, as
secured party, and the U.S. Borrower, as debtor, filed at the Delaware Secretary
of State on September 17, 2014.]


[(c)         Within seven (7) days following the Effective Date (or such later
date agreed to by the Administrative Agent in its sole discretion), the
Administrative Agent shall have received (to the extent not otherwise provided
pursuant to the requirements set forth in Section 4.01(g)) duly executed and
effective termination statements, discharges and release documents with respect
to all Liens securing obligations under the Existing Credit Facility.]


[(d)         Within fourteen (14) days following the Effective Date (or such
later date agreed to by the Administrative Agent in its sole discretion), the
Administrative Agent shall have received an update to Schedule D to the U.S.
Security Agreement reflecting a true, complete and correct list of intellectual
property licenses entered into by any Loan Party pursuant to which (A) any Loan
Party has provided any license or other rights in intellectual property
constituting Collateral owned or controlled by such Loan Party to any other
Person (other than non-exclusive licenses granted in the ordinary course of
business) or (B) any Person has granted to any Loan Party any license or other
rights in intellectual property owned or controlled by such Person, in each case
that is material to the business of such Loan Party, including any intellectual
property that is incorporated in any Inventory, software, or other product
marketed, sold, licensed, or distributed by such Loan Party.  It is acknowledged
and agreed by all parties that, upon delivery of such updated Schedule D to the
U.S. Security Agreement, such Schedule may be appended to the U.S. Security
Agreement and any IP Security Agreement (as such term is defined in the U.S.
Security Agreement) without the further act or consent of any other party.]


129

--------------------------------------------------------------------------------

[(e)         Within thirty (30) days following the Effective Date (or such later
date agreed to by the Administrative Agent in its sole discretion), the
Administrative Agent shall have received (i) the certificates representing the
Equity Interests required to be pledged pursuant to the Collateral Documents,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) pledged to the Administrative Agent pursuant to the Collateral
Documents endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.]


[(f)          The U.S. Borrower shall use] reasonable efforts to deliver
[Collateral Access Agreements executed by the landlord or bailee with respect to
the Lewisville, Texas, Orlando, Florida and Long Island City, New York locations
within sixty (60) days following the Effective Date (or such later date agreed
to by the Administrative Agent in its sole discretion).]


[(g)        Within sixty (60) days following the Effective Date (or such later
date agreed to by the Administrative Agent in its sole discretion), the U.S.
Borrower shall deliver Deposit Account Control Agreements and Securities Account
Control Agreements (as defined in the applicable Security Agreements) executed
by the applicable financial institution or securities intermediary, the
applicable Loan Party and the Administrative Agent, to the extent required under
the Security Agreements.]


[(h)         Promptly after completion thereof (but in any event, not later than
April 30, 2016 (or such later date agreed to by the Administrative Agent in its
sole discretion)), the Administrative Agent shall have received (and shall be
satisfied with):]


[(i)           the results of a field examination and evaluation of the
Collateral of the U.S. Borrower included in the determination of the U.S.
Borrowing Base and related reporting and control systems, which field
examination and evaluation shall be made as of December 31, 2015 and conducted
by the Administrative Agent or its designee; and ]


[(ii)          an appraisal of the Company’s Inventory, from one or more
appraisers reasonably satisfactory to the Administrative Agent.]


ARTICLE VI


Negative Covenants[.]


Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document (other than contingent expense reimbursement or indemnity
obligations for which no claim has been made) shall have been paid in full and
all Letters of Credit shall have expired or have been Cash Collateralized
pursuant to the terms hereof, or terminated, in each case without any pending
draw, and all LC Disbursements shall have been reimbursed, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:


130

--------------------------------------------------------------------------------

SECTION 6.01.  Indebtedness.  No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:


(a)           the Secured Obligations;


(b)           Indebtedness existing on the [date hereof]First Amendment
Effective Date and set forth in Schedule 6.01 and extensions, renewals,
refinancings and replacements of any such Indebtedness in accordance with clause
(f) hereof;


(c)           Indebtedness of any Borrower to any Subsidiary and of any
Subsidiary to any Borrower or any other Subsidiary, provided that (i)
Indebtedness of any Subsidiary that is not a Loan Party owed to any Borrower or
any other Loan Party, and of the Foreign Loan Parties to the U.S. Loan Parties,
shall be subject to Section 6.04, and (ii) Indebtedness of any Loan Party to any
Subsidiary that is not a Loan Party shall be subordinated in right of payment to
the Secured Obligations on terms reasonably satisfactory to the Administrative
Agent;


(d)          Guarantees by any Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of any Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01, (ii)
Guarantees by any Borrower or any other Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party, and Guarantees by any U.S. Loan Party of
Indebtedness of any Foreign Loan Party, shall be subject to Section 6.04 and
(iii) Guarantees permitted under this clause (d) shall be subordinated to the
Secured Obligations on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations;


(e)          Indebtedness of any Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets
(whether or not constituting purchase money Indebtedness), including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness in accordance with clause (f) below; provided that (i) such
Indebtedness is incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (e) together
with any Refinance Indebtedness in respect thereof permitted by clause (f)
below, shall not exceed $25,000,000 at any time outstanding;


(f)           Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b) and (e) hereof (such Indebtedness being
referred to herein as the “Original Indebtedness”); provided that (i) such
Refinance Indebtedness does not increase the principal amount of the Original
Indebtedness, (ii) any Liens securing such Refinance Indebtedness are not
extended to any additional property of any Loan Party or any Subsidiary, (iii)
no Loan Party or any Subsidiary that is not originally obligated with respect to
repayment of such Original Indebtedness is required to become obligated with
respect to such Refinance Indebtedness, (iv) such Refinance Indebtedness does
not result in a shortening of the average weighted maturity of such Original
Indebtedness, (v) the terms of such Refinance Indebtedness are not less
favorable to the obligor thereunder than the original terms of such Original
Indebtedness and (vi) if such Original Indebtedness was subordinated in right of
payment to the Secured Obligations, then the terms and conditions of such
Refinance Indebtedness must include subordination terms and conditions that are
at least as favorable to the Administrative Agent and the Lenders as those that
were applicable to such Original Indebtedness;


131

--------------------------------------------------------------------------------

(g)          Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;


(h)           Indebtedness of any Loan Party in respect of performance bonds,
bid bonds, appeal bonds, surety bonds and similar obligations, in each case
provided in the ordinary course of business;
 

(i)            Indebtedness under any Swap Agreement permitted by Section 6.07;


(j)            [[reserved];]unsecured Indebtedness under an overdraft facility
for SMP Poland in an aggregate principal amount not exceeding 30,000,000 Polish
złoty at any time outstanding, including any unsecured Guarantees of such
Indebtedness from the Loan Parties;
 

(k)          Indebtedness in respect of customary cash management and treasury
obligations netting services, overdraft protections, employee credit card
programs, and otherwise in connection with deposit accounts and Indebtedness
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument inadvertently (except in the case of daylight
overdrafts) drawn against insufficient funds in the ordinary course of business;


(l)            unsecured financing of trade payables by any Lender on
commercially reasonable terms in the ordinary course of business not to exceed
$40,000,000 at any time outstanding;


(m)          other unsecured Indebtedness of the Loan Parties in an aggregate
principal amount not exceeding $25,000,000 at any time outstanding;


(n)         other Indebtedness of the Loan Parties in an aggregate principal
amount not exceeding $15,000,000 at any time outstanding; provided, however,
that to the extent secured by any Lien (i) such Liens shall not encumber any
assets included in the determination of the Aggregate Borrowing Base and (ii)
such liens shall at all times be subject to an intercreditor agreement between
the Administrative Agent and the holders of such Indebtedness (which shall be on
terms and conditions reasonably satisfactory to the Administrative Agent);


(o)          Indebtedness under any Specified Debt Transaction, in an aggregate
amount not to exceed $50,000,000 at any time outstanding; provided that, after
giving effect to the incurrence of any such Indebtedness (i) no Default shall
exist or would result therefrom, and (ii)  the Fixed Charge Coverage Ratio, on a
pro forma basis for the most recently ended four Fiscal Quarter period for which
financial statements have been, or have been required to be, delivered to the
Administrative Agent pursuant to Section 5.01(a) or (b) (determined as if such
Specified Debt Transaction had been consummated, and the Indebtedness thereunder
incurred, at the beginning of such period) is (A) at least 1.00 to 1.00 (in the
case of any Specified Debt Transaction which is a Sale and Leaseback
Transaction) or (B) at least 1.15 to 1.00 (in the case of any Specified Debt
Transaction other than a Sale and Leaseback Transaction); and


132

--------------------------------------------------------------------------------

(p)          contingent liabilities in respect of any indemnification
obligation, adjustment of purchase price (including working capital
adjustments), non-compete, or similar obligation of Company or the applicable
Subsidiary incurred in connection with the consummation of one or more Permitted
Acquisitions.


SECTION 6.02.  Liens.  No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or (except as permitted by Section 6.05)
Dispose of any income or revenues (including Accounts) or rights in respect of
any thereof, except:


(a)           Liens created pursuant to any Loan Document;


(b)           Permitted Encumbrances;


(c)           any Lien on any property or asset of any Borrower or any
Subsidiary existing on the [date hereof]First Amendment Effective Date and set
forth in Schedule 6.02; provided that (i) such Lien shall not apply to any other
property or asset of such Borrower or Subsidiary or any other Borrower or
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the [date hereof]First Amendment Effective Date, and  any Refinance
Indebtedness in respect thereof;


(d)          Liens on fixed or capital assets acquired, constructed or improved
by any Borrower or any Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within ninety (90) days
after such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed 100% of the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
Liens shall not apply to any other property or assets of such Borrower or
Subsidiary or any other Borrower or Subsidiary;


(e)           any Lien existing on any property or asset (other than Accounts
and Inventory) prior to the acquisition thereof by any Borrower or any
Subsidiary or existing on any property or asset (other than Accounts and
Inventory) of any Person that becomes a Loan Party after the date hereof prior
to the time such Person becomes a Loan Party; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Loan Party, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Loan Party and (iii) such Lien shall
secure only such Indebtedness assumed in compliance with Section 6.01(n);


(f)            Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the UCC in effect in the relevant jurisdiction
covering only the items being collected upon;


(g)           Liens arising out of (i) Sale and Leaseback Transactions permitted
by Section 6.06 and (ii) Specified Debt Transactions permitted by Section
6.01(o);


133

--------------------------------------------------------------------------------

(h)           [reserved];


(i)            Liens granted by a Subsidiary that is not a Loan Party in favor
of any Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary; and


(j)            other Liens securing Indebtedness or other obligations in an
aggregate principal amount not to exceed $15,000,000 at any time outstanding,
provided that (i) such Liens shall not encumber any assets included in the
determination of the Aggregate Borrowing Base and (ii) such Liens shall at all
times be subject to an intercreditor agreement between the Administrative Agent
and the holders of such Indebtedness (which shall be on terms and conditions
reasonably satisfactory to the Administrative Agent).


Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s Accounts or Inventory
constituting Collateral, other than non-consensual Permitted Encumbrances which
arise as a matter of any Requirement of Law.


SECTION 6.03.  Fundamental Changes.  (a) No Loan Party will, nor will it permit
any Subsidiary to, merge into, amalgamate or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing (i) any
Subsidiary of the U.S. Borrower may merge or amalgamate into the U.S. Borrower
in a transaction in which the U.S. Borrower is the surviving entity, (ii) any
Subsidiary of the Canadian Borrower (other than a U.S. Loan Party) may merge or
amalgamate into the Canadian Borrower in a transaction in which the Canadian
Borrower is the surviving entity, (iii) any U.S. Loan Party (other than the U.S.
Borrower) may merge or amalgamate into any other U.S. Loan Party in a
transaction in which the surviving entity is a U.S. Loan Party, (iv) any Foreign
Loan Party (other than the Canadian Borrower) may merge or amalgamate into any
other Foreign Loan Party in a transaction in which the surviving entity is a
Foreign Loan Party and (v) any Subsidiary that is not a Loan Party may liquidate
or dissolve if the Borrower which owns such Subsidiary determines in good faith
that such liquidation or dissolution is in the best interests of such Borrower
and is not materially disadvantageous to the Lenders and, upon such dissolution
or liquidation, all property of such Subsidiary is distributed to a Loan Party
or another Subsidiary (and in the case of any dissolution or liquidation of any
Domestic Subsidiary, to another Domestic Subsidiary or, if permitted under
Section 6.04, Section 6.05 and Section 6.09, to a Foreign Subsidiary); provided
that (x) any such merger or amalgamation involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger or amalgamation shall not be
permitted unless also permitted by Section 6.04 and (y) no such merger,
amalgamation or consolidation permitted pursuant to clauses (i) – (v) above
shall cause any U.S. Loan Party to become a Foreign Subsidiary.


(b)         No Loan Party will, nor will it permit any Subsidiary to, consummate
a Division as the Dividing Person, without the prior written consent of
Administrative Agent.  Without limiting the foregoing, if any Loan Party that is
a limited liability company consummates a Division (with or without the prior
consent of Administrative Agent as required above), each Division Successor
shall be required to comply with the obligations set forth in Section 5.14 and
the other further assurances obligations set forth in the Loan Documents and
become a Loan Party under this Agreement and the other Loan Documents.


134

--------------------------------------------------------------------------------

(c)           No Loan Party will, nor will it permit any Subsidiary to, engage
in any business other than businesses of the type conducted by the Borrowers and
their Subsidiaries on the date hereof and businesses reasonably related thereto.


(d)           No Loan Party will, nor will it permit any Subsidiary to, change
its Fiscal Year from the basis in effect on the Effective Date.
 

(e)           No Loan Party will change the accounting basis upon which its
financial statements are prepared.


(f)           No Loan Party will change the tax filing elections it has made
under the Code.


SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions.  No
Loan Party will, nor will it permit any Subsidiary to, form any subsidiary after
the Effective Date, or purchase, hold or acquire (including pursuant to any
merger or amalgamation  with any Person that was not a Loan Party and a wholly
owned Subsidiary prior to such merger or amalgamation) any evidences of
Indebtedness or Equity Interests or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit (whether through purchase of
assets, merger, amalgamation or otherwise), except:


(a)         Permitted Overnight Investments and investments in cash and cash
equivalents, maintained, in each case to the extent required by any Collateral
Documents, deposit accounts and securities accounts which are subject to deposit
account control agreements and/or securities account control agreements in favor
of the Administrative Agent;


(b)           investments and Guarantees constituting Indebtedness in existence
on the [date hereof]First Amendment Effective Date and described in Schedule
6.04;


(c)           investments by the Borrowers and the Subsidiaries in Equity
Interests in their respective Subsidiaries, provided that (A) any such Equity
Interests held by a Loan Party shall be pledged pursuant to the Security
Agreements (subject to the limitations applicable to Equity Interests of a
Foreign Subsidiary referred to in Section 5.14) and (B) the aggregate amount of
investments by Loan Parties in Subsidiaries that are not Loan Parties together
with investments by the U.S. Loan Parties in the Foreign Loan Parties (together
with outstanding intercompany loans permitted under clause (B) to the proviso to
Section 6.04(d) and outstanding Guarantees permitted under the proviso to
Section 6.04(e)) shall  not exceed $30,000,000 (less the amount of loans
converted to equity pursuant to clause (h) below) at any time outstanding (in
each case determined without regard to any write-downs or write-offs), provided,
further, that after giving effect to any such investment (x) no Event of Default
shall have occurred or would result therefrom and (y) Availability shall be
greater than or equal to the Applicable Trigger Amount (Level I);


135

--------------------------------------------------------------------------------

(d)          loans or advances made by any Loan Party to any Subsidiary and made
by any Subsidiary to a Loan Party or any other Subsidiary, provided that (A) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note pledged pursuant to the Security Agreements and (B) the amount of such
loans and advances made by Loan Parties to Subsidiaries that are not Loan
Parties and by the U.S. Loan Parties to the Foreign Loan Parties  (together with
outstanding investments permitted under clause (B) to the proviso to Section
6.04(c) and outstanding Guarantees permitted under the proviso to Section
6.04(e)) shall  not exceed $30,000,000 (less the amount of loans converted to
equity pursuant to clause (h) below) at any time outstanding (in each case
determined without regard to any write-downs or write[-]‑offs), provided,
further, that after giving effect to any such investment (x) no Event of Default
shall have occurred or would result therefrom and (y) Availability shall be
greater than or equal to the Applicable Trigger Amount (Level I);


(e)          Guarantees constituting Indebtedness permitted by Section 6.01,
provided that the aggregate principal amount of Indebtedness of Subsidiaries
that are not Loan Parties that is Guaranteed by any Loan Party and of the
Foreign Loan Parties that is Guaranteed by the U.S. Loan Parties (together with
outstanding investments permitted under clause (B) to the proviso to Section
6.04(c) and outstanding intercompany loans permitted under clause (B) to the
proviso to Section 6.04(d)) shall  not exceed $30,000,000 (less the amount of
loans converted to equity pursuant to clause (h) below) at any time outstanding
(in each case determined without regard to any write-downs or write-offs),
provided, further, that after giving effect to any such investment (x) no Event
of Default shall have occurred or would result therefrom and (y) Availability
shall be greater than or equal to the Applicable Trigger Amount (Level I);


(f)           (i) investments by the Borrowers and their respective Subsidiaries
in Subsidiaries and (ii) investments by the Borrowers and their respective
Subsidiaries consisting of the purchase of minority stock interest in other
entities, in each case not earlier than fifteen (15) Business Days after
delivering to Administrative Agent a notice similar to that required under
clause (a) of the definition of “Permitted Acquisition” together with financial
statements substantially similar to an Acquisition Pro Forma described in clause
(e)(i) of the definition of “Permitted Acquisition” and calculations
demonstrating (to the reasonable satisfaction of the Administrative Agent) that
(x) average daily Availability (on a pro forma basis after giving effect to such
investment (including all Loans and other extensions of credit made in
connection therewith)) for a period of thirty (30) consecutive days immediately
prior to such investment, shall be greater than or equal to the Applicable
Trigger Amount (Level I) and (y) on a pro forma basis, no Event of Default have
occurred and is continuing or would result after giving effect to such
investment;


(g)           investments in joint ventures and other Persons listed in Schedule
6.04 (as updated pursuant to the First Amendment) in an aggregate amount not to
exceed $10,000,000 during each Fiscal Year, valued at the time each such
investment is made, so long as after giving effect to any such investment (x) no
Event of Default shall have occurred or would result therefrom and (y)
Availability shall be greater than or equal to the Applicable Trigger Amount
(Level I);


(h)          during each Fiscal Year, the Loan Parties and their respective
Subsidiaries may convert to equity up to an aggregate amount of $2,000,000 (the
“Base Conversion Cap”) of loans due from Subsidiaries so long as after giving
effect to such conversion (i) no Event of Default shall have occurred or would
result therefrom and (ii) Availability shall be greater than or equal to the
Applicable Trigger Amount (Level I); provided that the Base Conversion Cap for
any Fiscal Year (commencing with the Fiscal Year ending December 31, 2016) shall
be deemed to increase by an amount equal to the greater of (A) zero and (B) the
result of (x) the Base Conversion Cap for the prior Fiscal Year minus (y) the
aggregate amount of such loans converted to equity in the prior Fiscal Year;


136

--------------------------------------------------------------------------------

(i)            investments consisting of Permitted Acquisitions;


(j)           accounts receivable, notes payable, or stock or other securities
issued by Account Debtors to a Loan Party pursuant to negotiated agreements with
respect to settlement of such Account Debtor’s Account obligations in the
ordinary course of business, consistent with past practices (provided that any
such Account shall be excluded from the determination of Eligible U.S. Accounts
and Eligible Canadian Accounts, as applicable, pursuant to clause (s) of each
such definition), and investments received in satisfaction or partial
satisfaction thereof from financially troubled Account Debtors to the extent
reasonably necessary in order to prevent or limit loss or received in connection
with the bankruptcy or reorganization of customers or suppliers, or settlement
of disputes with suppliers, in each case in the ordinary course of business;


(k)          investments consisting of loans and advances to employees in the
ordinary course of business consistent with past practices so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed $3,000,000;


(l)            investments in the form of Swap Agreements permitted by Section
6.07;


(m)         investments of any Person existing at the time such Person becomes a
Subsidiary of a Borrower or consolidates or merges with a Borrower or any of the
Subsidiaries (including in connection with a permitted acquisition) so long as
such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger or amalgamation;


(n)           investments received in connection with the disposition of assets
permitted by Section 6.05;


(o)           investments constituting deposits described in clause (c) of the
definition of the term “Permitted Encumbrances”;
 

(p)         deposits, prepayments, advances and other credits to suppliers,
vendors, customers, lessors and landlords or in connection with marketing
promotions, such as sweepstakes, in each instance, made in the ordinary course
of business in an amount consistent with past practice in the ordinary course of
business;


(q)           advances of payroll payments to employees in the ordinary course
of business;


(r)            investments consisting of contingent liability arising from the
endorsement of negotiable or other instruments for deposit or collection in the
ordinary course of business; and


(s)          other investments in an amount not to exceed (x) in any Fiscal
Year, $25,000,000 [during]and (y) in the aggregate over the term of this
Agreement, $75,000,000, in all cases, so long as after giving effect to any such
investment, Availability shall be greater than or equal to the Applicable
Trigger Amount (Level IV).


137

--------------------------------------------------------------------------------

SECTION 6.05.  Asset Sales.  No Loan Party will, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will any Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to another Borrower or another Subsidiary in compliance with Section 6.04),
except:


(a)           sales, transfers and dispositions of (i) Inventory in the ordinary
course of business and (ii) assets (including Equipment, Fixtures, IP Rights or
Real Estate) that are obsolete, worn out or no longer used or useful in such
Loan Party’s business;


(b)         non-exclusive licenses of IP Rights in the ordinary course of
business and consistent with past practice and exclusive licenses of IP rights
for uses not pursued by Loan Parties or in geographic markets not served by Loan
Parties or in order to enable a supplier to manufacture Inventory for a Loan
Party, provided that to the extent any IP Rights subject to an exclusive license
constitute Collateral the rights of the licensee shall not adversely affect,
limit or restrict the rights of the Administrative Agent to use such IP Rights
or to sell or otherwise dispose of any Inventory or other Collateral in
connection with the exercise by the Administrative Agent of any rights or
remedies hereunder or under any of the other Loan Documents, or otherwise
adversely limit or interfere in any material respect with the use of any such IP
Rights by the Administrative Agent in connection with the exercise of its rights
or remedies hereunder or under any of the other Loan Documents or by any Loan
Party or Subsidiary;


(c)           Draft Monetization, provided, that, notwithstanding anything to
the contrary contained herein, in no event shall the Administrative Agent’s Lien
on any Customer Drafts sold pursuant to a Draft Monetization be released (or
deemed released), except to the extent expressly set forth in a satisfactory
intercreditor agreement among the Administrative Agent, the applicable financial
institution purchasing such Customer Drafts and the relevant Loan Party,
regarding the payment of the purchase price for such Customer Drafts being sold
to such financial institution in connection with the Draft Monetization;


(d)           to the extent constituting a Disposition, the granting of Liens
permitted by Section 6.02, the making of investments permitted by Section 6.04
and the making of Restricted Payments permitted by Section 6.08;


(e)           leases or subleases of real or personal property, in each case in
the ordinary course of business and which do not interfere in any material
respect with the business of (x) any Borrower or (y) the Borrowers and the
Subsidiaries, taken as a whole;


(f)            the sale or discount of accounts receivable arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof and not in connection with any financing transaction;


(g)          disposition of cash and cash equivalents in the ordinary course of
business for other cash or cash equivalents or for the purchase of services or
other assets useful in the business;


(h)         sales, transfers and dispositions of assets to any Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party or any such sales, transfers or dispositions
by any U.S. Loan Party to any Foreign Loan Party shall be made in compliance
with Sections 6.04 and 6.09;


138

--------------------------------------------------------------------------------

(i)            Dispositions of investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;


(j)            Sale and Leaseback Transactions permitted by Section 6.06;


(k)           dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary;


(l)            the Company may issue and sell its Equity Interests (other than
Disqualified Stock) for cash;


(m)          the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial intellectual
property; and


(n)          additional dispositions of assets not otherwise permitted by this
Section 6.05 if, immediately after giving effect to any such disposition, the
aggregate amount (based on the net book value of all such assets) of all such
dispositions in any Fiscal Year does not exceed the lesser of (i) $25,000,000
and (ii) 2.5% of the Consolidated Total Assets (calculated for the Fiscal
Quarter most recently ended prior to such disposition for which financial
statements have been delivered pursuant hereto on a pro forma basis after giving
effect to such disposition); provided that (A) no Event of Default is in
existence at the time of such disposition or would result therefrom and (B) the
non-cash consideration received in connection therewith shall not exceed 25% of
the total consideration received in connection with such disposition.


provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (a)(ii) above) shall be made for
fair value (provided, however, that the [(x) the ]Borrowers shall not sell,
transfer, lease and otherwise dispose of its (x) Inventory, except in compliance
with Section 6.05(a)(i)[ or], (y) Accounts, except as provided in Section
6.05(c) or (f) or (z) Customer Drafts, except as provided in Section 6.05(c)
and, in each such case, shall be made for fair value and for 100% cash
consideration).


SECTION 6.06.  Sale and Leaseback Transactions.  No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Leaseback Transaction”), except for (a) any such sale of any fixed or capital
assets by any Borrower or any Subsidiary that is made for cash consideration in
an amount not less than the fair value of such fixed or capital asset and is
consummated within ninety (90) days after such Borrower or such Subsidiary
acquires or completes the construction of such fixed or capital asset, (b) any
Sale and Leaseback Transaction with respect to the Real Estate to the extent (w)
any Indebtedness incurred in connection therewith is permitted by Section 6.01,
(x) no Event of Default has occurred and is continuing or would result
therefrom, (y) (1) any such sale of such Real Estate is made for cash
consideration in an amount not less than the fair value of such Real Estate and
(2) the Administrative Agent shall be reasonably satisfied such Sale and
Leaseback Transaction is made on then prevailing market terms (including, then
prevailing rates of interest) and (z) the Lenders shall have received a
Collateral Access Agreement with respect to such Real Estate or (c) any Sale and
Leaseback Transaction with respect to Equipment to the extent ([x]w) any
Indebtedness incurred in connection therewith shall be permitted by Section
6.01, (x) no Event of Default has occurred and is continuing or would result
therefrom, (y) any such sale of Equipment is made for cash consideration in an
amount not less than the fair value of the Equipment so sold and (z) to the
extent requested by the Administrative Agent in its Permitted Discretion, the
Administrative Agent shall have entered into satisfactory intercreditor and
access arrangements in respect thereof, provided that, in the case of any such
transaction pursuant to clauses (a) – (c) above, all such assets subject to any
such Sale and Leaseback Transaction shall be, concurrently with the
effectiveness of such transaction, be excluded from the determination of the
Aggregate Borrowing Base, the U.S. Borrowing Base and the Canadian Borrowing
Base, as applicable.


139

--------------------------------------------------------------------------------

SECTION 6.07.  Swap Agreements.  No Loan Party will, nor will it permit any 
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks (including fluctuations in currency) to which
any Borrower or any Subsidiary has actual exposure (other than those in respect
of Equity Interests of any Borrower or any of its Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from floating to fixed rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of any Borrower or any Subsidiary.


SECTION 6.08.  Restricted Payments; Certain Payments of Indebtedness.


(a)           No Loan Party will, nor will it permit any Subsidiary to, declare
or make, or agree to declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except:


(i)             any Subsidiary may make Restricted Payments to any Loan Party;


(ii)           the Company may declare and pay dividends with respect to its
common stock payable solely in additional shares of its common stock, and, with
respect to its preferred stock, payable solely in additional shares of such
preferred stock or in shares of its common stock;


(iii)           wholly-owned Subsidiaries may declare and pay dividends or make
other distributions with respect to its Equity Interests, or make other
Restricted Payments in respect of its Equity Interests, in each case ratably to
the holders of such Equity Interests;


(iv)         SMP HK may declare and pay dividends or make other distributions
with respect to its Equity Interests, or make other Restricted Payments in
respect of its Equity Interests, in each case ratably to the holders of such
Equity Interests; provided that the Company, whether directly or indirectly,
together with its Subsidiaries holds all of the issued and outstanding Equity
Interests of SMP HK other than the share of common Equity Interest issued to
Lawrence I. Sills;


140

--------------------------------------------------------------------------------

(v)           the Company or any Subsidiary may make Restricted Payments
consisting of cash dividends in respect of its Equity Interests in an aggregate
amount up to $20,000,000 in any Fiscal Year, so long as (x) no Event of Default
shall have occurred and be continuing or would occur as a result of such
Restricted Payment and (y) after giving effect to such Restricted Payment,
Availability, on a pro forma basis, shall be greater than or equal to the
Applicable Trigger Amount (Level II);


(vi)         the Company may make Restricted Payments consisting of cash
payments in an aggregate amount up to $20,000,000 in any Fiscal Year on account
of the purchase or redemption of its common Equity Interests, so long as (x) no
Event of Default shall have occurred and be continuing or would occur as a
result of such Restricted Payment and (y) after giving effect to such Restricted
Payment, Availability, on a pro forma basis, shall be greater than or equal to
the Applicable Trigger Amount (Level II); and


(vii)         in addition to any other Restricted Payment permitted hereunder,
the Company or any Subsidiary may declare and make unlimited Restricted Payments
(including Restricted Payments of the type described in this Section 6.08), so
long as before and immediately after giving effect to any such Restricted
Payment, the Payment Conditions are satisfied.


(b)          No Loan Party will, nor will it permit any Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:


(i)            payments of Indebtedness under the Loan Documents;


(ii)           payment of regularly scheduled interest and principal payments as
and when due in respect of any Indebtedness permitted under Section 6.01, other
than payments in respect of the Subordinated Indebtedness prohibited by the
subordination provisions thereof;


(iii)          refinancings of Indebtedness to the extent permitted by Section
6.01; and


(iv)          payment of secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness to the extent such sale or transfer is permitted by the terms of
Section 6.05.


SECTION 6.09.  Transactions with Affiliates.  No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and (ii)
are at prices and on terms and conditions not less favorable to such Loan Party
or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among any Loan Parties not
involving any other Affiliate, and otherwise permitted pursuant to Section 6.04,
(c) any investment permitted by Sections 6.04(c), 6.04(d), 6.04(e), 6.04(f),
6.04(g), 6.04(h), 6.04(k) or 6.04(s), (d) any Indebtedness permitted under
Sections 6.01(c) or 6.01(d), (e) any Restricted Payment permitted by Section
6.08, (f) loans or advances to employees permitted under Sections 6.04(k) or
6.01(s), (g) the payment of reasonable fees to directors of any Borrower or any
Subsidiary who are not employees of such Borrower or Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Borrowers or their
Subsidiaries in the ordinary course of business, and (h) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by a Borrower’s board of directors.


141

--------------------------------------------------------------------------------

SECTION 6.10.  Restrictive Agreements.  No Loan Party will, nor will it permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets in favor of
the Secured Parties, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to any Borrower or any other Subsidiary or to Guarantee
Indebtedness of any Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by any
Requirement of Law or by any Loan Document, (ii) the foregoing shall not apply
to restrictions and conditions existing on the [date hereof]First Amendment
Effective Date identified on Schedule 6.10 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to Indebtedness, [and ](v) clause
(a) of the foregoing shall not apply to customary provisions in leases, licenses
and other contracts restricting the assignment[ thereof], subletting or
encumbrance thereof, (vi) the foregoing shall not apply to restrictions and
conditions in any indenture, agreement, document, instrument or other
arrangement relating to the assets or business of any Excluded Subsidiary
existing prior to the consummation of a Permitted Acquisition in which such
Excluded Subsidiary was acquired (and not created in contemplation of such
Permitted Acquisition), (vii) the foregoing shall not apply to customary
provisions in joint ventures agreements (and other similar agreements) (provided
that such provisions apply only to such joint venture and to equity interests in
such joint venture), (viii) the foregoing shall not apply to customary net worth
provisions or similar financial maintenance provisions contained in real
property leases, so long as the Company has determined in good faith that such
net worth provisions could not reasonably be expected to impair the ability of
the Company to meet its ongoing obligations under the Loan Documents, (ix) the
foregoing shall not apply to restrictions on cash or other deposits in the
ordinary course of business imposed by customers of the Borrowers or any
Subsidiary under contracts entered into in the ordinary course of business, and
(x) the foregoing shall not apply to restrictions under any arrangement with any
Governmental Authority imposed on any Foreign Subsidiary in connection with
governmental grants, financial aid, tax holidays or similar benefits or economic
interests.


142

--------------------------------------------------------------------------------

SECTION 6.11.  Amendment of Material Documents.  No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) any
agreement relating to any Subordinated Indebtedness, (b) its charter, articles
or certificate of incorporation or organization, by-laws, operating, management
or partnership agreement or other organizational or governing documents, or (c)
Draft Monetization, in each case, to the extent any such amendment, modification
or waiver would be adverse to the Lenders in any material respect.


SECTION 6.12.  Inactive Subsidiaries.  None of the Loan Parties or their
Subsidiaries identified on Schedule 3.15 as “inactive” shall engage in any trade
or business, or own any assets (other than Equity Interests of their
Subsidiaries) or incur any Indebtedness (other than the Obligations).


SECTION 6.13.  Fixed Charge Coverage Ratio.  The Loan Parties will not permit
the Fixed Charge Coverage Ratio, as of (x) the most recently ended Fiscal
Quarter immediately preceding the first date of each Financial Covenant Period
(for the period of four Fiscal Quarters then ended) and (y) the end of each
Fiscal Quarter during each Financial Covenant Period (for each period of four
Fiscal Quarters then ended), to be less than 1.0 to 1.0.


SECTION 6.14.  Canadian Pension Plans.  The Loan Parties shall not (a)
contribute to or assume an obligation to contribute to any Canadian Defined
Benefit Plan, without the prior written consent of the Administrative Agent, or
(b) acquire an interest in any Person if such Person sponsors, maintains or
contributes to, or at any time in the five-year period preceding such
acquisition has sponsored, maintained, or contributed to a Canadian Defined
Benefit Plan, without the prior written consent of the Administrative Agent.


ARTICLE VII


Events of Default[.]


If any of the following events (“Events of Default”) shall occur:


(a)          the Borrowers shall fail to pay (in the required currency) any
principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;


(b)          the Borrowers shall fail to pay (i) any interest on any Loan, when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) days or (ii) any other amount payable under
this Agreement or any other Loan Document (other than an amount referred to in
clause (a) or clause (b)(i) of this Article VII), when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of ten (10) days;


(c)          any representation or warranty made or deemed made by or on behalf
of any Loan Party or any Subsidiary in, or in connection with, this Agreement or
any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, shall prove to have been materially
incorrect (or, to the extent any such representation or warranty is subject to
any materiality qualifier in the text thereof, incorrect) when made or deemed
made;


143

--------------------------------------------------------------------------------

(d)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Sections 5.02(a), 5.03 (with respect to a
Loan Party’s existence), 5.06(b), 5.08, 5.10(a) or in Article VI;


(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or any other Loan Document
(other than those which constitute a default under another clause of this
Article VII), and such failure shall continue unremedied for a period of (i)
five (5) days after the earlier of any Loan Party’s knowledge of such breach or
notice thereof from the Administrative Agent (which notice will be given at the
request of any Lender) if such breach relates to terms or provisions of Sections
[5.01, 5.02 (other than Sections 5.02(a)), 5.03 (other than with respect to a
Loan Party’s existence) through 5.07 (other than Section 5.06(b)) or]5.01(g),
5.01(h), 5.01(i), 5.10 (other than Section 5.10(a))[ through], and 5.13 of this
Agreement or (ii) [twenty]thirty ([20]30) days after the earlier of any Loan
Party’s knowledge of such breach or notice thereof from the Administrative Agent
(which notice will be given at the request of any Lender) if such breach relates
to terms or provisions of any other Section of this Agreement or any other Loan
Document;
 

(f)            [reserved];


(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness to the extent such sale or transfer is
permitted by Section 6.05;


(h)          (i) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (A) liquidation, reorganization or other relief
in respect of a Loan Party or Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or other Insolvency Laws now or hereafter in effect or
(B) the appointment of a receiver, interim receiver, receiver-manager, monitor,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or Material Subsidiary or for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed for sixty
(60) days or an order or decree approving or ordering any of the foregoing shall
be entered or (ii) any involuntary case or proceeding (including the filing of
any notice of intention in respect thereof) is commenced against any Foreign
Loan Party or any Material Subsidiary of any Foreign Loan Party under any
Insolvency Law, any incorporation law or other applicable law in any
jurisdiction in respect of (A) its bankruptcy, liquidation, winding-up,
dissolution or suspension of general operations, or (B) the composition,
rescheduling, reorganization, arrangement or readjustment of, or other relief
from, or stay of proceedings to enforce, some or all of its debts or
obligations;


144

--------------------------------------------------------------------------------

(i)           any Loan Party or Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or Insolvency Law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article VII, (iii) apply
for or consent to the appointment of a receiver, interim receiver,
receiver-manager, monitor, trustee, custodian, sequestrator, conservator or
similar official for such Loan Party or Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;


(j)           any Loan Party or Material Subsidiary shall become unable, admit
in writing its inability, or publicly declare its intention not to, or fail
generally to pay its debts as they become due;


(k)          (i) one or more judgments for the payment of money in an aggregate
amount in excess of $5,000,000 shall be rendered against any Loan Party, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of any Loan Party or Subsidiary to enforce any
such judgment; or (ii) any Loan Party or Subsidiary  shall fail within thirty
(30) days to discharge one or more non-monetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;


(l)           (i) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Loan
Parties and their Subsidiaries in an aggregate amount exceeding $5,000,000, or
the imposition of any Lien under ERISA; or (ii) a Termination Event shall occur
which, in the opinion of the Required Lenders, constitutes grounds for the
termination under any applicable law of any Canadian Pension Plan or for the
appointment by the appropriate Governmental Authority of a trustee for any
Canadian Pension Plan, or if any Canadian Pension Plan shall be terminated or
any such trustee shall be requested or appointed, or if a Loan Party or any of
its Subsidiaries is in default with respect to payments to a Canadian Pension
Plan resulting from their complete or partial withdrawal from such Canadian
Pension Plan, and any such event under this clause (ii) could reasonably be
expected to result in liability of the Loan Parties and their Subsidiaries in an
aggregate amount exceeding $5,000,000, or any Lien shall arise in connection
with any Canadian Pension Plan, except in respect of contributions only that are
not due;


(m)          a Change in Control shall occur;


(n)          the occurrence of any “Event of Default”, as defined in any Loan
Document (other than this Agreement);


145

--------------------------------------------------------------------------------

(o)           the Loan Guaranty shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, or any Guarantor shall fail to comply
with any of the terms or provisions of the Loan Guaranty to which it is a party,
or any Guarantor shall deny that it has any further liability under the Loan
Guaranty to which it is a party, or shall give notice to such effect, including,
but not limited to notice of termination delivered pursuant to Section 10.08,
except where due to such Loan Party’s permitted liquidation or dissolution under
the terms of this Agreement;


(p)         except as permitted by the terms of any Collateral Document, (i) any
Collateral Document that purports to create a Lien shall for any reason fail to
create a valid security interest in any Collateral purported to be covered
thereby, or (ii) any Lien securing any Secured Obligation shall cease to be a
perfected, first priority Lien (subject to Permitted Encumbrances, to the extent
any such Permitted Encumbrances have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law);


(q)           any Collateral Document shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability of any Collateral Document; or


(r)           any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or any Loan
Party shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction that evidences its assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);


then, and in every such Event of Default (other than an Event of Default with
respect to the Borrowers described in clause (h) or (i) of this Article VII),
and at any time thereafter during the continuance of such Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower Representative, take either or both of the following
actions, at the same or different times:  (i) terminate the Commitments,
whereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, but ratably
as among the Classes of Loans and the Loans of each Class at the time
outstanding, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), whereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in the case of any event with respect to the Borrowers
described in clause (h) or (i) of this Article VII, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrowers.  Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, increase the rate of interest applicable
to the Loans and other Obligations as set forth in this Agreement and exercise
any rights and remedies provided to the Administrative Agent under the Loan
Documents or at law or equity, including all remedies provided under the UCC and
the PPSA.


146

--------------------------------------------------------------------------------

ARTICLE VIII


The Administrative Agent[.]


SECTION 8.01.  Appointment.  Each of the Lenders, on behalf of itself and any of
its Affiliates that are Secured Parties, and the Issuing Bank hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the U.S., each of the Lenders and the
Issuing Bank hereby grants to the Administrative Agent any required powers of
attorney to execute any Collateral Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf.  The provisions of this
Article VIII are solely for the benefit of the Administrative Agent and the
Lenders (including the Issuing Bank), and the Loan Parties shall not have rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” as used herein or in any other Loan
Documents (or any similar term) with reference to the Administrative Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law.  Instead, such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.


Without limiting the powers of the Administrative Agent, for the purposes of
holding any hypothec granted to the Attorney (as defined below) pursuant to the
laws of the Province of Québec to secure the prompt payment and performance of
any and all Obligations by any Loan Party, of the Lenders, on behalf of itself
and any of its Affiliates that are Secured Parties, hereby irrevocably appoints
and authorizes the Administrative Agent and, to the extent necessary, ratifies
the appointment and authorization of the Administrative Agent, to act as the
hypothecary representative of the creditors as contemplated under Article 2692
of the Civil Code of Québec (in such capacity, the “Attorney”), and to enter
into, to take and to hold on their behalf, and for their benefit, any hypothec,
and to exercise such powers and duties that are conferred upon the Attorney
under any related deed of hypothec.  The Attorney shall:  (a) have the sole and
exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
the Attorney pursuant to any such deed of hypothec and applicable law, and (b)
benefit from and be subject to all provisions hereof with respect to the
Administrative Agent mutatis mutandis, including, without limitation, all such
provisions with respect to the liability or responsibility to and
indemnification by the Secured Parties and any Loan Party.  Any person who
becomes a Secured Party shall, by its (or its Affiliate’s) execution of an
Assignment and Assumption Agreement, be deemed to have consented to and
confirmed the Attorney as the person acting as hypothecary representative
holding the aforesaid hypothecs as aforesaid and to have ratified, as of the
date it becomes a Secured Party, all actions taken by the Attorney in such
capacity.  The substitution of the Administrative Agent pursuant to the
provisions of this Section 8.01 also constitute the substitution of the
Attorney.


SECTION 8.02.  Rights as a Lender.  The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Loan Party
or any Subsidiary or any Affiliate thereof as if it were not the Administrative
Agent hereunder.


147

--------------------------------------------------------------------------------

SECTION 8.03.  Duties and Obligations.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan
Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any Subsidiary that is communicated to or obtained
by the bank serving as the Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower Representative or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Loan Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or (vi)
the satisfaction of any condition set forth in Article IV or elsewhere in any
Loan Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.


SECTION 8.04.  Reliance.  The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.


SECTION 8.05.  Actions through Sub-Agents.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.


148

--------------------------------------------------------------------------------

SECTION 8.06.  Resignation.  Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower Representative.  Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Borrower Representative, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank.  Upon the acceptance of its
appointment as Administrative Agent hereunder by its successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents.  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor,
unless otherwise agreed by the Borrowers and such successor.  Notwithstanding
the foregoing, in the event no successor Administrative Agent shall have been so
appointed and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its intent to resign, the
retiring Administrative Agent may give notice of the effectiveness of its
resignation to the Lenders, the Issuing Banks and the Borrowers, whereupon, on
the date of effectiveness of such resignation stated in such notice, (a) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents, provided that, solely
for purposes of maintaining any security interest granted to the Administrative
Agent under any Collateral Document for the benefit of the Secured Parties, the
retiring Administrative Agent shall continue to be vested with such security
interest as collateral agent for the benefit of the Secured Parties and, in the
case of any Collateral in the possession of the Administrative Agent, shall
continue to hold such Collateral, in each case until such time as a successor
Administrative Agent is appointed and accepts such appointment in accordance
with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duly or obligation to take any further action
under any Collateral Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and each Issuing Bank.  Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article VIII, Section 2.17(d) and Section 9.03, as
well as any exculpatory, reimbursement and indemnification provisions set forth
in any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent and in respect of the matters
referred to in the proviso under clause (a) above.


149

--------------------------------------------------------------------------------

SECTION 8.07.  Non-Reliance.


(a)         Each Lender acknowledges and agrees that the extensions of credit
made hereunder are commercial loans and letters of credit and not investments in
a business enterprise or securities.  Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder.  Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrowers and their
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a Lender or assign or otherwise transfer its rights, interests
and obligations hereunder.


(b)          Each Lender hereby agrees that (i) it has requested a copy of each
Report prepared by or on behalf of the Administrative Agent; (ii) the
Administrative Agent (A) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (B) shall not be liable for any information contained
in any Report; (iii) the Reports are not comprehensive audits or examinations,
and that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (iv) it will keep all Reports confidential
and strictly for its internal use, not share the Report with any Loan Party or
any other Person except as otherwise permitted pursuant to this Agreement; and
(v) without limiting the generality of any other indemnification provision
contained in this Agreement, (A) it will hold the Administrative Agent and any
such other Person preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any extension of credit that the indemnifying Lender
has made or may make to the Borrower, or the indemnifying Lender’s participation
in, or the indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will
pay and protect, and indemnify, defend, and hold the Administrative Agent and
any such other Person preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including
reasonable attorneys’ fees) incurred by the Administrative Agent or any such
other Person as the direct or indirect result of any third parties who might
obtain all or part of any Report through the indemnifying Lender.


SECTION 8.08.  Other Agency Titles.  The sole bookrunner, joint lead arrangers
and co-syndication agents shall not have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such.  Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender.  Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as sole bookrunner, joint lead
arrangers and co-syndication agents, as applicable, as it makes with respect to
the Administrative Agent in the preceding paragraph.


150

--------------------------------------------------------------------------------

SECTION 8.09.  Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties.  (a) The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender.  The Administrative Agent shall have
the exclusive right on behalf of the Lenders to enforce the payment of the
principal of and interest on any Loan after the date such principal or interest
has become due and payable pursuant to the terms of this Agreement.


(b)           In its capacity, the Administrative Agent is a “representative” of
the Secured Parties within the meaning of the term “secured party” as defined in
the New York Uniform Commercial Code.  Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents.  Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents.  In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.


SECTION 8.10.  Flood Laws.  Chase has adopted internal policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and related legislation (the “Flood
Laws”). Chase, as administrative agent or collateral agent on a syndicated
facility, will post on the applicable electronic platform (or otherwise
distribute to each Lender in the syndicate) documents that it receives in
connection with the Flood Laws.  However, Chase reminds each Lender and
Participant in the facility that, pursuant to the Flood Laws, each federally
regulated Lender (whether acting as a Lender or Participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.


ARTICLE IX


Miscellaneous[.]


SECTION 9.01.  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or Electronic
Systems (and subject in each case to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:


151

--------------------------------------------------------------------------------

(i)            if to any Loan Party, to the Borrower Representative at:


Standard Motor Products, Inc.
37-18 Northern Boulevard
Long Island City, New York 11101
Attention:  Treasurer
Facsimile No:  718.784.3284


(ii)           if to the Administrative Agent or the Issuing Bank, to JPMorgan
Chase Bank, N.A. at:


277 Park Avenue, 22nd Floor
New York, NY 10172
Attention:  Account Executive – Standard Motor Products, Inc.
Facsimile No:  646.534.2274


(iii)          if to any other Lender, to it at its address or facsimile number
set forth in its Administrative Questionnaire.


All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified  or registered mail, shall be deemed to have
been given when received, (ii) sent by facsimile shall be deemed to have been
given when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or (iii)
delivered through Electronic Systems to the extent provided in paragraph (b)
below shall be effective as provided in such paragraph.


(b)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by Electronic Systems pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Default certificates delivered
pursuant to Section 5.01(d) unless otherwise agreed by the Administrative Agent
and the applicable Lender.  Each of the Administrative Agent and the Borrower
Representative (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by Electronic Systems
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise proscribes, all such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day of the recipient.


152

--------------------------------------------------------------------------------

(c)          Any party hereto may change its address, facsimile number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto.


(d)          Electronic Systems.


(i)           Each Loan Party agrees that the Administrative Agent may, but
shall not be obligated to, make Communications (as defined below) available to
the Issuing Bank and the other Lenders by posting the Communications on a
Platform or a substantially similar Electronic System.


(ii)         Any Electronic System used by the Administrative Agent is provided
“as is” and “as available.”  The Agent Parties (as defined below) do not warrant
the adequacy of such Electronic Systems and expressly disclaim liability for
errors or omissions in the Communications.  No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrowers or the other Loan Parties, any Lender, the Issuing
Bank or any other Person or entity for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of communications through an
Electronic System.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or the
Issuing Bank by means of electronic communications pursuant to this Section
9.01, including through an Electronic System.


SECTION 9.02.  Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.


153

--------------------------------------------------------------------------------

(b)           Except as provided in the first sentence of Section 2.09(f) (with
respect to any commitment increase)[,] or in Section 2.14, neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except (x) in the case of this Agreement, pursuant
to an agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or (y) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender (including
any such Lender that is a Defaulting Lender), (ii) reduce or forgive the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce or forgive any interest or fees payable hereunder, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby (except (1) in connection with the
waiver of applicability of any post-default increase in interest rates, which
waiver shall be effective with the consent of the Required Lenders and (2) that
any adjustment or modification of defined terms used in the determination of the
Borrowing Base shall not constitute a reduction in the rate of interest or fees
for purposes of this clause), (iii) postpone any scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any date for the payment
of any interest, fees or other Obligations payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby (except (1) in connection with the waiver of applicability of any
post-default increase in interest rates, which waiver shall be effective with
the consent of the Required Lenders and (2) that any adjustment or modification
of defined terms used in the determination of the Borrowing Base shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause), (iv) change Section 2.18(b) or (d) in a manner that would alter the
manner in which payments are shared, without the written consent of each Lender
(other than any Defaulting Lender), (v) increase the advance rates set forth in
the definition of the U.S. Borrowing Base or the Canadian Borrowing Base, add
new categories of eligible assets or change the eligibility standards for
components of the U.S. Borrowing Base or the Canadian Borrowing in a manner that
results in an increase in Availability, without the written consent of each
Lender (other than any Defaulting Lender), (vi) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision of
any Loan Document specifying the number or percentage of Lenders (or Lenders of
any Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (other than any Defaulting Lender) directly affected thereby (except
(1) in connection with the waiver of applicability of any post-default increase
in interest rates, which waiver shall be effective with the consent of the
Required Lenders and (2) that any adjustment or modification of defined terms
used in the determination of the Borrowing Base shall not constitute a reduction
in the rate of interest or fees for purposes of this clause), (vii) change
Section 2.20, without the consent of each Lender (other than any Defaulting
Lender), (viii) release any Guarantor from its obligation under the Loan
Guaranty (except as otherwise permitted herein or in the other Loan Documents),
without the written consent of each Lender (other than any Defaulting Lender),
or (ix) except as provided in clause (c) of this Section or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender (other than any Defaulting Lender); provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or any Issuing Bank hereunder
without the prior written consent of the Administrative Agent or such Issuing
Bank, as the case may be (it being understood that any amendment to Section 2.20
shall require the consent of the Administrative Agent and each Issuing Bank). 
The Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04.  Any amendment, waiver or
other modification of this Agreement or any other Loan Document that by its
terms affects the rights or duties under this Agreement of the Lenders of one or
more Classes (but not the Lenders of any other Class), may be effected by an
agreement or agreements in writing entered into by the Borrowers and the
requisite number or percentage in interest of each affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time.


154

--------------------------------------------------------------------------------

(c)         The Lenders and the Issuing Bank hereby irrevocably authorize the
Administrative Agent to release any Liens granted to the Administrative Agent by
the Loan Parties on any Collateral (i) upon the termination of all of the
Commitments, payment and satisfaction in full in cash of all Secured Obligations
(other than contingent obligations for which no claim has been asserted,
including Unliquidated Obligations that have not yet arisen), and with respect
to Letters of Credit, Swap Agreement Obligations and Bank Services Obligations
the cash collateralization (or the making of other arrangements with respect to)
such Letters of Credit, the Unliquidated Obligations, Swap Agreement Obligations
and Bank Services Obligations in a manner reasonably satisfactory to each
affected Lender, (ii) constituting property being sold or disposed of, if the
Loan Party disposing of such property certifies to the Administrative Agent in
writing that the sale or disposition permitted by and is made in compliance with
the terms of this Agreement (and the Administrative Agent may rely conclusively
on any such certificate, without further inquiry), and to the extent that the
property being sold or disposed of constitutes 100% of the Equity Interests of a
Subsidiary, the Administrative Agent is authorized to release any Loan Guaranty
provided by such Subsidiary, (iii) constituting property leased to a Loan Party
under a lease which has expired or been terminated in a transaction permitted
under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII.  Except as
provided in the preceding sentence and subject to Section 9.02(b)(ix), the
Administrative Agent will not release any Liens on Collateral without the prior
written authorization of the Required Lenders.  The Lenders and the Issuing
Banks hereby further irrevocably authorize the Administrative Agent to release
or subordinate, as applicable, any Liens with respect to Real Estate (including
any Fixtures therein) and Equipment in connection with the incurrence by any
Loan Party of any Indebtedness under any Specified Debt Transaction.  Subject to
compliance by the Loan Parties and the holders of such Indebtedness under any
Specified Debt Transaction with the terms and conditions required to be
satisfied in connection with the incurrence of such Indebtedness, the
Administrative Agent agrees to release such Liens or subordinate such Liens as
applicable; for the avoidance of doubt, nothing in this sentence shall authorize
the Administrative Agent to release or subordinate any Lien on assets of the
type included in the Aggregate Borrowing Base (other than Real Estate (including
an Fixtures therein) or Equipment) or assets related thereto described in any
Security Agreement as of the date hereof.  Any such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral. 
Any execution and delivery by the Administrative Agent of documents in
connection with any such release shall be without recourse to or warranty by the
Administrative Agent.


155

--------------------------------------------------------------------------------

(d)          If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but has not
been obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrowers, the
Administrative Agent and the Issuing Bank shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrowers shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement (1)
all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrowers hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.


(e)          Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrower Representative only, amend, modify
or supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.


SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a) The Loan Parties shall,
jointly and severally, pay all (i) reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent (limited to one primary counsel, one local counsel in each
reasonably necessary jurisdiction, one specialty counsel in each reasonably
necessary specialty area, and one or more additional counsel if one or more
actual conflicts of interest arise), in connection with the syndication and
distribution (including, without limitation, via the internet or through an
Electronic System) of the credit facilities provided for herein, the preparation
and administration of the Loan Documents and any amendments, modifications or
waivers of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) reasonable and
documented out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) out-of-pocket expenses incurred by
the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement, collection or
protection of its rights in connection with the Loan Documents, including its
rights under this Section 9.03, or in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.  Expenses being reimbursed by the Loan Parties under this
Section 9.03 include, without limiting the generality of the foregoing, fees,
costs and expenses incurred in connection with:


(i)             appraisals and insurance reviews;


156

--------------------------------------------------------------------------------

(ii)           field examinations and the preparation of Reports based on the
fees charged by a third party retained by the Administrative Agent or the
internally allocated fees for each Person employed by the Administrative Agent
with respect to each field examination, subject to any limitations separately
agreed to by the Borrowers and the Administrative Agent;


(iii)          background checks regarding senior management and/or key
investors, as deemed necessary or appropriate in the sole discretion of the
Administrative Agent;


(iv)          Taxes, fees and other charges for (A) lien and title searches and
title insurance and (B) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;


(v)           sums paid or incurred to take any action required of any Loan
Party under the Loan Documents that such Loan Party fails to pay or take; and


(vi)          forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.


All of the foregoing fees, costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in Section
2.18(c).


(b)          The Loan Parties shall, jointly and severally, indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental taxes, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by a
Loan Party or a Subsidiary, or any Environmental Liability related in any way to
a Loan Party or a Subsidiary, (iv) the failure of a Loan Party to deliver to the
Administrative Agent the required receipts or other required documentary
evidence with respect to a payment made by a Loan Party for Taxes pursuant to
Section 2.17, or (v) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation or proceeding is brought by any Loan Party or their
respective equity holders, Affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses (A) are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee, or (B) arise
out of any dispute among Indemnitees that do not involve any acts or omissions
of the Loan Parties or any of their Affiliates (it being acknowledged and agreed
that the indemnification shall extend to Chase in its capacity as the
Administrative Agent (but not the Lenders) relative to disputes between or among
the Administrative Agent on the one hand, and one or more Lenders, or one or
more of their Affiliates, on the other hand).  This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.


157

--------------------------------------------------------------------------------

(c)           To the extent that any Loan Party fails to pay any amount required
to be paid by it to the Administrative Agent (or any sub-agent thereof) or the
Issuing Bank (or any Related Party of any of the foregoing) under Section
9.03(a) or (b), each Lender severally agrees to pay to the Administrative Agent
or the Issuing Bank (or any Related Party of any of the foregoing), as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (it being understood that the Loan Parties’ failure to pay any such
amount shall not relieve any Loan Party of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or the Issuing Bank in its capacity as
such.


(d)          To the extent permitted by applicable law, no Loan Party shall
assert, and each Loan Party hereby waives, any claim against any Indemnitee (i)
for any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this Section
9.03(d) shall relieve any Loan Party of any obligation it may have to indemnify
an Indemnitee against special, indirect, consequential or punitive damages
asserted against such Indemnitee by a third party.


(e)          All amounts due under this Section 9.03 shall be payable not later
than ten (10) days after written demand therefor.


SECTION 9.04.  Successors and Assigns.


(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by any Loan
Party without such consent shall be null and void) and (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section 9.04.  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 9.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


158

--------------------------------------------------------------------------------

(b)          (i)          Subject to the conditions set forth in Section
9.04(b)(ii) below, any Lender may assign to one or more Persons (other than an
Ineligible Assignee) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment, Canadian Revolving
Sub-Commitment, participations in Letters of Credit and the Loans at the time
owing to it) with the prior written consent (such consent not to be unreasonably
withheld) of:


(A)          the Borrower Representative, provided that the Borrower
Representative shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within
five (5) Business Days after having received notice thereof, and
provided further that no consent of the Borrower Representative shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;


(B)           the Administrative Agent; and


(C)           each Issuing Bank.


(ii)           Assignments shall be subject to the following additional
conditions:


(A)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower Representative and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower
Representative shall be required if an Event of Default has occurred and is
continuing;


(B)        each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement (including, without limitation, a proportionate share of such
Lender’s Canadian Revolving Sub-Commitment);


(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500; and


(D)         the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.


159

--------------------------------------------------------------------------------

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Assignee” have the following meanings:


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.


“Ineligible Assignee” means (a) a natural person, (b) a Defaulting Lender or its
Parent, (c) holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof;
provided that, such holding company, investment vehicle or trust shall not
constitute an Ineligible Institution if it (x) has not been established for the
primary purpose of acquiring any Loans or Commitments, (y) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business or (d) a Loan Party
or a Subsidiary or other Affiliate of a Loan Party.


(iii)         Subject to acceptance and recording thereof pursuant to Section
9.04(b)(iv), from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.04(c).


(iv)         The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment
(including Canadian Revolving Sub-Commitment) of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


160

--------------------------------------------------------------------------------

(v)          Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform  as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in this Section
9.04(b) and any written consent to such assignment required by this Section
9.04(b), the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or 2.06(e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.


(c)          Any Lender may, without the consent of the Loan Parties, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) other than an Ineligible Assignee in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (C) the Borrowers, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  The Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) and
2.17(g) (it being understood that the documentation required under Section
2.17(f) shall be delivered to the participating Lender and the information and
documentation required under Section 2.17(g) will be delivered to the Borrowers
and the Administrative Agent)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 9.04(b); provided that
such Participant (A) agrees to be subject to the provisions of Sections 2.18 and
2.19 as if it were an assignee under Section 9.04(b); and (B) shall not be
entitled to receive any greater payment under Section 2.15 or 2.17, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.


161

--------------------------------------------------------------------------------

Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.19(b) with respect to any Participant.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(c) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement or any other Loan Document (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


(d)         Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 9.04 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.


SECTION 9.05.  Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.


162

--------------------------------------------------------------------------------

SECTION 9.06.  Counterparts; Integration; Effectiveness; Electronic Execution. 
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.


(b)         Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby or thereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


SECTION 9.07.  Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Loan
Party against any of and all the Loans or participations in LC Disbursements
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under the Loan Documents and although such obligations may be
unmatured.  The applicable Lender shall notify the Borrower Representative and
the Administrative Agent of such set-off or application, provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such set-off or application under this Section 9.08.  The rights of each
Lender under this Section 9.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.


SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.  (a)
The Loan Documents (other than those containing a contrary express choice of law
provision) shall be governed by and construed in accordance with the internal
laws (and not the law of conflicts) of the State of New York, but giving effect
to federal laws applicable to national banks; provided, however, that if the
laws of any jurisdiction other than New York shall govern in regard to the
validity, perfection or effect of perfection of any lien or in regard to
procedural matters affecting enforcement of any liens in Collateral, such laws
of such other jurisdictions shall continue to apply to that extent.


163

--------------------------------------------------------------------------------

(b)           Each Loan Party hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any U.S. Federal
or New York State court sitting in New York, New York in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, the Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.


(c)           Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to Section 9.09(b).  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.


(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.


SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 9.10.


SECTION 9.11.   Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


164

--------------------------------------------------------------------------------

SECTION 9.12.  Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by any Requirement of Law or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies under this Agreement or any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section
9.12, to (i) any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations, (g)
with the consent of the Borrower Representative to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section 9.12 or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Borrowers.  For the purposes of this Section 9.12, “Information” means all
information received from the Borrowers relating to the Borrowers or their
business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrowers and other than information pertaining to
this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Borrowers after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section 9.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY, AND ITS AFFILIATES, THE OTHER LOAN PARTIES AND  THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.


ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.


165

--------------------------------------------------------------------------------

SECTION 9.13.  Several Obligations; Non-reliance; Violation of Law.  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  Each Lender hereby represents that it is not relying on or looking
to any margin stock (as defined in Regulation U of the Federal Reserve Board)
for the repayment of the Borrowings provided for herein.  Anything contained in
this Agreement to the contrary notwithstanding, neither the Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrowers in violation of any
Requirement of Law.


SECTION 9.14.  USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.


SECTION 9.15.  Canadian Anti-Money Laundering Legislation.


(a)        Each Loan Party acknowledges that, pursuant to the Proceeds of Crime
Act and other applicable anti-money laundering, anti-terrorist financing,
government sanction and “know your client” laws (collectively, including any
guidelines or orders thereunder, “AML Legislation”), the Lenders may be required
to obtain, verify and record information regarding the Loan Parties and their
respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of the Loan Parties, and the
transactions contemplated hereby.  Each Loan Party shall promptly provide all
such information, including supporting documentation and other evidence, as may
be reasonably requested by any Lender or any prospective assignee or participant
of a Lender, the Administrative Agent or any Issuing Bank, in order to comply
with any applicable AML Legislation, whether now or hereafter in existence.


(b)          If the Administrative Agent has ascertained the identity of any
Loan Party or any authorized signatories of the Loan Parties for the purposes of
applicable AML Legislation, then the Administrative Agent:


(i)            shall be deemed to have done so as an agent for each Lender, and
this Agreement shall constitute a “written agreement” in such regard between
each Lender and the Administrative Agent within the meaning of the applicable
AML Legislation; and


(ii)           shall provide to each Lender copies of all information obtained
in such regard without any representation or warranty as to its accuracy or
completeness.


166

--------------------------------------------------------------------------------

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that neither the Administrative Agent nor
any other Agent has any obligation to ascertain the identity of the Loan Parties
or any authorized signatories of the Loan Parties on behalf of any Lender, or to
confirm the completeness or accuracy of any information it obtains from any Loan
Party or any such authorized signatory in doing so.



SECTION 9.16.  Disclosure.  Each Loan Party, each Lender and the Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.


SECTION 9.17.  Appointment for Perfection.  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC, the PPSA, the Securities Transfer Act
(Ontario) or any other applicable law can be perfected only by possession or
control.  Should any Lender (other than the Administrative Agent) obtain
possession or control of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.


SECTION 9.18.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Interest Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Interest Charges payable in respect thereof, shall be limited
to the Maximum Rate and, to the extent lawful, the interest and Interest Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 9.18 shall be cumulated and the interest
and Interest Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.[SECTION
9.19.][  [Reserved].]


SECTION 9.19.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:


167

--------------------------------------------------------------------------------

(i)            a reduction in full or in part or cancellation of any such
liability;


(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or


(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


SECTION 9.20.  Obligations of Foreign Subsidiaries.  Notwithstanding anything in
this Agreement or any other Loan Document to the contrary, none of the Foreign
Loan Parties shall be liable or in any manner responsible for, or be deemed to
have guaranteed, directly or indirectly, whether as a primary obligor,
guarantor, indemnitor, or otherwise, and none of their assets shall secure,
directly or indirectly, any obligations (including principal, interest, fees,
penalties, premiums, expenses, charges, reimbursements, indemnities or any other
U.S. Obligations) in respect of any U.S. Loan Party under this Agreement, any
other Loan Document, any document with  respect to Banking Services Obligations
or Swap Agreement Obligations or any other agreement executed and/or delivered
in connection with any of the foregoing (provided that, for the avoidance of
doubt, the U.S. Loan Parties shall be jointly and severally liable for the U.S.
Obligations and the Foreign Obligations).


SECTION 9.21.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that:  (i) (A) the arranging
and other services regarding this Agreement provided by the Lenders are
arm’s-length commercial transactions between such Borrower and its Affiliates,
on the one hand, and the Lenders and their Affiliates, on the other hand, (B)
such Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) such Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Lenders and their Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for such Borrower or any of its Affiliates, or any other
Person and (B) no Lender or any of its Affiliates has any obligation to such
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except, in the case of a Lender, those obligations expressly set forth
herein and in the other Loan Documents; and (iii) each of the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and no Lender or any of its Affiliates has any obligation to disclose any of
such interests to such Borrower or its Affiliates.  To the fullest extent
permitted by law, each Borrower hereby waives and releases any claims that it
may have against each of the Lenders and their Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.


168

--------------------------------------------------------------------------------

SECTION 9.22.  Waiver of Immunity.  To the extent that any Loan Party has, or
hereafter may be entitled to claim or may acquire, for itself, any Collateral or
other assets of the Loan Parties, any immunity (whether sovereign or otherwise)
from suit, jurisdiction of any court or from any legal process (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
or otherwise) with respect to itself, any Collateral or any other assets of the
Loan Parties, such Loan Party hereby waives such immunity in respect of its
obligations hereunder and under any promissory notes evidencing the Loans
hereunder and any other Loan Document to the fullest extent permitted by
applicable law and, without limiting the generality of the foregoing, agrees
that the waivers set forth in this Section 9.22 shall be effective to the
fullest extent now or hereafter permitted under the Foreign Sovereign Immunities
Act of 1976 (as amended, and together with any successor legislation) and are,
and are intended to be, irrevocable for purposes thereof.


SECTION 9.23.  Marketing Consent.  The Borrowers hereby authorize Chase, the
Arrangers and each of their respective Affiliates, at their respective sole
expense, but without any prior approval by the Borrowers, to publish such
tombstones and give such other publicity to this Agreement as each may from time
to time determine in its sole discretion.  The foregoing authorization shall
remain in effect unless and until the Borrower Representative notifies Chase in
writing that such authorization is revoked.


SECTION 9.24.  Judgment Currency.  If for the purpose of obtaining judgment in
any court it is necessary to convert an amount due hereunder in the currency in
which it is due (the “Original Currency”) into another currency (the “Second
Currency”), the rate of exchange applied shall be that at which, in accordance
with normal banking procedures, the Administrative Agent could purchase in the
New York foreign exchange market, the Original Currency with the Second Currency
on the date two (2) Business Days preceding that on which judgment is given.
Each Borrower agrees that its obligation in respect of any Original Currency due
from it hereunder shall, notwithstanding any judgment or payment in such other
currency, be discharged only to the extent that, on the Business Day following
the date the Administrative Agent receives payment of any sum so adjudged to be
due hereunder in the Second Currency, the Agent may, in accordance with normal
banking procedures, purchase, in the New York foreign exchange market, the
Original Currency with the amount of the Second Currency so paid; and if the
amount of the Original Currency so purchased or could have been so purchased is
less than the amount originally due in the Original Currency, each Borrower
agrees as a separate obligation and notwithstanding any such payment or judgment
to indemnify the Administrative Agent against such loss. The term “rate of
exchange” in this Section 9.24 means the spot rate at which the Administrative
Agent, in accordance with normal practices, is able on the relevant date to
purchase the Original Currency with the Second Currency, and includes any
premium and costs of exchange payable in connection with such purchase.


169

--------------------------------------------------------------------------------

ARTICLE X


Loan Guaranty[.]


SECTION 10.01.  Guaranty.


(a)          U.S. Guaranty.  Each U.S. Loan Party hereby agrees that it is
jointly and severally liable for, and, as a primary obligor and not merely as
surety, absolutely, unconditionally and irrevocably guarantees to the Secured
Parties, the prompt payment and performance when due, whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter, of the
Secured Obligations and all costs and expenses, including, without limitation,
all court costs and attorneys’ and paralegals’ fees and expenses paid or
incurred by the Administrative Agent, the Issuing Bank and the Lenders in
endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against any Loan Party of all or any part of the Secured
Obligations (such costs and expenses, together with the Secured Obligations,
collectively the “U.S. Guaranteed Obligations”; provided, however, that the
definition of “U.S. Guaranteed Obligations” shall not create any guarantee by
any U.S. Loan Party of (or grant of security interest by any U.S. Loan Party to
support, as applicable) any Excluded Swap Obligations of such U.S. Loan Party
for purposes of determining any obligations of any U.S. Loan Party).  Each U.S.
Loan Party further agrees that the U.S. Guaranteed Obligations may be extended
or renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal.  All terms of this U.S. Loan Guaranty apply to and may be enforced by
or on behalf of any domestic or foreign branch or Affiliate of any Lender or
Issuing Bank that extended any portion of the U.S. Guaranteed Obligations.


(b)          Foreign Guaranty.  Each Foreign Loan Party hereby agrees that it is
jointly and severally liable for, and, as a primary obligor and not merely as
surety, absolutely, unconditionally and irrevocably guarantees to the Secured
Parties the prompt payment and performance when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of the Foreign
Secured Obligations and all costs and expenses including, without limitation,
all court costs and attorneys’ and paralegals’ fees and expenses paid or
incurred by the Administrative Agent, the Issuing Bank and the Lenders in
endeavoring to collect all or any part of the Foreign Secured Obligations from,
or in prosecuting any action against, the Canadian Borrower or any other Foreign
Loan Party of all or any part of the Foreign Secured Obligations (such costs and
expenses, together with the Foreign Secured Obligations, collectively the
“Foreign Guaranteed Obligations”; the U.S. Guaranteed Obligations and the
Foreign Guaranteed Obligations, collectively, the “Guaranteed Obligations”). 
Each Foreign Loan Party further agrees that the Foreign Guaranteed Obligations
may be extended or renewed in whole or in part without notice to or further
assent from it, and that it remains bound upon its guarantee notwithstanding any
such extension or renewal.


(c)           All terms of this Loan Guaranty apply to and may be enforced by or
on behalf of any domestic or foreign branch or Affiliate of the Administrative
Agent, any Issuing Bank or any Lender that extended any portion of the
Guaranteed Obligations.  For purposes of this Article X, (i) the phrase
“applicable Guaranteed Obligations” shall refer to the U.S. Guaranteed
Obligations of the U.S. Loan Parties or the Foreign Guaranteed Obligations of
the Foreign Loan Parties, as the context may require, and (ii) the phrase
“applicable Guarantors” shall refer to the U.S. Loan Parties and/or the Foreign
Loan Parties, as the context may require.


SECTION 10.02. Guaranty of Payment.  This Loan Guaranty is a guaranty of payment
and not of collection.  Each Loan Party waives any right to require the
Administrative Agent, the Issuing Bank or any Lender to sue any Borrower, any
Loan Party, any other guarantor of, or any other Person obligated for, all or
any part of the applicable Guaranteed Obligations (each, an “Obligated Party”),
or otherwise to enforce its payment against any collateral securing all or any
part of the Guaranteed Obligations.


170

--------------------------------------------------------------------------------

SECTION 10.03.  No Discharge or Diminishment of Loan Guaranty.  (a) Except as
otherwise provided for herein, the obligations of each Loan Party hereunder are
unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the applicable Guaranteed Obligations), including:  (i) any
claim of waiver, release, extension, renewal, settlement, surrender, alteration
or compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
any Borrower or any other Obligated Party liable for any of the applicable
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or (iv)
the existence of any claim, setoff or other rights which any Loan Party may have
at any time against any Obligated Party, the Administrative Agent, the Issuing
Bank, any Lender or any other Person, whether in connection herewith or in any
unrelated transactions.


(b)         The obligations of each Loan Party hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the applicable
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
applicable Guaranteed Obligations or any part thereof.


(c)           Further, the obligations of any Loan Party hereunder are not
discharged or impaired or otherwise affected by:  (i) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
applicable Guaranteed Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the applicable
Guaranteed Obligations; (iii) any release, non-perfection or invalidity of any
indirect or direct security for the obligations of any Borrower for all or any
part of the applicable Guaranteed Obligations or any obligations of any other
Obligated Party liable for any of the applicable Guaranteed Obligations; (iv)
any action or failure to act by the Administrative Agent, the Issuing Bank or
any Lender with respect to any collateral securing any part of the applicable
Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the applicable Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Loan Party or that would otherwise
operate as a discharge of any Loan Party as a matter of law or equity (other
than the indefeasible payment in full in cash of the applicable Guaranteed
Obligations).


SECTION 10.04.  Defenses Waived.  To the fullest extent permitted by applicable
law, each Loan Party hereby waives any defense based on or arising out of any
defense of any Borrower or any Loan Party or the unenforceability of all or any
part of the Guaranteed Obligations of such party from any cause, or the
cessation from any cause of the liability of any Borrower, any Loan Party or any
other Obligated Party, other than the indefeasible payment in full in cash of
the applicable Guaranteed Obligations. Without limiting the generality of the
foregoing, each Loan Party irrevocably waives acceptance hereof, presentment,
demand, protest and, to the fullest extent permitted by law, any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any Person against any Obligated Party or any other Person.  Each Loan
Party confirms that it is not a surety under any state law and shall not raise
any such law as a defense to its obligations hereunder.  The Administrative
Agent may, at its election, foreclose on any Collateral held by it by one or
more judicial or nonjudicial sales, accept an assignment of any such Collateral
in lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the applicable Guaranteed Obligations,
compromise or adjust any part of the applicable Guaranteed Obligations, make any
other accommodation with any Obligated Party or exercise any other right or
remedy available to it against any Obligated Party, without affecting or
impairing in any way the liability of such Loan Party under this Loan Guaranty
except to the extent the applicable Guaranteed Obligations have been fully and
indefeasibly paid in cash.  To the fullest extent permitted by applicable law,
each Loan Party waives any defense arising out of any such election even though
that election may operate, pursuant to applicable law, to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of any Loan
Party against any Obligated Party or any security.


171

--------------------------------------------------------------------------------

SECTION 10.05.  Rights of Subrogation.  No Loan Party will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party or any
collateral, until the Obligated Parties and Loan Parties have fully performed
all their obligations to the Administrative Agent, the Issuing Bank and the
Lenders.


SECTION 10.06.  Reinstatement; Stay of Acceleration.  If at any time any payment
of any portion of the applicable Guaranteed Obligations (including a payment
effected through exercise of a right of setoff) is rescinded, or must otherwise
be restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each applicable Loan Party’s obligations under
this Loan Guaranty with respect to that payment shall be reinstated at such time
as though the payment had not been made and whether or not the Administrative
Agent, the Issuing Bank and the Lenders are in possession of this Loan Guaranty.
If acceleration of the time for payment of any of the applicable Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the such Guaranteed Obligations shall nonetheless be
payable by the applicable Loan Parties forthwith on demand by the Administrative
Agent.


SECTION 10.07.  Information.  Each Loan Party assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the applicable Guaranteed Obligations and the nature, scope and extent of the
risks that each Loan Party assumes and incurs under this Loan Guaranty, and
agrees that none of the Administrative Agent, the Issuing Bank or any Lender
shall have any duty to advise any Loan Party of information known to it
regarding those circumstances or risks.


SECTION 10.08.  Termination.  Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrowers based on this Loan
Guaranty until five (5) days after they receive written notice of termination
from any Loan Party.  Notwithstanding receipt of any such notice, each Loan
Party will continue to be liable to the Administrative Agent, the Lenders and
the Issuing Bank for any applicable Guaranteed Obligations created, assumed or
committed to prior to the fifth day after receipt of the notice, and all
subsequent renewals, extensions, modifications and amendments with respect to,
or substitutions for, all or any part of such Guaranteed Obligations.  Nothing
in this Section 10.08 shall be deemed to constitute a waiver of, or eliminate,
limit, reduce or otherwise impair any rights or remedies the Administrative
Agent or any Lender may have in respect of, any Default or Event of Default that
shall exist under clause (o) of Article VII hereof as a result of any such
notice of termination.


172

--------------------------------------------------------------------------------

SECTION 10.09.  Taxes.  Each payment of the Guaranteed Obligations will be
subject to the provisions of Section 2.17, mutatis mutandis with respect to all
payments made by the Loan Parties of the applicable Guaranteed Obligations.


SECTION 10.10.  Maximum Liability.  Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each applicable Loan Party hereunder
shall be limited to the extent, if any, required so that its obligations
hereunder shall not be subject to avoidance under applicable federal, state,
provincial, foreign bankruptcy or other Insolvency Law, including Section 548 of
the Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer
Act, Uniform Fraudulent Conveyance Act or similar statute or common law.  In
determining the limitations, if any, on the amount of any Loan Party’s
obligations hereunder pursuant to the preceding sentence, it is the intention of
the parties hereto that any rights of subrogation, indemnification or
contribution which such Loan Party may have under this Loan Guaranty, any other
agreement or applicable law shall be taken into account.


SECTION 10.11.  Contribution.


(a)          To the extent that any Loan Party shall make a payment under this
Loan Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan Party
with respect to the applicable Guaranteed Obligations exceeds the amount which
otherwise would have been paid by or attributable to such Loan Party if each
applicable Loan Party had paid the aggregate applicable Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion as such Loan Party’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
applicable Loan Parties as determined immediately prior to the making of such
Guarantor Payment, then, following indefeasible payment in full in cash of the
Guarantor Payment and the applicable Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, and this Agreement, any
Swap Agreement Obligations and the Banking Services Obligations have terminated,
such Loan Party shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other applicable Loan Party for the
amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Guarantor Payment.


(b)          As of any date of determination, the “Allocable Amount” of any Loan
Party shall be equal to the excess of the fair saleable value of the property of
such Loan Party over the total liabilities of such Loan Party (including the
maximum amount reasonably expected to become due in respect of contingent
liabilities, calculated, without duplication, assuming each other applicable
Loan Party that is also liable for such contingent liability pays its ratable
share thereof), giving effect to all payments made by other applicable Loan
Parties as of such date in a manner to maximize the amount of such
contributions.


173

--------------------------------------------------------------------------------

(c)          This Section 10.11 is intended only to define the relative rights
of the Loan Parties, and nothing set forth in this Section 10.11 is intended to
or shall impair the obligations of the Loan Parties, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.


(d)          The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Party or Loan
Parties to which such contribution and indemnification is owing.


(e)          The rights of the indemnifying Loan Parties against other
applicable Loan Parties under this Section 10.11 shall be exercisable upon the
full and indefeasible payment of the Guaranteed Obligations in cash (other than
Unliquidated Obligations that have not yet arisen) and the termination or expiry
(or, in the case of all Letters of Credit, full cash collateralization), on
terms reasonably acceptable to the Administrative Agent and the Issuing Bank, of
the Commitments and all Letters of Credit issued hereunder and the termination
of this Agreement, the Swap Agreement Obligations and the Banking Services
Obligations.


SECTION 10.12.  Liability Cumulative.  The liability of each Loan Party as a
Loan Party under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Issuing Bank
and the Lenders under this Agreement and the other Loan Documents to which such
Loan Party is a party or in respect of any obligations or liabilities of the
other Loan Parties, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary.


SECTION 10.13.  Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guarantee in respect of a
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.13 or otherwise under this Loan Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations.  Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.


174

--------------------------------------------------------------------------------

ARTICLE XI


The Borrower Representative[.]


SECTION 11.01.  Appointment; Nature of Relationship.  The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents.  The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI. 
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower(s), provided that, in the case of a Revolving Loan, such
amount shall not exceed Availability.  The Administrative Agent and the Lenders,
and their respective officers, directors, agents or employees, shall not be
liable to the Borrower Representative or any Borrower for any action taken or
omitted to be taken by the Borrower Representative or the Borrowers pursuant to
this Section 11.01.


SECTION 11.02.  Powers.  The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto.  The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.


SECTION 11.03.  Employment of Agents.  The Borrower Representative may execute
any of its duties as the Borrower Representative hereunder and under any other
Loan Document by or through authorized officers.


SECTION 11.04.  Notices.  Each Borrower shall promptly notify the Borrower
Representative of the occurrence of any Default or Event of Default hereunder
referring to this Agreement describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Administrative Agent and the Lenders. 
Any notice provided to the Borrower Representative hereunder shall constitute
notice to each Borrower on the date received by the Borrower Representative.


SECTION 11.05.  Successor Borrower Representative.  Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative.  The Administrative Agent shall give prompt written
notice of such resignation to the Lenders.


175

--------------------------------------------------------------------------------

SECTION 11.06.  Execution of Loan Documents; Borrowing Base Certificate.  The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders the Loan Documents and all related agreements, certificates, documents,
or instruments as shall be necessary or appropriate to effect the purposes of
the Loan Documents, including, without limitation, the Borrowing Base
Certificates and the Compliance Certificates.  Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.


SECTION 11.07.  Reporting.  Each Borrower hereby agrees that such Borrower shall
furnish promptly after each Fiscal Month to the Borrower Representative a copy
of its Borrowing Base Certificate and any other certificate or report required
hereunder or requested by the Borrower Representative on which the Borrower
Representative shall rely to prepare the Borrowing Base Certificates and
Compliance Certificate required pursuant to the provisions of this Agreement.


SECTION 11.08.  Process Agent.  Each Foreign Loan Party hereby irrevocably
designates and appoints the Borrower Representative, in the case of any suit,
action or proceeding brought in the United States as its designee, appointee and
agent to receive, accept and acknowledge for and on its behalf, and in respect
of its property, service of any and all legal process, summons, notices and
documents that may be served in any action or proceeding arising out of or in
connection with this Agreement or any other Loan Document.  Such service may be
made by mailing (by registered or certified mail, postage prepaid) or delivering
a copy of such process to such Foreign Loan Party in care of the Borrower
Representative at the Borrower Representative’s address set forth in Section
9.01, and each such Foreign Loan Party hereby irrevocably authorizes and directs
the Borrower Representative to accept such service on its behalf.  As an
alternative method of service, each Foreign Loan Party irrevocably consents to
the service of any and all process in any such action or proceeding by the
mailing (by registered or certified mail, postage prepaid) of copies of such
process to the Borrower Representative or such Foreign Loan Party at its address
specified in Section 9.01.  Each Foreign Loan Party agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.


[Signature Pages Follow]


[IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.]



 
[U.S. BORROWER:]
     
[STANDARD MOTOR PRODUCTS, INC.]
     
[By:                                                                                                
]
 
[Name: Robert H. Martin]
 
[Title:Treasurer]



176

--------------------------------------------------------------------------------

 
[CANADIAN BORROWER:]
     
[SMP MOTOR PRODUCTS LTD. / ]
 
[PRODUITS AUTOMOBILES SMP LTÉE]
     
[By:                                                                                                
]
 
[Name: Robert H. Martin]
 
[Title: Treasurer]
         
[JPMORGAN CHASE BANK, N.A., ]
 
[individually as a Lender and as Administrative Agent and Issuing Bank]
     
[By:                                                                                                
]
 
[Name: Robert A. Kaulius]
 
[Title: Authorized Officer]
     
[WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender]
     
[By:                                                                                                
]
 
[Name:]
 
[Title:  ]
     
[BANK OF AMERICA, N.A., ]
 
[as a Lender]
     
[By:                                                                                                
]
 
[Name:]
 
[Title:  ]



177

--------------------------------------------------------------------------------

 
[HSBC BANK USA, NATIONAL ASSOCIATION, as  Lender]
     
[By:                                                                                                
]
 
[Name:]
 
[Title:  ]
     
[BRANCH BANKING & TRUST COMPANY,]
 
[as a Lender]
     
[By:                                                                                                
]
 
[Name:]
 
[Title:  ]





178

--------------------------------------------------------------------------------

